Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g222708g98d18.jpg]

CREDIT AGREEMENT

dated as of

August 22, 2011

among

WESCO DISTRIBUTION, INC.,

the other U.S. Borrowers party hereto,

WESCO DISTRIBUTION CANADA LP,

as Canadian Borrower,

The Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, and

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Canadian Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

  

DEFINITIONS

     1   

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Classification of Loans and Borrowings

     43   

Section 1.03

  

Terms Generally

     43   

Section 1.04

  

Accounting Terms; GAAP

     44   

Section 1.05

  

Currency Matters

     44   

ARTICLE II.

  

THE CREDITS

     44   

Section 2.01

  

Revolving Commitments

     44   

Section 2.02

  

Loans and Borrowings

     45   

Section 2.03

  

Requests for Revolving Borrowings

     46   

Section 2.04

  

Protective Advances

     46   

Section 2.05

  

Swingline Loans and Overadvances

     48   

Section 2.06

  

Letters of Credit

     52   

Section 2.07

  

Funding of Borrowings

     57   

Section 2.08

  

Interest Elections

     58   

Section 2.09

  

Termination and Reduction of Commitments; Increase in Revolving Commitments

     59   

Section 2.10

  

Repayment and Amortization of Loans; Evidence of Debt

     62   

Section 2.11

  

Prepayment of Loans

     63   

Section 2.12

  

Fees

     64   

Section 2.13

  

Interest

     64   

Section 2.14

  

Alternate Rate of Interest

     65   

Section 2.15

  

Increased Costs

     66   

Section 2.16

  

Break Funding Payments

     67   

Section 2.17

  

Taxes

     68   

Section 2.18

  

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     71   

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

     73   

Section 2.20

  

Defaulting Lenders

     74   

Section 2.21

  

Returned Payments

     76   

Section 2.22

  

Banking Services and Swap Agreements

     76   

Section 2.23

  

Excess Resulting From Exchange Rate Change

     76   

ARTICLE III.

  

REPRESENTATIONS AND WARRANTIES

     77   

Section 3.01

  

Organization; Powers

     77   

Section 3.02

  

Authorization; Enforceability

     77   

Section 3.03

  

Governmental Approvals; No Conflicts

     78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 3.04

  

Financial Condition; No Material Adverse Effect

     78   

Section 3.05

  

Properties

     78   

Section 3.06

  

Litigation and Environmental Matters

     78   

Section 3.07

  

Compliance with Laws and Agreements

     79   

Section 3.08

  

Investment Company Status

     79   

Section 3.09

  

Taxes

     79   

Section 3.10

  

ERISA; Canadian Pension Plans

     79   

Section 3.11

  

Disclosure

     80   

Section 3.12

  

Material Contracts

     80   

Section 3.13

  

Solvency

     80   

Section 3.14

  

Insurance

     81   

Section 3.15

  

Capitalization and Subsidiaries

     81   

Section 3.16

  

Security Interest in Collateral

     81   

Section 3.17

  

Employment Matters

     82   

Section 3.18

  

Common Enterprise

     82   

Section 3.19

  

Ranking; Other Indebtedness

     82   

ARTICLE IV. CONDITIONS

     82   

Section 4.01

  

Effective Date

     82   

Section 4.02

  

Each Credit Event

     85   

ARTICLE V. AFFIRMATIVE COVENANTS

     86   

Section 5.01

  

Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base and Other
Information

     86   

Section 5.02

  

Notices of Material Events

     89   

Section 5.03

  

Existence; Conduct of Business

     90   

Section 5.04

  

Payment of Obligations

     90   

Section 5.05

  

Maintenance of Properties

     90   

Section 5.06

  

Books and Records; Inspection Rights

     90   

Section 5.07

  

Compliance with Laws

     91   

Section 5.08

  

Use of Proceeds

     91   

Section 5.09

  

Insurance

     91   

Section 5.10

  

Casualty and Condemnation

     91   

Section 5.11

  

Appraisals; Field Examinations

     91   

Section 5.12

  

Depository Banks; Control Agreements

     92   

Section 5.13

  

Additional Collateral; Further Assurances

     93   

Section 5.14

  

Covenants Regarding Accounts

     94   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE VI.

  

NEGATIVE COVENANTS

     94   

Section 6.01

  

Indebtedness

     95   

Section 6.02

  

Liens

     99   

Section 6.03

  

Fundamental Changes

     100   

Section 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     102   

Section 6.05

  

Asset Sales

     105   

Section 6.06

  

Sale and Leaseback Transactions

     107   

Section 6.07

  

Swap Agreements

     107   

Section 6.08

  

Restricted Payments; Certain Payments of Indebtedness

     107   

Section 6.09

  

Transactions with Affiliates

     111   

Section 6.10

  

Restrictive Agreements

     111   

Section 6.11

  

Amendment of Material Documents

     112   

Section 6.12

  

Fixed Charge Coverage Ratio

     112   

ARTICLE VII.

  

EVENTS OF DEFAULT

     112   

ARTICLE VIII.

  

THE ADMINISTRATIVE AGENT AND CANADIAN ADMINISTRATIVE AGENT

     115   

ARTICLE IX.

  

MISCELLANEOUS

     119   

Section 9.01

  

Notices

     119   

Section 9.02

  

Waivers; Amendments

     121   

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     123   

Section 9.04

  

Successors and Assigns

     124   

Section 9.05

  

Survival

     127   

Section 9.06

  

Counterparts; Integration; Effectiveness

     127   

Section 9.07

  

Severability

     127   

Section 9.08

  

Right of Setoff

     128   

Section 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     128   

Section 9.10

  

WAIVER OF JURY TRIAL

     128   

Section 9.11

  

Headings

     129   

Section 9.12

  

Confidentiality

     129   

Section 9.13

  

Several Obligations; Nonreliance; Violation of Law

     130   

Section 9.14

  

USA PATRIOT Act

     130   

Section 9.15

  

Disclosure

     130   

Section 9.16

  

Appointment for Perfection

     130   

Section 9.17

  

Interest Rate Limitation

     130   

Section 9.18

  

Judgment Currency Conversion

     131   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 9.19

  

Canadian Anti-Money Laundering Legislation

     131   

Section 9.20

  

Lender Loss Sharing Agreement

     132   

ARTICLE X.

  

LOAN GUARANTY

     133   

Section 10.01

  

Guaranty

     133   

Section 10.02

  

Guaranty of Payment

     134   

Section 10.03

  

No Discharge or Diminishment of Loan Guaranty

     134   

Section 10.04

  

Defenses Waived

     134   

Section 10.05

  

Rights of Subrogation

     135   

Section 10.06

  

Reinstatement; Stay of Acceleration

     135   

Section 10.07

  

Information

     135   

Section 10.08

  

Termination

     135   

Section 10.09

  

Taxes

     135   

Section 10.10

  

Maximum Liability

     136   

Section 10.11

  

Contribution

     136   

Section 10.12

  

Liability Cumulative

     137   

ARTICLE XI.

  

THE BORROWER REPRESENTATIVE

     137   

Section 11.01

  

Appointment; Nature of Relationship

     137   

Section 11.02

  

Powers

     137   

Section 11.03

  

Employment of Agents

     137   

Section 11.04

  

Notices

     137   

Section 11.05

  

Successor Borrower Representative

     137   

Section 11.06

  

Execution of Loan Documents; Borrowing Base Certificate

     137   

Section 11.07

  

Reporting

     138   

ARTICLE XII.

  

LIMITATIONS ON OBLIGATIONS OF CANADIAN LOAN PARTIES

     138   

Section 12.01

  

Limitations

     138   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Revolving Commitment Schedule

Schedule 1.01 –   Mandatory Costs

Schedule 2.06 — Existing Letters of Credit

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Material Contracts

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 4.01 — Effective Date Collateral Access Agreements

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Base Certificate

Exhibit C — Form of Compliance Certificate

Exhibit D — Joinder Agreement

Exhibit E — Form of Intercreditor Agreement

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 22, 2011 (as it may be amended or modified
from time to time, this “Agreement”), among WESCO DISTRIBUTION, INC., a Delaware
corporation, WESCO EQUITY CORPORATION, a Delaware corporation, BRUCKNER SUPPLY
COMPANY, INC., a Delaware corporation, WESCO NEVADA, LTD., a Nevada corporation,
COMMUNICATIONS SUPPLY CORPORATION, a Connecticut corporation, CALVERT WIRE &
CABLE CORPORATION, a Delaware corporation, LIBERTY WIRE & CABLE, INC., a
Delaware corporation, TVC COMMUNICATIONS, L.L.C., a Delaware limited liability
company, and CARLTON-BATES COMPANY, an Arkansas corporation, as U.S. Borrowers,
WESCO DISTRIBUTION CANADA LP, an Ontario limited partnership, as Canadian
Borrower, the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2029 Convertible Debentures” means the 6.0% Convertible Debentures due 2029
issued by Holdings pursuant to the 2029 Convertible Debentures Indenture.

“2029 Convertible Debentures Indenture” means that certain Indenture dated as of
August 27, 2009 among Holdings as issuer, WESCO Distribution, Inc. as guarantor
and The Bank of New York Mellon, as trustee, including any supplemental
indenture executed or delivered in connection therewith, as the same may be
amended, modified, waived, or supplemented from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the U.S. Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” any transaction, or any series of related transactions,
consummated on or after the date hereof, by which any Borrower or Loan Guarantor
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) acquires all or
substantially all of the Equity Interests of any other Person.

“Adjusted Fixed Charge Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of (a) EBITDA for such period to (b) Adjusted Fixed
Charges for such period, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Adjusted Fixed Charges” means, for purposes of determining whether a particular
payment under Section 6.08(b)(vi) or a particular Investment (each a “Subject
Transaction”) may be made or consummated pursuant to the terms of this
Agreement, with reference to any period, without duplication, cash Interest
Expense for such period, plus prepayments and scheduled principal payments on



--------------------------------------------------------------------------------

Indebtedness made during such period (excluding principal payments in respect of
the Revolving Loans or Indebtedness owing under the Receivables Securitization
Agreements but including repurchases of Indebtedness or payments in respect of
conversion rights relating to Indebtedness and any payment to be made in respect
of the Subject Transaction), plus expense for taxes paid in cash for such
period, plus Restricted Payments (other than Restricted Payments made by any
Loan Party or any Subsidiary of a Loan Party to any Loan Party or to one or more
Intermediate Holding Companies that subsequently distribute the proceeds of such
Restricted Payments to one or more Loan Parties) paid in cash during such
period, plus Capital Lease Obligation payments made during such period, plus
cash contributions to any Plan or any Canadian Pension Plan for such period,
plus Capital Expenditures (other than any such Capital Expenditures to the
extent that such Capital Expenditures are made with the proceeds from the sale
of assets not constituting Collateral and such sale is permitted by this
Agreement) during such period, plus Investments made under
Sections 6.04(c)(iii), (d), (o) and (p) during such period (including without
limitation, any Investment to be made in respect of the Subject Transaction),
all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, individually and collectively, as the context may require, the
Administrative Agent and the Canadian Administrative Agent.

“Aggregate Availability” means, at any time, an amount equal to (a) the lower of
(i) (A) the Aggregate Revolving Commitments minus (B) the sum of (x) the
Priority Payables Reserve, (y) the Rent Reserve and (z) the Wage Earners
Protection Act Reserve and (ii) the Aggregate Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Aggregate Borrowing Base” means the aggregate amount of the U.S. Borrowing Base
and the Canadian Borrowing Base; provided that the maximum amount of the
Canadian Borrowing Base which may be included in the Aggregate Borrowing Base is
the Canadian Sublimit.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
the Lenders at such time.

“Aggregate Revolving Commitments” means, at any time, the aggregate Revolving
Commitments of the Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of the Lenders at such time.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“AML Legislation” has the meaning assigned to such term in Section 9.19.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth
below, based upon the Average Utilization during the fiscal quarter most
recently ended:

 

Average Utilization

   Applicable Commitment Fee Rate

> 50% of the Aggregate Revolving

Commitments

   0.250%

< 50% of the Aggregate Revolving

Commitments

   0.375%

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
adjusted on the fifth Business Day following each calendar quarter end.

“Applicable Percentage” means (a) in the case of any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, or Overadvances, the percentage
of the Aggregate Revolving Commitments equal to such Lender’s Revolving
Commitment (or, if the Revolving Commitments have terminated or expired, such
Lender’s share of the Aggregate Revolving Exposure at that time), (b) in the
case of any U.S. Lender, with respect to U.S. Revolving Loans, U.S. LC Exposure,
U.S. Swingline Loans, or U.S. Overadvances, a percentage of the aggregate U.S.
Commitments equal to such U.S. Lender’s U.S. Commitment (or, if the U.S.
Commitments have terminated or expired, such U.S. Lender’s share of the
aggregate U.S. Revolving Exposure at that time) and (c) in the case of any
Canadian Lender, with respect to Canadian Revolving Loans, Canadian LC Exposure,
Canadian Swingline Loans, or Canadian Overadvances, a percentage of the total
Canadian Commitments equal to such Canadian Lender’s Canadian Commitment (or, if
the Canadian Commitments have terminated or expired, such Canadian Lender’s
share of the aggregate Canadian Revolving Exposure at that time); provided that
in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment (or U.S. Commitment or Canadian
Commitment, as applicable) shall be disregarded in any of such calculations.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, CDOR
Rate Loan, ABR Loan, Canadian Prime Rate Loan or LC Disbursement bearing
interest at the Overnight LIBO Rate, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread, CDOR Rate Spread and
Overnight LIBO Spread” or “ABR Spread and Canadian Prime Rate Spread”, as

 

3



--------------------------------------------------------------------------------

the case may be, based upon Average Quarterly Availability during the most
recently completed fiscal quarter of Holdings; provided that until the fifth
Business Day following the Borrowers’ fiscal quarter ending December 31, 2011,
the “Applicable Rate” shall be the applicable spreads set forth below for
Category 1:

 

Category

   Average Quarterly
Availability    Eurodollar Spread,
CDOR Rate Spread
and Overnight LIBO
Spread   ABR Spread and
Canadian Prime Rate
Spread

Category 1

   >$275,000,000    1.50%   0.50%

Category 2

   <$275,000,000 but


>$125,000,000

   1.75%   0.75%

Category 3

   <$125,000,000    2.00%   1.00%

For purposes of the foregoing, the Applicable Rate shall be determined by the
Administrative Agent as of the end of each fiscal quarter of Holdings based upon
the Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(f) during such fiscal quarter, with any changes to the Applicable
Rate resulting from changes in the Average Quarterly Availability to be
effective on the fifth Business Day after the end of each fiscal quarter;
provided that the Applicable Rate shall be the applicable spreads set forth
above for Category 3 (A) at any time that any Event of Default has occurred and
is continuing (other than an Event of Default arising from the failure to
deliver any Borrowing Base Certificate) or (B) if the Borrowers fail to deliver
any Borrowing Base Certificate that is required to be delivered pursuant to
Section 5.01(f), during the period from the expiration of the time for delivery
thereof until five Business Days after such Borrowing Base Certificate is
delivered; provided further that, if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.

Notwithstanding the foregoing, in the event that the Leverage Ratio as of the
end of any fiscal quarter of Holdings (commencing with the fiscal quarter ending
December 31, 2011) is less than 2.50 to 1.00 as demonstrated by the certificate
delivered to the Administrative Agent pursuant to Section 5.01(d) with respect
to such fiscal quarter, then, during the period commencing on the fifth Business
Day after the Administrative Agent’s receipt of such certificate and continuing
until the fifth Business Day after the Administrative Agent’s receipt of a
certificate delivered pursuant to Section 5.01(d) in respect of any subsequent
fiscal quarter demonstrating that the Leverage Ratio is equal to or greater than
2.50 to 1.00, the Eurodollar Spread, CDOR Rate Spread and Overnight LIBO Spread
and the ABR Spread and Canadian Prime Rate Spread shall each be reduced by 25
basis points from the amounts set forth in the table above; provided that the
foregoing reduction shall automatically cease to be in effect (A) if any Event
of Default has occurred and is continuing (other than an Event of Default
arising from the failure to deliver any certificate required to be delivered
pursuant to Section 5.01(d)), during the period from the occurrence of such
Event of Default until such time, if any, as such Event of Default is waived or
cured in accordance with the terms of this Agreement or (B) if the Borrowers
fail to deliver any certificate that is required to be delivered pursuant to
Section 5.01(d), during the period from the expiration of the time for

 

4



--------------------------------------------------------------------------------

delivery thereof until five Business Days after such certificate is delivered;
provided further that, if any calculation of the Leverage Ratio is at any time
restated or otherwise revised or if the information set forth in any such
certificate otherwise proves to be false or incorrect such that the Applicable
Rate would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure at such time
(calculated with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“Average Quarterly Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Quarterly
Availability shall be calculated by the Borrower Representative in a manner
acceptable to the Administrative Agent.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Borrower Representative in a manner acceptable to the
Administrative Agent.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) credit cards issued to
employees of Holdings and its Subsidiaries for travel, entertainment and similar
expenses, and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding or proposal, or has had a
receiver, interim receiver, receiver and manager, monitor, sequestrator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or

 

5



--------------------------------------------------------------------------------

indicating its consent to, approval of, or acquiescence in, any such proceeding,
proposal or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or Canada or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrower.

“Borrower Representative” means WESCO Distribution, Inc., a Delaware
corporation, in its capacity as contractual representative of the Borrowers
pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent and the Canadian Administrative Agent in their Permitted
Discretion, setting forth the Aggregate Borrowing Base, the Canadian Borrowing
Base and the U.S. Borrowing Base.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar Loan
or any U.S. Letter of Credit denominated in an LC Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market; (b) when
used in connection with any Canadian Dollar Loan or Canadian Letter of Credit,
the term “Business Day” shall also exclude any day in which commercial banks in
Toronto, Canada are authorized or required by law to remain closed; (c) in the
case of any U.S. Letter of Credit denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day as determined by the
Administrative Agent; and (d) when used in connection with any U.S. Letter of
Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Canadian Lenders hereunder.

“Canadian Availability” means (a) the lesser of (i) (A) the Canadian Sublimit
minus (B) the sum of (x) the Priority Payables Reserve, (y) the Rent Reserve and
(z) the Wage Earner Protection Act Reserve and (ii) the sum of (A) the Canadian
Borrowing Base plus (B) solely to the extent the total Canadian Revolving
Exposure exceeds the Canadian Borrowing Base, the U.S. Availability (if any, to
the

 

6



--------------------------------------------------------------------------------

extent that it is available), minus (b) the total Canadian Revolving Exposure
(calculated with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any Canadian employee or former Canadian employee, but excluding
any Canadian Pension Plans.

“Canadian Borrower” means WESCO Distribution Canada LP, a limited partnership
organized under the laws of Ontario, Canada.

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts owing to the Canadian Borrower at such time, plus (b) the lesser of
(i) 70% of the Canadian Borrower’s Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time and
(ii) the product of 90% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Borrower’s Eligible Inventory
(determined after taking into account adjustments made in such appraisal in the
calculation of the Net Orderly Liquidation Value percentage), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, minus (c) Reserves.

“Canadian Cash Management Bank” means (a) as of the Effective Date, Toronto
Dominion Bank, in its capacity as the principal depositary bank for the Canadian
Loan Parties, and (b) at any time after the Effective Date, any one or more of
the Canadian Lenders selected by the Canadian Loan Parties, with the prior
written consent of the Canadian Administrative Agent, to become the successor
principal depository bank for the Canadian Loan Parties; provided that, unless
the Canadian Administrative Agent otherwise consents in writing, no Person shall
become the successor “Canadian Cash Management Bank” unless and until such
Person shall have entered into a Control Agreement with the Canadian Loan
Parties and the Canadian Administrative Agent in form and substance reasonably
acceptable to the Canadian Administrative Agent.

“Canadian Collection Account” “means the account at JPMorgan Chase Bank, N.A.,
Toronto Branch, so designated by the Administrative Agent, in a written notice
delivered to the Borrower Representative, to be the “Canadian Collection
Account”, to which funds on deposit in Deposit Accounts (other than Excluded
Accounts) maintained by the Canadian Loan Parties with the Canadian Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the Canadian Loan Parties by the Canadian Cash Management Bank
shall be remitted at all times during a Dominion Trigger Period.

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit, Canadian Overadvances
and Canadian Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Canadian Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Lender pursuant to Section 9.04. The initial amount of each Canadian Lender’s
Canadian Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable. The Canadian Commitment is a
sub-facility of the Revolving Commitment and is not in addition to the Revolving
Commitment.

 

7



--------------------------------------------------------------------------------

“Canadian Cross-Border Loan Guarantors” means, individually or collectively as
the context may require (a) WESCO Distribution Canada Co., an entity organized
under the laws of Nova Scotia and TVC Canada Corp., an entity organized under
the laws of Nova Scotia and (b) any Canadian Subsidiary that becomes a party to
this Agreement after the Effective Date pursuant to a Joinder Agreement and is
required to guarantee the payment of the Canadian Obligations and the U.S.
Obligations pursuant to Section 5.13 and (c) the successors and assigns of the
Persons described in clauses (a) and (b) of this definition.

“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn $” means the lawful currency of Canada.

“Canadian Guarantee” means, individually and collectively as the context may
require (a) the Guarantee Agreement dated as of the date hereof by the Canadian
Loan Guarantors in favor of the Administrative Agent (for the benefit of the
Canadian Lender Parties), (b) the Guarantee Agreement dated as of the date
hereof by the Canadian Cross-Border Loan Guarantors in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (c) any other
Guarantee agreement entered into after the Effective Date by any Canadian Loan
Party in favor of the Administrative Agent (for the benefit of the Canadian
Lender Parties or, in the case of any Canadian Cross-Border Loan Guarantor, the
Lender Parties) and governed by the laws of Ontario pursuant to the terms of
this Agreement, or any other Loan Document, including Section 5.13, in each
case, as the same may be amended, restated or otherwise modified from time to
time.

“Canadian Hypothec” means, individually and collectively as the context may
require, (a) the Deed of Hypothec dated as of the date hereof of the Canadian
Loan Parties party thereto in favor of the Administrative Agent (for the benefit
of the Canadian Lender Parties), and (b) any other deed of hypothec entered into
after the Effective Date by any Canadian Loan Party pursuant to the terms of
this Agreement, or any other Loan Document, including Section 5.13, in each
case, as the same may be amended, restated or otherwise modified from time to
time.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure of the Canadian Borrower. The Canadian LC Exposure
of any Canadian Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.

“Canadian Lender Parties” means, individually and collectively as the context
may require, the Canadian Administrative Agent, the Issuing Banks issuing
Canadian Letters of Credit and the Canadian Lenders. Each Canadian Lender shall
be a Canadian Qualified Lender.

“Canadian Lenders” means the Persons listed on the Revolving Commitment Schedule
as having a Canadian Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Commitment) and any other Person that shall acquire
a Canadian Commitment (provided that at such time such Person or an Affiliate of
such Person has, or is acquiring, a U.S. Commitment pursuant to an Assignment
and Assumption or becomes a lender pursuant to an Aggregate Commitment Increase
in accordance with Section 2.09), other than any such Person that ceases to be a
Canadian Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Canadian Lenders” includes the Canadian Swingline
Lender.

 

8



--------------------------------------------------------------------------------

“Canadian Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for the Canadian Borrower or any Canadian
Subsidiary.

“Canadian Loan Documents” means, individually and collectively as the context
may require, the Canadian Guarantee, the Canadian Security Agreement, the
Canadian Hypothec and all other agreements, instruments and certificates
delivered by a Canadian Loan Party, from time to time in connection therewith,
in each case as amended, restated or otherwise modified from time to time.

“Canadian Loan Guarantors” means, individually or collectively as the context
may require (a) WESCO Distribution II ULC, an entity organized under the laws of
Nova Scotia and WESCO Distribution Canada GP Inc., an entity organized under the
laws of Nova Scotia, (b) any Canadian Subsidiary that becomes a party to this
Agreement after the Effective Date pursuant to a Joinder Agreement and
guarantees the payment of the Canadian Obligations (but not the U.S.
Obligations) pursuant to Section 5.13 and (c) the successors and assigns of the
Persons described in clauses (a) and (b) of this definition.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower, the Canadian Loan Guarantors and the Canadian
Cross-Border Loan Guarantors.

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Overadvances and the Canadian Protective Advances.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to the Canadian Lenders or to any Canadian Lender, the
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank with
respect to Canadian Letters of Credit or any indemnified party arising under the
Loan Documents; provided that the obligations of the Canadian Cross-Border Loan
Guarantors (i) as guarantors of the U.S. Obligations and (ii) under the Canadian
Security Agreement to the extent such obligations relate to the U.S. Obligations
shall not constitute Canadian Obligations.

“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(f).

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include a Canadian Union Plan, the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Canadian Administrative Agent to be the greater of (i) the rate of interest
per annum most recently announced or established by JPMorgan Chase Bank, N.A.,
Toronto Branch as its reference rate in effect on such day for determining
interest rates for Canadian Dollar denominated commercial loans in Canada and
commonly known as “prime rate” (or its equivalent or analogous such rate), such
rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A., Toronto Branch and (ii) the sum of (a) the yearly interest
rate to which the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.

 

9



--------------------------------------------------------------------------------

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II, or III of the Bank Act (Canada), has received an approval to
have a financial establishment in Canada pursuant to Section 522.21 of the Bank
Act (Canada), or is not a foreign bank for purposes of the Bank Act (Canada),
and if such financial institution is not resident in Canada and is not deemed to
be resident in Canada for purposes of the ITA, that financial institution deals
at arm’s length with the Canadian Borrower for purposes of the ITA.

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of Canadian Revolving
Loans of such Canadian Lender at such time, plus (b) an amount equal to such
Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Swingline Loans outstanding at such time, plus (c) an amount equal to
the such Canadian Lender’s Applicable Percentage of the aggregate Canadian LC
Exposure outstanding at such time, plus (d) an amount equal to such Canadian
Lender’s Applicable Percentage of the aggregate principal amount of the Canadian
Overadvances outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrower.

“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties; and (b) Swap
Obligations of the Canadian Loan Parties owing to one or more Canadian Lenders
or their respective Affiliates; provided that promptly after any transaction
relating to such Swap Obligation is executed, the Canadian Lender or Affiliate
of a Canadian Lender party thereto (other than JPMorgan or its Affiliates) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Canadian Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
Canadian Lender Parties.

“Canadian Security Agreement” means, individually and collectively as the
context may require, (a) the Canadian Pledge and Security Agreement, dated as of
the date hereof, of the Canadian Borrower and the Canadian Loan Guarantors in
favor of the Administrative Agent (for the benefit of the Canadian Lender
Parties), (b) the Canadian Pledge and Security Agreement, dated as of the date
hereof, of the Canadian Cross-Border Loan Guarantors in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (c) any other
pledge, security agreement or hypothec entered into, after the Effective Date,
by any Canadian Loan Party pursuant to the terms of this Agreement or any other
Loan Document, including Section 5.13, as the same may be amended, restated or
otherwise modified from time to time.

“Canadian Sublimit” means $175,000,000, as such amount may be decreased pursuant
to Section 2.09(c) or increased pursuant to Section 2.09(g).

“Canadian Subsidiary” means any Subsidiary of Holdings organized under the laws
of Canada or one of the provinces of Canada.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” means a Loan made by the Canadian Swingline Lender
pursuant to Section 2.05(b).

“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored

 

10



--------------------------------------------------------------------------------

or administered by a Loan Party or any of its Subsidiaries, but to which a Loan
Party or any of its Subsidiaries is required to contribute pursuant to a
collective agreement.

“Canadian U.S. Borrowing Base Utilization” means, as of any date of
determination, the result (so long as it is a positive number) of (a) the total
Canadian Revolving Exposure of the Canadian Lenders as of such date, minus
(b) the Canadian Borrowing Base as of such date; if the result of the foregoing
is a negative number, then the Canadian U.S. Borrowing Base Utilization is zero.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Holdings and its
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Canadian Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10% per annum; provided that if such
rates are not available on the Reuters Screen CDOR Page on any particular day,
then the Canadian deposit offered rate component of such rate on that day shall
be calculated as the cost of funds quoted by the Canadian Administrative Agent
to raise Canadian dollars for the applicable Interest Period as of 10:00 a.m.
Toronto local time on such day for commercial loans or other extensions of
credit to businesses of comparable credit risk; or if such day is not a Business
Day, then as quoted by the Canadian Administrative Agent on the immediately
preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.

“Change in Control” means (a) the acquisition (whether by stock purchase,
merger, amalgamation, consolidation or other transaction) of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election by the board of directors of
Holdings or whose nomination for election by the stockholders of Holdings was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) other than pursuant to a transaction permitted under Section 6.05,
cessation of ownership (directly or indirectly) by Holdings of 100% of the

 

11



--------------------------------------------------------------------------------

outstanding voting Equity Interests of the other Loan Parties on a fully diluted
basis; or (d) the occurrence of any “Fundamental Change” as defined in the 2029
Convertible Debentures Indenture.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all personal/movable property owned, leased or
operated by a Person expressly described as Collateral in the Collateral
Documents and any and all other personal/movable property of any Loan Party, now
existing or hereafter acquired, that becomes subject, under the terms of the
Collateral Documents, to a security interest, hypothec or Lien in favor of the
Administrative Agent, on behalf of the Lender Parties (to secure the Secured
Obligations) and the Canadian Lender Parties (to secure the Canadian Secured
Obligations), as the case may be. For clarification, Collateral does not include
interests in real property, intellectual property, Accounts sold under
Receivables Securitization Agreements or Equity Interests in Excluded
Subsidiaries or in the Real Estate Subsidiaries.

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.

“Collateral Documents” means, individually and collectively as the context may
require, the Canadian Security Agreement, the Canadian Hypothec, the Dutch
Pledge Agreements, the U.S. Security Agreement, each Collateral Access
Agreement, each Control Agreement, each Lock Box Agreement (as defined in the
U.S. Security Agreement), if any, each additional security and pledge agreement
of a Loan Party entered into pursuant to the terms of this Agreement (including
Section 5.13 hereof) or any other Loan Document and each other document granting
a Lien upon the Collateral as security for payment of the Secured Obligations.

“Combined Availability” means, at any time, the sum of (a) Aggregate
Availability and (b) Securitization Availability.

“Combined Availability Trigger Amount” means, at any time, the sum of
(a) $125,000,000 and (b) 15% of the amount (so long as it is a positive number)
by which (i) the Combined Commitments at such time exceed (ii) $850,000,000.

 

12



--------------------------------------------------------------------------------

“Combined Commitments” means, at any time, the sum of (a) the Aggregate
Revolving Commitments and (b) the Securitization Purchase Limit.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after request by a Lender Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent; or (d) has become the subject
of a Bankruptcy Event.

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

 

13



--------------------------------------------------------------------------------

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
three (3) most recently ended fiscal months divided by (b) total gross sales for
the three (3) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States or the District of Columbia.

“Dominion Trigger Period” means the period (a) commencing on the day that either
(i) an Event of Default occurs or (ii) Aggregate Availability falls below 10% of
the Aggregate Revolving Commitments; and (b) continuing until the date on which
the Borrower Representative requests that the Dominion Trigger Period cease,
provided that the Borrower Representative may only request a cessation of a
Dominion Trigger Period twice during each period of twelve consecutive months
and only if at all times during the forty-five (45) consecutive days prior to
such request, no Event of Default has existed and Aggregate Availability has
been greater than ten percent (10%) of the Aggregate Revolving Commitments.

“Dutch Pledge Agreements” means the Netherlands Pledge Agreements dated as of
the date hereof executed by WDC Holding, Inc., WDINESCO II B.V., WESCO
Distribution Canada Co., WDINSECO II C.V., WESCO Distribution II ULC, and
WDINESCO C.V. in favor of the Administrative Agent, as the same may be amended,
restated, or otherwise modified from time to time.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) amortized debt discount, (v) any non-cash losses
or non-cash charges for such period that relate to the write-down or write-off
of inventory to the extent such non-cash charges or non-cash losses do not
exceed $10,000,000 in the aggregate during such period, and (vi) any other
non-cash losses or non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period)
and, minus (b) without duplication and to the extent included in Net Income,
(i) income tax credits and refunds, (ii) interest income, (iii) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v) taken in a prior period, (iv) any non-cash gains and non-cash
items of income for such period that relate to any write-up of inventory to the
extent such non-cash gains and non-cash income does not exceed $10,000,000 in
the aggregate during such period, and (v) any other non-cash gains and non-cash
items of income for such period, all calculated for Holdings and its
Subsidiaries on a consolidated basis in accordance with GAAP. If during any
period for which EBITDA is being determined, Holdings or any Subsidiary shall
have consummated any Acquisition then, for all purposes of this Agreement,
EBITDA shall be determined on a pro forma basis as if such Acquisition had been
consummated on the first day of such period, taking into account such
adjustments as are consistent with the standards set forth in Rule 11-02(b)(6)
of Regulation S-X; provided that such pro forma adjustments are acceptable to
the Administrative Agent in its Permitted Discretion.

 

14



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, Accounts originated by any Borrower
which the Administrative Agent determines in its Permitted Discretion are
eligible either (x) as the basis for the extension of Revolving Loans, Swingline
Loans and the issuance of Letters of Credit hereunder or (y) for inclusion as
Eligible Securitization Receivables. Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be); provided that Accounts
comprising Eligible Securitization Receivables shall not be subject to a Lien in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be), and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be); provided that Accounts comprising Eligible
Securitization Receivables shall be subject to Liens in favor of the financial
institutions which are purchasers (i.e. lenders) under the Receivables
Securitization Agreements;

(c) in the case of any Account originated by a U.S. Borrower, (i) with respect
to which the scheduled due date is more than 90 days after the original invoice
date, (ii) which is unpaid more than 120 days after the date of the original
invoice therefor or more than 90 days after the original due date, or
(iii) which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible;

(d) in the case of any Account originated by the Canadian Borrower, (i) with
respect to which the scheduled due date is more than 60 days after the original
invoice date, (ii) which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
(iii) which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible, provided that Accounts of the Canadian
Borrower in an aggregate amount not exceeding 7.5% of the aggregate amount of
all Eligible Accounts (as determined without giving effect to this proviso) of
the Canadian Borrower shall not be deemed ineligible by reason of this clause
(d) so long as (A) the scheduled due date thereof is more than 60 but less than
91 days after the original invoice date, (B) such Accounts remain unpaid for
more than 90 but less than 121 days after the date of the original invoice
therefor or more than 60 but less than 91 days after the original due date, and
(C) such Accounts have not been written off the books of the applicable Borrower
or otherwise designated as uncollectible;

(e) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(f) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any Borrower or to
WESCO Receivables exceeds 20% of the aggregate amount of Eligible Accounts (for
clarification, only the amount of Accounts in excess of such percentage shall be
deemed ineligible under this clause (f));

 

15



--------------------------------------------------------------------------------

(g) with respect to which any covenant, representation, or warranty contained in
this Agreement, the U.S. Security Agreement, or in the Canadian Security
Agreement, as applicable, has been breached and not cured or is not true;

(h) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing (which term, for greater certainty, shall not include sales in
connection with an ongoing project where each sale represents a separate
billable sale), (iv) is contingent upon any Borrower’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(i) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or its designee or for which the services giving rise to such
Account have not been performed by the applicable Borrower that originated such
Account or if such Account was invoiced more than once;

(j) [intentionally omitted];

(k) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;

(l) [intentionally omitted];

(m) which is owed by an Account Debtor which (i) does not maintain a principal
place of business in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

(n) which is owed in any currency other than U.S. or Canadian dollars;

(o) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq., the “Assignment
of Claims Act”), has been complied with to the Administrative Agent’s
satisfaction, or (iii) the federal government of Canada, unless the Financial
Administration Act (Canada), as amended, has been complied with to the
Administrative Agent’s satisfaction and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative

 

16



--------------------------------------------------------------------------------

Agent’s satisfaction in its Permitted Discretion; provided, that, Accounts owed
by the government of the U.S. (or any department, agency, public corporation or
instrumentality thereof) or the federal government of Canada in an aggregate
amount not in excess of an amount equal to 3% of the aggregate amount of
Eligible Accounts as of any relevant date of determination shall not be excluded
from “Eligible Accounts” pursuant to this clause (o);

(p) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in Minnesota, New Jersey, West
Virginia or any other jurisdiction which requires filing of a “Notice of
Business Activities Report” or other similar report in order to permit the
applicable Borrower or WESCO Receivables to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower or WESCO
Receivables, as applicable, has filed such report or qualified to do business in
such jurisdiction;

(u) with respect to which such Borrower or WESCO Receivables has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower or WESCO Receivables created
a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has an
ownership interest in such goods, or which indicates any party other than such
Borrower as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines, in its Permitted Discretion, is unacceptable.

In the event that an Account in an amount in excess of $5,000,000 which was
previously an Eligible Account ceases to be an Eligible Account hereunder, such
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the

 

17



--------------------------------------------------------------------------------

Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower or WESCO Receivables to reduce the amount of
such Account. Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall not (x) change the standards of eligibility set forth
herein to make such standards more restrictive or (y) exclude from Eligible
Accounts any Account that meets the eligibility standards set forth herein
unless, in either case, the Administrative Agent shall have provided the
Borrower Representative not less than five (5) Business Days advance notice of
such change or exclusion.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be) and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);

(c) which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which (i) any covenant contained in this Agreement, the U.S.
Security Agreement or any Canadian Security Agreement has been breached and not
cured or (ii) any representation or warranty contained in this Agreement, the
U.S. Security Agreement, or the Canadian Security Agreement is not true and
correct in all material respects (provided that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) and which does not
conform to all standards imposed by any applicable Governmental Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest (other than with respect to interests described in
clause (b) of the definition of Permitted Encumbrances) or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f) which is not finished goods or is not goods held for sale or which
constitutes work in process, samples, prototypes, displays or display items,
bill and hold or ship in place

 

18



--------------------------------------------------------------------------------

goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment or goods which are not of
a type held for sale in the ordinary course of business; provided, that
Inventory constituting work in process having a value not in excess of
$3,000,000 in the aggregate at any time shall not be excluded from “Eligible
Inventory” pursuant to this clause (f);

(g) which is in transit with a common carrier from vendors and suppliers or is
not located in: (i) the U.S. with respect to Inventory owned by a U.S. Borrower;
or (ii) Canada with respect to Inventory owned by the Canadian Borrower, except
that Inventory in transit between U.S. locations, between U.S. locations and
Canadian locations, and between Canadian locations of the Borrowers shall not be
excluded from “Eligible Inventory” pursuant to this clause (g) so long as the
Administrative Agent’s Liens have been perfected at origin and destination;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) an appropriate Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate reserve has been established by the
Administrative Agent in its Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is located at any customer location; provided that Inventory having a
value not in excess of $3,000,000 in the aggregate at any time shall not be
excluded from “Eligible Inventory” pursuant to this clause (k) so long as such
Inventory is located at a customer location acceptable to the Administrative
Agent in its Permitted Discretion;

(l) which is the subject of a consignment by such Borrower as consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent in its Permitted Discretion is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower or other report acceptable to the Administrative Agent;

(p) for which reclamation rights have been asserted by the seller;

(q) which is located at any location where the aggregate value of all Inventory
of the Borrowers is less than $100,000; or

 

19



--------------------------------------------------------------------------------

(r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable.

In the event that Inventory in an amount in excess of $5,000,000 which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Notwithstanding anything to the contrary set forth
herein, the Administrative Agent shall not (x) change the standards of
eligibility set forth herein to make such standards more restrictive or
(y) exclude from Eligible Inventory any Inventory that meets the eligibility
standards set forth herein unless, in either case, the Administrative Agent
shall have provided the Borrower Representative not less than five (5) Business
Days advance notice of such change or exclusion.

“Eligible Securitization Receivables” means Eligible Accounts that have been
sold to WESCO Receivables pursuant to the Receivables Securitization Agreements;
provided that no such Accounts shall be Eligible Securitization Receivables
unless (i) the Administrative Agent shall have determined, based on the results
of the most recent field examination of the Accounts of the Borrowers and WESCO
Receivables conducted by the Administrative Agent, that the Borrowers and WESCO
Receivables are in compliance with Section 5.14, (ii) the Administrative Agent
shall have obtained a first priority pledge of 100% of the equity interests of
WESCO Receivables, and (iii) the Administrative Agent, WESCO Receivables and PNC
Bank National Association shall have entered into a Control Agreement with
respect to the master collection account of WESCO Receivables maintained at PNC
Bank National Association into which all proceeds of Accounts sold to WESCO
Receivables are required to be remitted under the terms of the Receivables
Securitization Agreements.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Borrower Representative and Administrative Agent.

 

20



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any
Borrower or any of its ERISA Affiliates to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Accounts” means, collectively, (a) any Deposit Account of any Loan
Party which is used exclusively for the payment of payroll, payroll taxes,
employee benefits or escrow deposits or to maintain client postage advances, and
(b) any other Deposit Account or Securities Account of any Loan Party, so long
as the aggregate amount of available funds on deposit in such Deposit Account or
the aggregate value of all cash, investment property and other financial assets
in such Securities Account, as applicable, does not at any time exceed
$2,000,000 for more than three (3) consecutive Business Days, provided that the
sum of (i) the aggregate amount of available funds on deposit in all Deposit
Accounts under this clause (b) plus (ii) the aggregate value of all cash,
investment property and other financial assets in all Securities Accounts under
this clause (b) does not at any time exceed $5,000,000.

“Excluded Subsidiary” means (a) any Foreign Subsidiary (other than any Foreign
Subsidiary which is a party to a Dutch Pledge Agreement, the Canadian Security
Agreement, the Canadian Guarantee or the U.S. Security Agreement), (b) any
Immaterial Domestic Subsidiary or (c) any Immaterial Canadian Subsidiary.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, Canada or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is

 

21



--------------------------------------------------------------------------------

located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Non U.S. Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).

“Existing Canadian Letters of Credit” means the letters of credit listed on
Schedule 2.06 hereto, which letters of credit have been issued by an Issuing
Bank or any Lender for the purpose of providing capital support to the Canadian
Borrower.

“Existing Letters of Credit” means the Existing Canadian Letters of Credit and
the Existing U.S. Letters of Credit.

“Existing U.S. Letters of Credit” means the letters of credit listed on Schedule
2.06 hereto, which letters of credit have been issued by an Issuing Bank or any
Lender for the purpose of providing credit support to the U.S. Borrowers.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or corporate controller of a Borrower or
other officer so designated by the Borrower.

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Fixed Charges for such
period, all calculated for Holdings and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Fixed Charge Coverage Trigger Event” means any day on which either (a) an Event
of Default occurs or (b) Aggregate Availability falls below ten percent (10%) of
the Aggregate Revolving Commitments.

“Fixed Charge Coverage Trigger Period” means the period (a) commencing on the
occurrence of a Fixed Charge Coverage Trigger Event and (b) continuing until the
date on which the Borrower Representative requests that the Fixed Charge
Coverage Trigger Period cease, provided that the Borrower Representative may
only request a cessation of a Fixed Charge Coverage Trigger Period five
(5) times during the term of this Agreement and only if, at all times during the
thirty (30) consecutive days prior to such request, no Event of Default has
existed and Aggregate Availability has been greater than ten percent (10%) of
the Aggregate Revolving Commitments.

 

22



--------------------------------------------------------------------------------

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus prepayments and scheduled principal payments on
Indebtedness made during such period (excluding principal payments in respect of
the Revolving Loans or Indebtedness owing under the Receivables Securitization
Agreements, but including repurchases of Indebtedness or payments in respect of
conversion rights relating to Indebtedness), plus expense for taxes paid in
cash, plus Restricted Payments paid in cash to Persons other than Loan Parties
or Subsidiaries of Loan Parties, plus Capital Lease Obligation payments, plus
cash contributions to any Plan or any Canadian Pension Plan plus Capital
Expenditures (other than any such Capital Expenditures to the extent that such
Capital Expenditures are made with proceeds from the sale of assets not
constituting Collateral and such sale is permitted by this Agreement) for such
period, all calculated for Holdings and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Foreign Credit Extensions” means credit extended by any Lender (or any of its
affiliates) to one or more of Holdings’ Foreign Subsidiaries, including Letters
of Credit issued for the accounts of Holdings’ Foreign Subsidiaries (other than
Letters of Credit issued under this Agreement), working capital and other loans
made by any Lender (or any of its Affiliates) to Holdings’ Foreign Subsidiaries,
guarantees by JPMorgan or any Lender (or any of its Affiliates) of indebtedness
of Holdings’ Foreign Subsidiaries, international trade instruments issued or
guaranteed by any Lender (or any of its affiliates) for the accounts of
Holdings’ Foreign Subsidiaries, or other similar extensions of credit by any
Lender (or any of its Affiliates) to Holdings’ foreign subsidiaries.

“Foreign Credit Reserves” means reserves (in an amount of US dollars
constituting the Equivalent Amount of the currency in which such credit
extension is denominated) established by the Administrative Agent in its
Permitted Discretion in respect of Foreign Credit Extensions.

“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary or a Canadian Subsidiary of such
Person.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America; provided, however, that with respect to any determination involving a
Canadian Loan Party on a stand alone basis, “GAAP” means generally accepted
accounting principles in Canada.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of

 

23



--------------------------------------------------------------------------------

guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means WESCO International, Inc., a Delaware corporation.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

“Immaterial Canadian Subsidiary” means any Canadian Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated revenues of Holdings,
its Domestic Subsidiaries and its Canadian Subsidiaries for such period, or
(ii) the consolidated assets of which, as of end of any fiscal year, were less
than 5% of the consolidated total assets of Holdings, its Domestic Subsidiaries
and its Canadian Subsidiaries as of the end of such fiscal year, in each case as
reflected on the most recent annual or quarterly consolidated financial
statements of Holdings, its Domestic Subsidiaries and its Canadian Subsidiaries.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated revenues of Holdings,
its Domestic Subsidiaries and its Canadian Subsidiaries for such period, or
(ii) the consolidated assets of which, as of end of any fiscal year, were less
than 5% of the consolidated total assets of Holdings, its Domestic Subsidiaries
and its Canadian Subsidiaries as of the end of such fiscal year, in each case as
reflected on the most recent annual or quarterly consolidated financial
statements of Holdings, its Domestic Subsidiaries and its Canadian Subsidiaries.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated revenues of Holdings,
its Domestic Subsidiaries and its Canadian Subsidiaries for such period, or
(ii) the consolidated assets of which, as of end of any fiscal year, were less
than 5% of the consolidated total assets of Holdings, its Domestic Subsidiaries
and its Canadian Subsidiaries as of the end of such fiscal year, in each case as
reflected on the most recent annual or quarterly consolidated financial
statements of Holdings and its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business),

 

24



--------------------------------------------------------------------------------

(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out, (l) all Swap
Obligations of such Person (measured as provided in the definition of “Material
Indebtedness”) and (m) any other Off-Balance Sheet Liability of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, Indebtedness shall not include operating leases
as defined under GAAP as of the Effective Date to the extent that such leases
are deemed to be Indebtedness solely as a result of any change in the
requirements under GAAP after the Effective Date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Insurance Schedule” means the schedule of insurance coverage of the Loan
Parties and the Subsidiaries delivered by the Loan Parties to the Administrative
Agent on or prior to the date hereof, which schedule specifies that it
constitutes the “Insurance Schedule” for purposes of this Agreement.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the date hereof, by and among the Administrative Agent, WESCO
Distribution, Inc., WESCO Receivables and PNC Bank National Association as
receivables agent, in substantially the form of Exhibit E attached hereto, as
the same may be amended, supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(whether cash or non-cash interest expense and including interest expense
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan and Canadian
Prime Rate Loan (other than a Swingline Loan), the first Business Day of each
calendar month and the Maturity Date, and (b) with respect to any Eurodollar
Loan or CDOR Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or a CDOR Rate Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

“Interest Period” means with respect to: (a) any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, and (b) any

 

25



--------------------------------------------------------------------------------

CDOR Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date that is 30, 60 or 90 days thereafter, as the Borrower
Representative may elect; provided, that, in each case, (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a CDOR Rate Borrowing or a Eurodollar Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Holding Company” means a Subsidiary which has no Indebtedness
(other than pursuant to the Loan Documents or intercompany Indebtedness to
Holdings or any Subsidiary of Holdings not prohibited by Section 6.01) and holds
no material assets other than Equity Interests in another Subsidiary.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) the entering into of any Guarantee
of, or other contingent obligation with respect to, Indebtedness or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person. Notwithstanding the foregoing,
Capital Expenditures shall not be deemed “Investments” for purposes hereof.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan, Bank of America, N.A., and any other
Lender proposed by the Borrower Representative that has agreed to act at an
Issuing Bank and is reasonably acceptable to the Administrative Agent, each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(j). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Banks” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Alternative Currency” means any lawful currency (other than dollars or
Canadian Dollars) acceptable to the Issuing Banks and which is freely
transferable and convertible into dollars in the United

 

26



--------------------------------------------------------------------------------

States or London currency market, as applicable, and is freely available to the
applicable Issuing Bank in the London interbank deposit market.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, provided that, with respect to any component of any such amount in an
LC Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Equivalent Amount thereof in dollars.

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.

“Lender Parties” means, individually and collectively as the context may
require, the Agents, the Lenders and the Issuing Banks.

“Lenders” means, individually and collectively as the context may require, the
Canadian Lenders and the U.S. Lenders. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit or similar instrument (including a
bank guarantee) acceptable to the Administrative Agent and the applicable
Issuing Bank issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the then most recently ended period of four consecutive
fiscal quarters for which financial statements are available, provided that, to
the extent any Borrower or any Subsidiary makes any acquisition permitted
pursuant to Section 6.04 or disposition of assets outside the ordinary course of
business that is permitted by Section 6.05 during the period of four fiscal
quarters of Holdings most recently ended, the Leverage Ratio shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to the acquisition or the
disposition of assets, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act of 1933, as amended, as interpreted
by the SEC, and as certified by a Financial Officer of the Borrower
Representative), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four quarter period.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate

 

27



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, individually and collectively as the context may
require, this Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, the Loan Guaranty,
the Canadian Guarantee, the Intercreditor Agreement, and each additional
guaranty entered into by a Canadian Loan Party pursuant to Section 5.13, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative
Agent, the Canadian Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, the Canadian
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means (a) with respect to the U.S. Obligations, each Loan Party
(other than the Canadian Borrower and the Canadian Loan Guarantors) and any
other Person that becomes a U.S. Loan Guarantor pursuant to Section 5.13; and
(b) with respect to the Canadian Obligations, each Loan Party (including the
Canadian Loan Parties but excluding the Canadian Borrower) and any other Person
that becomes a Loan Guarantor pursuant to Section 5.13.

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by
each Loan Guarantor that is a Foreign Subsidiary of Holdings (which Guarantee
shall be governed by the laws of the country in which such Foreign Subsidiary is
located), as it may be amended or modified and in effect from time to time.

“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of Holdings and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under the Loan Documents to which they are a
party, (c) the Collateral, the Administrative Agent’s Liens (for the benefit of
the Lender Parties or the Canadian Lender Parties, as the case may be) on the
Collateral or the priority of such Liens (this clause

 

28



--------------------------------------------------------------------------------

(c) to be taken as a whole), or (d) the rights of or benefits available to the
Administrative Agent, the Canadian Administrative Agent, the Issuing Bank or the
Lenders under any of the Loan Documents.

“Material Contracts” has the meaning assigned to such term in Section 3.12

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Loan Party or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means August 22, 2016 or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Monthly Financials Reporting Trigger Period” means the period (a) commencing on
the day that either (i) an Event of Default occurs or (ii) Combined Availability
falls below the Combined Availability Trigger Amount; and (b) continuing until
the date on which, at all times during the preceding sixty (60) consecutive
days, no Event of Default has existed and Combined Availability has been greater
than the Combined Availability Trigger Amount.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Holdings or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Holdings or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is prohibited by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback

 

29



--------------------------------------------------------------------------------

transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means, individually and collectively as the context may require,
the U.S. Obligations and the Canadian Obligations.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvances” means, individually and collectively as the context may require,
the U.S. Overadvances and the Canadian Overadvances.

“Overnight LIBO Rate” means, with respect to any LC Disbursement that bears
interest at the Overnight LIBO Rate pursuant to the terms of this Agreement,
(a) the rate of interest per annum (rounded upwards, if necessary, to the next
1/16 of 1%) at which overnight deposits in dollars or an LC Alternative
Currency, as applicable, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or affiliate of the Administrative Agent in the London interbank market
for such currency to major banks in the London interbank market plus (b) the
Mandatory Cost.

 

30



--------------------------------------------------------------------------------

“Owned and Leased Property Schedule” means the schedule of owned and leased
parcels of real property of the Loan Parties delivered by the Loan Parties to
the Administrative Agent on or prior to the date hereof, which schedule
specifies that it constitutes the “Owned and Leased Property Schedule” for
purposes of this Agreement.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of interest to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination of
winding up or the appointment of trustee to administer, any Canadian Pension
Plan.

“Permitted Acquisition” means any Acquisition by any Borrower or Loan Guarantor
in a transaction that satisfies each of the following requirements: (a) such
Acquisition is not a hostile acquisition or contested by the Person to be
acquired; (b) the assets being acquired (other than a de minimis amount of
assets in relation to Borrowers’ and Loan Guarantors’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of Holdings or any of its Subsidiaries or a business
reasonably related thereto; (c) both before and after giving effect to such
Acquisition, each of the representations and warranties in the Loan Documents is
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the context thereof); (d) no
Default or Event of Default shall have occurred and be continuing or would
result from the consummation of such Acquisition; (e) in the case of any
Acquisition for Total Consideration in excess of $200,000,000, (i) as soon as
available, but not less than fifteen (15) days prior to such Acquisition, the
Borrowers have provided the Administrative Agent with notice of such Acquisition
and a summary of the terms of such Acquisition, (ii) as soon as available, but
not less than ten (10) days prior to such Acquisition, the Borrowers shall have
provided the Administrative Agent with a copy of all available business and
financial information reasonably requested by Administrative Agent including pro
forma financial statements, statements of cash flow, financial covenant
projections, and Aggregate Availability, Canadian Availability and U.S.
Availability projections, and (iii) not less than three (3) days prior to the
anticipated closing date of such Acquisition, Borrowers shall have provided the
Administrative Agent with the then current drafts of the acquisition agreement
and other material documents relative to such Acquisition; (f) in the case of
any Acquisition for Total Consideration of less than or equal to $200,000,000
but greater than $25,000,000, as soon as available, but not less than five
(5) days prior to such Acquisition, the Borrowers have provided the
Administrative Agent with (i) notice of such Acquisition and (ii) a summary of
the terms of such Acquisition and such other information related to such
Acquisition as the Administrative Agent may reasonably request (it being
understood, for the avoidance of doubt, that the information required by
subclauses (i) and (ii) of this clause (f) shall not be required for any
Acquisition for Total Consideration of $25,000,000 or less); (g) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person

 

31



--------------------------------------------------------------------------------

shall become a wholly-owned Subsidiary of a Borrower or Loan Guarantor and, in
accordance with Section 5.13, a Loan Party pursuant to the terms of this
Agreement; (h) if such Acquisition is an acquisition of assets, the Acquisition
is structured so that a Borrower or Loan Guarantor shall acquire such assets;
(i) a material portion of the assets being acquired are located within the
United States or Canada, or the Person whose Equity Interests are being acquired
is organized in a jurisdiction located within the United States or Canada;
(j) no Indebtedness will be incurred, assumed, or would exist with respect to
Holdings or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under Section 6.01 and no Liens will be incurred,
assumed, or would exist with respect to the assets of Holdings or its
Subsidiaries as a result or such Acquisition other than Permitted Liens; and
(k) for the period of sixty (60) days prior to, and as of the date of such
Acquisition, in each case, after giving effect to the consummation of such
Acquisition (and any Revolving Loans or loans, transfers or sales made under the
Receivables Securitization Agreements to fund such Acquisition), Combined
Availability exceeds the Combined Availability Trigger Amount (provided that
(i) in calculating Combined Availability for the sixty day period prior to such
Acquisition for purposes of this clause (k), Combined Availability for such
sixty day period shall be determined on a pro forma basis, as if such
Acquisition (and any Revolving Loans or loans, transfers or sales made under the
Receivables Securitization Agreements to fund such Acquisition) had been
consummated on the first day of such period and (ii) if at any time during such
sixty day period, Combined Availability shall be less than the Combined
Availability Trigger Amount and (x) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
outstanding amounts owing under the Receivables Securitization Agreements or
(y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period). Unless otherwise consented
to in writing by the Administrative Agent, in no event will assets acquired
pursuant to a Permitted Acquisition constitute assets eligible for inclusion in
the Aggregate Borrowing Base prior to completion of a field examination and
other due diligence acceptable to Administrative Agent in its Permitted
Discretion; provided that with respect to any Permitted Acquisition as to which
the aggregate value of the assets being acquired by any U.S. Loan Party or
Canadian Loan Party is less than 5% of the Aggregate Borrowing Base,
respectively (each determined prior to giving effect to any inclusion of any
such assets in the Aggregate Borrowing Base, as applicable), Accounts or
Inventory acquired in connection with such Permitted Acquisition which would
otherwise constitute Eligible Accounts and Eligible Inventory may be included in
the Aggregate Borrowing Base, as applicable, without a field examination for a
period of ninety (90) days after the consummation of such Permitted Acquisition,
it being understood that, unless otherwise agreed by the Administrative Agent in
its Permitted Discretion, such Accounts and Inventory will cease to be included
in the Aggregate Borrowing Base from and after the 90th day after the
consummation of such Permitted Acquisition if the Administrative Agent has not
received a field examination and other due diligence acceptable to the
Administrative Agent by such 90th day.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

32



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (n) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or Canada or any State or province thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio assets of
at least $500,000,000.

 

33



--------------------------------------------------------------------------------

“Permitted Lien” means any Lien permitted under Section 6.02.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Subsidiary” means a Subsidiary whose Equity Interests (or any portion
thereof) have been pledged to the Administrative Agent as security for the U.S.
Obligations and/or the Canadian Obligations.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party; or

(c) the issuance by Holdings of any Equity Interests (other than Equity
Interests issued pursuant to an employee stock option plan or similar plan, or
pursuant to a merger permitted by Section 6.03), or the receipt by Holdings of
any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means (a) for the purpose of Loans made available to the U.S.
Borrowers, the rate of interest per annum publicly announced from time to time
by JPMorgan as its prime rate at its offices at 270 Park Avenue in New York City
or any successor executive office, and (b) for the purpose of dollar-denominated
Loans made available to the Canadian Borrower, the rate of interest per annum
publicly announced from time to time by the Canadian Administrative Agent at its
Toronto office as its U.S. base rate for dollar-denominated commercial loans;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Priority Payables Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Administrative Agent’s or any other Canadian Lender Parties’ Liens, including
without limitation, in the Permitted Discretion of the Canadian Administrative
Agent, any such amounts due and not paid for wages, vacation pay, amounts due
and not

 

34



--------------------------------------------------------------------------------

paid under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the ITA, amounts currently or past due and not paid for realty, municipal
or similar taxes (to the extent impacting personal or moveable property) and all
amounts currently or past due and not contributed, remitted or paid to or under
any Canadian Pension Plan or under the Canada Pension Plan, the Pension Benefits
Act (Ontario) or any similar legislation, other than amounts included in the
Wage Earner Protection Act Reserve.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” means, individually and collectively as the context may
require, the U.S. Protective Advances and the Canadian Protective Advances.

“Real Estate Loan Agreements” means, collectively (a) the Loan Agreement dated
as of December 13, 2002 originally between WESCO Real Estate IV, LLC as borrower
and Bear Stearns Commercial Mortgage, Inc. as lender, (b) the Loan Agreement
dated as of February 14, 2003 originally between WESCO Real Estate I, LLC, as
borrower and Bear Stearns Commercial Mortgage, Inc., as lender, (c) the Loan
Agreement dated as of February 24, 2003 originally between WESCO Real Estate II,
LLC, as borrower and Bear Stearns Commercial Mortgage, Inc., as lender, and
(d) the Loan Agreement dated as of January 30, 2003 originally between WESCO
Real Estate III, LLC, as borrower and Bear Stearns Commercial Mortgage, Inc., as
lender, in each case, as amended, restated, modified, waived or supplemented
from time to time.

“Real Estate Subsidiaries” means WESCO Real Estate I, LLC, WESCO Real Estate II,
LLC, WESCO Real Estate III, LLC, and WESCO Real Estate IV, LLC, each of which is
a Delaware limited liability company.

“Receivables Securitization” means the transactions contemplated by the
Receivables Securitization Agreements.

“Receivables Securitization Agreements” means (a) that certain Third Amended and
Restated Receivables Purchase Agreement dated as of April 13, 2009 among WESCO
Receivables, as seller, WESCO Distribution, Inc., as servicer, the purchasers
from time to time party thereto, and PNC Bank National Association, as
administrator, (b) that certain Purchase and Sale Agreement dated as of June 30,
1999, among WESCO Receivables and WESCO Distribution, Inc., and (c) all other
documents executed or delivered in connection therewith, in each case, as
amended, restated, supplemented or otherwise modified or replaced from time to
time in accordance with Section 6.11 (including, for greater certainty,
amendments and replacements which increase the maximum amount available under
such facilities which are not prohibited by Section 6.11).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rent Reserve” means with respect to any leased facility, warehouse,
distribution center, depot or other place where any Inventory is located, a
reserve equal to three (3) months’ rent at such leased facility, warehouse,
distribution center, depot or other place.

 

35



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum of the total Aggregate Credit Exposure and total unused
Revolving Commitments at such time; provided that, as long as there are only two
Lenders, Required Lenders shall mean both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Priority Payables Reserves, Wage Earner Protection Act Reserve, Banking Services
Reserves, Foreign Credit Reserves, Rent Reserves, Dilution Reserves, reserves
for consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Obligations, and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that to the extent any reserve
(including, without limitation, any Priority Payables Reserve, Wage Earner
Protection Act Reserve, Banking Services Reserve, Foreign Credit Reserve, or
reserve for Swap Obligations) with respect to any specific item, claim,
liability or potential claim or liability is deducted by the Administrative
Agent in the computation of the U.S. Borrowing Base, such reserve for such
specific item, claim, liability or potential claim or liability shall not be
deducted in the computation of the Canadian Borrowing Base, and vice-versa, it
being the intention of the parties to avoid duplication of reserves with respect
to any specific item, claim, liability or potential claim or liability in the
computation of the Aggregate Borrowing Base, Canadian Borrowing Base and U.S.
Borrowing Base.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or any option, warrant or other right to acquire any such
Equity Interests in Holdings.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, which commitment may be
(a) comprised of both a U.S. Commitment and a Canadian Commitment or solely a
U.S. Commitment, as set forth on the Revolving Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, and (b) reduced or increased from time to
time pursuant to (i) Section 2.09 and (ii) assignments by or to such Lender
pursuant to Section 9.04. The initial Aggregate Revolving Commitments total
$400,000,000.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, individually and collectively as the context may
require, the U.S. Revolving Exposure and the Canadian Revolving Exposure.

 

36



--------------------------------------------------------------------------------

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Securities Account” has the meaning assigned to such term in Article 8 of the
UCC or the Securities Transfer Act of Ontario, as applicable.

“Securitization Additional Availability” means (a) 85% of the book value of
Eligible Securitization Receivables less (b) Reserves, less (c) the greater of
(i) the amount of credit actually extended to WESCO Receivables by the
Securitization Lenders, and (ii) the Securitization Maximum Potential Capital
(but not in excess of the Securitization Purchase Limit); provided, that,
notwithstanding the foregoing, in no event shall Securitization Additional
Availability exceed the lesser of (A) $50,000,000 and (B) fifteen percent
(15%) of the lesser at such time of (1) the Aggregate Revolving Commitments and
(2) the Aggregate Borrowing Base.

“Securitization Availability” means, at any time, the available borrowing
capacity of WESCO Receivables under the Receivables Securitization Agreements,
which available borrowing capacity is equal to (a) the lesser, at such time, of
(i) the Securitization Maximum Potential Capital and (ii) the Securitization
Purchase Limit minus (b) the amount of credit extended at such time to WESCO
Receivables by the Securitization Lenders.

“Securitization Lenders” means the purchasers (i.e., the lenders) of Eligible
Accounts that have been sold to WESCO Receivables under the Receivables
Securitization Agreements.

“Securitization Maximum Potential Capital” means, at any time, the maximum
amount of credit that could be extended to WESCO Receivables at such time (based
on Eligible Securitization Receivables) by the Securitization Lenders under the
Receivables Securitization Agreements, which amount is set forth on the monthly
reports delivered by WESCO Receivables to the Securitization Lenders as the
“Maximum Potential Capital”.

“Securitization Purchase Limit” means on any date the aggregate commitment of
the Securitization Lenders under the Receivables Securitization Agreements, as
the same may be increased or decreased from time to time under the Receivables
Securitization Agreements. As of the Effective Date, the Securitization Purchase
Limit under the Receivables Securitization Agreements is $450,000,000.

“Senior Subordinated Notes” means the 7.50% Senior Subordinated Notes due 2017
issued by WESCO Distribution, Inc. pursuant to the Senior Subordinated Notes
Indenture, as amended, modified, waived or supplemented from time to time.

“Senior Subordinated Notes Indenture” means that certain Indenture dated as of
September 27, 2005 among WESCO Distribution, Inc. as issuer, Holdings as
guarantor and Bank of New York Mellon, as trustee, including any supplemental
indenture executed or delivered in connection therewith, as the same may be
amended, modified, waived, or supplemented from time to time. References in this

 

37



--------------------------------------------------------------------------------

Agreement to this defined term shall have no further force or effect at any time
after all Indebtedness and other obligations of any Loan Party under the Senior
Subordinated Notes Indenture have been repaid in full and discharged.

“Settlement” has the meaning assigned to such term in Section 2.05(i).

“Settlement Date” has the meaning assigned to such term in Section 2.05(i).

“Specified Foreign Credit Extensions” means Foreign Credit Extensions of which
the Administrative Agent has received notice in accordance with Section 2.22.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lenders are subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing at least 75% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing

 

38



--------------------------------------------------------------------------------

indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means, individually and collectively as the context may
require, the U.S. Swingline Lender and the Canadian Swingline Lender.

“Swingline Loan” means, individually and collectively as the context may
require, each U.S. Swingline Loan and each Canadian Swingline Loan.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, or withholdings imposed by any
Governmental Authority, including any interest, additions to tax, fines or
penalties applicable thereto.

“Total Consideration” means, with respect to any Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) Indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, and (d) the
amount of Indebtedness assumed in connection with such Acquisition.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, provided that for purposes of this
definition, the 2029 Convertible Debentures shall be included in Total
Indebtedness at par value.

“Transactions” means the execution, delivery and performance by the Loan Parties
(and any Foreign Subsidiaries which are party to any Dutch Pledge Agreement, the
Canadian Security Agreement, the Canadian Guarantee or the U.S. Security
Agreement) of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, and the granting of Liens under the
Collateral Documents.

 

39



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the ABR, the Canadian Prime Rate, the CDOR Rate or
the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Availability” means, as of any date of determination, (a) the lesser of
(i) (A) the total U.S. Commitments as of such date minus (B) the sum of (x) the
Priority Payables Reserve, (y) the Rent Reserve and (z) the Wage Earner
Protection Act Reserve, and (ii) the U.S. Borrowing Base as of such date, minus
(b) the sum of (i) the total U.S. Revolving Exposure of all U.S. Lenders as of
such date (calculated with respect to any Defaulting Lender as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), and (ii) the Canadian U.S. Borrowing Base Utilization as of such
date.

“U.S. Borrower” or “U.S. Borrowers” means, individually or collectively as the
context may require (a) WESCO Distribution, Inc., a Delaware corporation, WESCO
Equity Corporation, a Delaware corporation, Bruckner Supply Company, Inc., a
Delaware corporation, WESCO Nevada, Ltd., a Nevada corporation, Communications
Supply Corporation, a Connecticut corporation, Calvert Wire & Cable Corporation,
a Delaware corporation, Liberty Wire & Cable, Inc., a Delaware corporation, TVC
Communications, L.L.C., a Delaware limited liability company, and Carlton-Bates
Company, an Arkansas corporation and (b) any Domestic Subsidiary of Holdings
that becomes a party to this Agreement as an additional borrower after the
Effective Date pursuant to a Joinder Agreement in accordance with Section 5.13.

“U.S. Borrowing Base” means, at any time, the sum of (a) the lesser of (i) 70%
of the U.S. Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time and (ii) the
product of 90% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the U.S. Borrowers’ Eligible Inventory (determined after
taking into account adjustments made in such appraisal in the calculation of the
Net Orderly Liquidation Value percentage), valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, plus (b) the
Securitization Additional Availability, minus (c) Reserves.

“U.S. Cash Management Bank” means (a) as of the Effective Date, PNC Bank
National Association, in its capacity as the principal depositary bank for the
U.S. Loan Parties (other than the Canadian Cross-Border Loan Guarantors), and
(b) at any time after the Effective Date, any one or more of the Lenders
selected by the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors), in consultation with the Administrative Agent, to become the
successor principal depository bank for the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors); provided that, unless the Administrative
Agent otherwise consents in writing, no Person shall become the successor “U.S.
Cash Management Bank” unless and until such Person shall have entered into a
Control Agreement with the U.S. Loan Parties (other than the Canadian
Cross-Border Loan Guarantors) and the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

“U.S. Collection Account” means the account at JPMorgan, so designated by the
Administrative Agent, in a written notice delivered to the Borrower
Representative, to be the “U.S. Collection Account”, to which funds on deposit
in Deposit Accounts (other than Excluded Accounts) maintained by the U.S. Loan
Parties (other than Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) by the U.S. Cash Management Bank shall be remitted at all times
(subject to the provisions of the Intercreditor Agreement) during a Dominion
Trigger Period.

“U.S. Commitment” means, with respect to each U.S. Lender, the commitment, if
any, of such U.S. Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit, U.S. Overadvances and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to
Section 9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such U.S. Lender shall have assumed its U.S. Commitment, as
applicable. The U.S. Commitment is a sub-facility of the Revolving Commitment
and is not in addition to the Revolving Commitment.

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure of the U.S. Borrowers. The U.S. LC Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total U.S. LC
Exposure at such time.

“U.S. Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the U.S. Lenders, and the Issuing Banks
issuing U.S. Letters of Credit.

“U.S. Lenders” means the Persons listed on the Revolving Commitment Schedule as
having a U.S. Commitment and any other Person that shall acquire a U.S.
Commitment pursuant to an Assignment and Assumption or become a lender pursuant
to an Aggregate Commitment Increase in accordance with Section 2.09, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “U.S. Lenders”
includes the U.S. Swingline Lender.

“U.S. Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for any U.S. Borrower, any Domestic
Subsidiary or any Foreign Subsidiary.

“U.S. Loan Guarantors” means, individually or collectively, as the context may
require (a) Holdings, WESCO Finance Corporation, a Delaware corporation, CDW
Holdco, LLC, a Delaware limited liability company, WDC Holding Inc., a Delaware
corporation, WESCO Nigeria, Inc., a Delaware corporation, CBC LP Holdings, LLC,
a Delaware limited liability company, and WDCH, LP, a Pennsylvania limited
partnership, (b) any Canadian Cross-Border Loan Guarantor, (c) any Domestic
Subsidiary that becomes a party to this Agreement after the Effective Date
pursuant to a Joinder Agreement and guarantees payment of the U.S. Obligations
and the Canadian Obligations pursuant to Section 5.13 and (d) the successors and
assigns of the Persons described in clauses (a), (b) and (c) of this definition.

“U.S. Loan Parties” means, individually or collectively, as the context may
require, the U.S. Borrowers and the U.S. Loan Guarantors.

“U.S. Loans” means, individually and collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, the U.S. Overadvances, and
the U.S. Protective Advances.

 

41



--------------------------------------------------------------------------------

“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.

“U.S. Overadvances” has the meaning assigned to such term in Section 2.05(e).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Lender at any time,
the sum of (a) the outstanding principal amount of U.S. Revolving Loans of such
U.S. Lender at such time, plus (b) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate principal amount of the U.S. Swingline
Loans outstanding at such time, plus (c) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate U.S. LC Exposure outstanding at such
time, plus (d) an amount equal to such U.S. Lender’s Applicable Percentage of
the aggregate principal amount of the U.S. Overadvances outstanding at such
time.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers.

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties; (b) Swap Obligations
of the U.S. Loan Parties owing to one or more U.S. Lenders or their respective
Affiliates; provided that promptly after any transaction relating to such Swap
Obligation is executed, the U.S. Lender or Affiliate of a U.S. Lender party
thereto (other than JPMorgan or its Affiliates) shall have delivered written
notice to the Administrative Agent that such a transaction has been entered into
and that it constitutes a U.S. Secured Obligation entitled to the benefits of
the Collateral Documents in favor of the U.S. Lender Parties; and (c) all
obligations of the U.S. Loan Parties in respect of all Guarantees provided by
such U.S. Loan Parties of Indebtedness of Foreign Subsidiaries under Foreign
Credit Extensions; provided that promptly after any such Guarantee by any U.S.
Loan Party relating to such Foreign Credit Extension is entered into, the U.S.
Lender or Affiliate of a U.S. Lender party thereto (other than JPMorgan or its
Affiliates) shall have delivered written notice to the Administrative Agent that
such a Guarantee has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
U.S. Lender Parties.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, among the U.S. Loan Parties, WDINESCO II B.V. and
the Administrative Agent, for the benefit of the Lender Parties and any other
pledge or security agreement entered into, after the Effective Date by any other
U.S. Loan Party (as required by this Agreement or any other Loan Document), or
any other Person, as the same may be amended, restated or otherwise modified
from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” means a Loan made by the U.S. Swingline Lender pursuant to
Section 2.05(a).

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by Administrative Agent in such amount as
Administrative Agent determines reflects

 

42



--------------------------------------------------------------------------------

the amounts that may become due under the Wage Earner Protection Program Act
(Canada) with respect to the employees of any Loan Party employed in Canada
which would give rise to a Lien with priority under applicable law over the Lien
of Administrative Agent.

“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that either (i) an Event of Default occurs or (ii) Aggregate Availability falls
below 10% of the Aggregate Revolving Commitments; and (b) continuing until the
date on which, at all times during the preceding sixty (60) consecutive days, no
Event of Default has existed and Aggregate Availability has been greater than
10% of the Aggregate Revolving Commitments.

“WESCO Receivables” means WESCO Receivables Corp., a Delaware corporation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, replaced, or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any time” shall refer to the same time or period for all calculations or
determination within such definition, and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All certificates and other documents required to
be provided by a specified officer of a Loan Party shall be deemed to be
provided by such person solely in their capacity as such officer.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection”

 

43



--------------------------------------------------------------------------------

of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (j) an “agent” shall be deemed to include a “mandatary”.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if, after
the date hereof, the Borrowers migrate to IFRS or there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or any change occurring after the date hereof in GAAP or in
the application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such migration to IFRS or such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such migration or change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party at “fair value”, as defined therein.

SECTION 1.05 Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to Agents and the Lenders shall be payable in the currency in which
such Obligations are denominated, provided that any reimbursement by a U.S.
Borrower of an LC Disbursement in respect of a U.S. Letter of Credit denominated
in an LC Alternative Currency or any payment by a Lender to the Administrative
Agent or an Issuing Bank in respect of its participation with respect to any
such Letter of Credit shall be payable in dollars. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts or proceeds denominated in other
currencies shall be converted to the Equivalent Amount of dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Article II, Article
III, Article V, Article VI and Article VII and calculating the Canadian
Availability, the Canadian Borrowing Base, the Canadian Commitments, the
Canadian LC Exposure, Canadian Overadvances, Canadian Protective Advances,
Canadian Revolving Exposure, eligibility criteria including Eligible Accounts,
Eligible Inventory, Revolving Commitments or Revolving Exposure, unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in dollars.

ARTICLE II.

The Credits

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans to the
U.S. Borrowers denominated in dollars from time to time during the Availability
Period, and (b) each Canadian Lender agrees to make Canadian

 

44



--------------------------------------------------------------------------------

Revolving Loans to the Canadian Borrower denominated in either dollars or
Canadian Dollars from time to time during the Availability Period, so long as,
in each case after giving effect thereto:

(i) the U.S. Revolving Exposure, Canadian Revolving Exposure or Revolving
Exposure of any Lender would not exceed such Lender’s U.S. Commitment, Canadian
Commitment or Revolving Commitment, as the case may be;

(ii) U.S. Availability would not be less than zero;

(iii) Canadian Availability would not be less than zero; and

(iv) Aggregate Availability would not be less than zero;

subject to the Administrative Agent’s or Canadian Administrative Agent’s
authority, as applicable, in their sole discretion, to make Protective Advances
and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and 2.05.

(b) Subject to Section 2.14: (i) each U.S. Borrowing shall be denominated in
dollars; (ii) each Canadian Borrowing shall be denominated in dollars or
Canadian Dollars; (iii) each U.S. Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans, in each case, as the
Borrower Representative may request in accordance herewith; (iv) each Canadian
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans, in each case, as the Borrower Representative may request; and
(v) each Canadian Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Rate Loans, in each case, as the
Borrower Representative may request in accordance herewith; provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings or Canadian
Prime Rate Borrowings but may be converted into Eurodollar Borrowings or CDOR
Rate Borrowings, as applicable, in accordance with Section 2.08. Each Swingline
Loan shall be an ABR Loan or a Canadian Prime Rate Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the commencement of each
Interest Period for any CDOR Rate Revolving Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. ABR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of: (i) eight (8) Eurodollar Borrowings outstanding; and
(ii) eight (8) CDOR Rate Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

45



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent or
the Canadian Administrative Agent, as applicable, of such request either in
writing (delivered by hand, facsimile or electronic mail delivery) in a form
approved by the Administrative Agent or the Canadian Administrative Agent, as
applicable, and signed by the Borrower Representative or by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
CDOR Rate Borrowing, not later than 11:00 a.m., Chicago time, two Business Days
before the date of the proposed Borrowing, (c) in the case of a ABR Borrowing,
not later than 11:00 a.m. Chicago time, on the date of the proposed Borrowing,
or (d) in the case of a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Chicago time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing or a Canadian Prime Rate Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may
be given not later than 2:00 p.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, facsimile or electronic mail delivery to
the Administrative Agent or the Canadian Administrative Agent, as applicable, of
a written Borrowing Request in a form reasonably approved by the Administrative
Agent or the Canadian Administrative Agent, as applicable, and signed by the
Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of a Canadian Borrowing, the applicable currency in which the
Borrowing will be funded;

(iv) whether such Borrowing is to be a ABR Borrowing, a Eurodollar Borrowing, a
Canadian Prime Rate Borrowing, or a CDOR Rate Borrowing; and

(v) in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (a) an ABR Borrowing in the case of a
U.S. Revolving Loan or Canadian Revolving Loan requested in dollars, or (b) a
Canadian Prime Rate Borrowing in the case of a Canadian Revolving Loan requested
in Canadian Dollars. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or CDOR Rate Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s (or, in the case of a CDOR Rate Revolving Borrowing, 30 days’)
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall advise each applicable Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, each of the Administrative Agent and the Canadian Administrative Agent,
as applicable, is authorized by the Borrowers and the Lenders, from time to time
in the Administrative Agent’s or the Canadian Administrative Agent’s, as the
case may be, sole discretion (but, in either case, shall have absolutely no
obligation to), to make (i) in the case of the Administrative Agent, Loans to
the U.S. Borrowers in dollars, on behalf of the U.S. Lenders (each such Loan, a
“U.S. Protective Advance”), or (ii) in the case of the

 

46



--------------------------------------------------------------------------------

Canadian Administrative Agent, Loans to the Canadian Borrower in Canadian
Dollars or dollars, on behalf of the Canadian Lenders (each such Loan, a
“Canadian Protective Advance”), which the Administrative Agent or Canadian
Administrative Agent, as applicable, in its Permitted Discretion, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (C) to pay any other amount chargeable to
or required to be paid by the applicable Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents; provided that, (x) the aggregate amount of U.S. Protective Advances
outstanding at any time shall not exceed $10,000,000 and (y) the aggregate
amount of Canadian Protective Advances outstanding at any time shall not exceed
$10,000,000; provided further that, (1) the aggregate amount of outstanding U.S.
Protective Advances in favor of the U.S. Borrowers plus the aggregate U.S.
Revolving Exposure shall not exceed (I) the aggregate U.S. Commitments minus
(II) the sum of (X) the Priority Payables Reserve, (Y) the Rent Reserve and
(Z) the Wage Earner Protection Act Reserve, (2) the aggregate amount of
outstanding Canadian Protective Advances in favor of the Canadian Borrower plus
the aggregate Canadian Revolving Exposure shall not exceed the (I) aggregate
Canadian Commitments minus (II) the sum of (X) the Priority Payables Reserve,
(Y) the Rent Reserve and (Z) the Wage Earner Protection Act Reserve, (3) the
aggregate amount of all outstanding Protective Advances plus the Aggregate
Revolving Exposure shall not exceed (I) the Aggregate Revolving Commitments
minus (II) the sum of (X) the Priority Payables Reserve, (Y) the Rent Reserve
and (Z) the Wage Earner Protection Act Reserve, (4) the sum of (I) the aggregate
amount of all outstanding Protective Advances plus (II) the aggregate amount of
all outstanding Overadvances shall not exceed $40,000,000, and (5) a Protective
Advance shall not be made if such Protective Advance would cause the sum of
(I) any Lender’s Revolving Exposure plus (II) such Lender’s Applicable
Percentage (determined for purposes of this clause (II) in accordance with
clause (a) of the definition of Applicable Percentage set forth in Section 1.01)
of all outstanding Protective Advances to exceed such Lender’s Revolving
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The (i) U.S. Protective Advances
shall be secured by the Liens in favor of the Administrative Agent (for the
benefit of the Lender Parties) in and to the Collateral of the U.S. Loan
Parties; and (ii) Canadian Protective Advances shall be secured by the Liens in
favor of the Administrative Agent (for the benefit of the Canadian Lender
Parties) in and to the Collateral of the Loan Parties. All U.S. Protective
Advances shall constitute U.S. Obligations and all Canadian Protective Advances
shall constitute Canadian Obligations. All U.S. Protective Advances and Canadian
Protective Advances denominated in dollars shall be ABR Borrowings, and all
Canadian Protective Advances denominated in Canadian Dollars shall be Canadian
Prime Rate Borrowings. The Administrative Agent’s or Canadian Administrative
Agent’s, as the case may be, authorization to make Protective Advances may be
revoked at any time by the Required Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
or the Canadian Administrative Agent’s (as applicable) receipt thereof. At any
time that there is sufficient: (I) U.S. Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the U.S. Lenders to make a U.S. Revolving Loan to repay a U.S.
Protective Advance; and (II) Canadian Availability and the conditions precedent
set forth in Section 4.02 have been satisfied, the Canadian Administrative Agent
may request the Canadian Lenders to make a Canadian Revolving Loan, in the
currency in which the applicable Canadian Protective Advance was denominated, to
repay a Canadian Protective Advance. At any other time the Administrative Agent
or Canadian Administrative Agent (as applicable) may require the Lenders to
fund, in the currency in which the applicable Protective Advance was
denominated, their risk participations described in Section 2.04(b).

(b) Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such U.S. Protective

 

47



--------------------------------------------------------------------------------

Advance in proportion to its Applicable Percentage. Upon the making of a
Canadian Protective Advance by the Canadian Administrative Agent (whether before
or after the occurrence of a Default), each Canadian Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Canadian Administrative Agent without recourse or
warranty, an undivided interest and participation in such Canadian Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent, as applicable, in respect of such Protective
Advance.

SECTION 2.05 Swingline Loans and Overadvances. (a) Subject to the terms and
conditions set forth herein, the U.S. Swingline Lender agrees to make U.S.
Swingline Loans to the U.S. Borrowers from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding U.S. Swingline Loans
exceeding $35,000,000, (ii) U.S. Availability being less than zero,
(iii) Aggregate Availability being less than zero or (iv) the U.S. Revolving
Exposure or Revolving Exposure of any Lender exceeding such Lender’s U.S.
Commitment or Revolving Commitment, as the case may be; provided that the U.S.
Swingline Lender shall not be required to make a U.S. Swingline Loan to
refinance an outstanding U.S. Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the U.S. Borrowers may
borrow, prepay and reborrow U.S. Swingline Loans. To request a U.S. Swingline
Loan, the Borrower Representative shall notify the Administrative Agent of such
request by telephone (confirmed by facsimile or electronic mail), not later than
11:00 a.m., Chicago time, on the day of a proposed U.S. Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested U.S. Swingline Loan. The
Administrative Agent will promptly advise the U.S. Swingline Lender of any such
notice received from the Borrower Representative. The U.S. Swingline Lender
shall make each U.S. Swingline Loan available to the U.S. Borrowers by means of
a credit to the Funding Account(s) of the U.S. Borrowers (or, in the case of a
U.S. Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank, and
in the case of repayment of another U.S. Loan or fees or expenses as provided by
Section 2.18(c), by remittance to the Administrative Agent to be distributed to
the U.S. Lenders) by 2:00 p.m., Chicago time, on the requested date of such U.S.
Swingline Loan.

(b) Subject to the terms and conditions set forth herein, the Canadian Swingline
Lender agrees to make Canadian Swingline Loans to the Canadian Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Canadian Swingline Loans exceeding $15,000,000, (ii) Canadian
Availability being less than zero, (iii) Aggregate Availability being less than
zero or (iv) the Canadian Revolving Exposure or Revolving Exposure of any Lender
exceeding such Lender’s Canadian Commitment or Revolving Commitment, as the case
may be; provided that the Canadian Swingline Lender shall not be required to
make a Canadian Swingline Loan to refinance an outstanding Canadian Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Canadian Borrower may borrow, prepay and reborrow Canadian
Swingline Loans. To request a Canadian Swingline Loan, the Borrower
Representative shall notify the Canadian Administrative Agent of such request by
telephone (confirmed by facsimile or electronic mail), not later than 11:00
a.m., Chicago time, on the day of a proposed Canadian Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Canadian Swingline Loan. The
Canadian Administrative Agent will promptly advise the Canadian Swingline Lender
of any such notice received from the Borrower Representative. The Canadian
Swingline Lender shall make each Canadian Swingline Loan available to the
Canadian Borrower by means of a credit to the

 

48



--------------------------------------------------------------------------------

Funding Account(s) of the Canadian Borrower (or, in the case of a Canadian
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank, and
in the case of repayment of another Canadian Loan or fees or expenses as
provided by Section 2.18(c), by remittance to the Canadian Administrative Agent
to be distributed to the Canadian Lenders) by 2:00 p.m., Chicago time, on the
requested date of such Canadian Swingline Loan.

(c) The U.S. Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., Chicago time, on any Business Day require the
U.S. Lenders to acquire participations on such Business Day in all or a portion
of the U.S. Swingline Loans outstanding. Such notice shall specify the aggregate
amount of U.S. Swingline Loans in which U.S. Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each U.S. Lender, specifying in such notice such U.S. Lender’s Applicable
Percentage of such U.S. Swingline Loan or Loans. Each U.S. Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the U.S. Swingline
Lender, such Lender’s Applicable Percentage of such U.S. Swingline Loan or
Loans. Each U.S. Lender acknowledges and agrees that its obligation to acquire
participations in U.S. Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each U.S. Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the U.S. Lenders), and the
Administrative Agent shall promptly pay to the U.S. Swingline Lender the amounts
so received by it from the U.S. Lenders. The Administrative Agent shall notify
the Borrower Representative of any participations in any U.S. Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
U.S. Swingline Loan shall be made to the Administrative Agent and not to the
U.S. Swingline Lender. Any amounts received by the U.S. Swingline Lender from
the U.S. Borrowers (or other party on behalf of the U.S. Borrowers) in respect
of a U.S. Swingline Loan after receipt by the U.S. Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the U.S. Lenders that
shall have made their payments pursuant to this paragraph and to the U.S.
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the U.S. Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a U.S. Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof. Notwithstanding the
foregoing, a U.S. Lender shall not have any obligation to acquire a
participation in a U.S. Swingline Loan pursuant to this paragraph if an Event of
Default shall have occurred and be continuing at the time such U.S. Swingline
Loan was made and such U.S. Lender shall have notified the U.S. Swingline Lender
in writing, at least one Business Day prior to the time such U.S. Swingline Loan
was made, that such Event of Default has occurred and that such Lender will not
acquire participations in U.S. Swingline Loans made while such Event of Default
is continuing.

(d) The Canadian Swingline Lender may by written notice given to the Canadian
Administrative Agent not later than 11:00 a.m., Chicago time, on any Business
Day require the Canadian Lenders to acquire participations on such Business Day
in all or a portion of the Canadian Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Canadian Swingline Loans in which Canadian
Lenders will participate. Promptly upon receipt of such notice, the Canadian
Administrative Agent will give notice thereof to each Canadian Lender,
specifying in such notice such Canadian Lender’s Applicable Percentage of such
Canadian Swingline Loan or Loans. Each Canadian Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to

 

49



--------------------------------------------------------------------------------

the Canadian Administrative Agent, for the account of the Canadian Swingline
Lender, such Lender’s Applicable Percentage of such Canadian Swingline Loan or
Loans. Each Canadian Lender acknowledges and agrees that its obligation to
acquire participations in Canadian Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Canadian Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Canadian Lenders),
and the Canadian Administrative Agent shall promptly pay to the Canadian
Swingline Lender the amounts so received by it from the Canadian Lenders. The
Canadian Administrative Agent shall notify the Borrower Representative of any
participations in any Canadian Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Canadian Swingline Loan
shall be made to the Canadian Administrative Agent and not to the Canadian
Swingline Lender. Any amounts received by the Canadian Swingline Lender from the
Canadian Borrower (or other party on behalf of the Canadian Borrower) in respect
of a Canadian Swingline Loan after receipt by the Canadian Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Canadian Administrative Agent; any such amounts received by the Canadian
Administrative Agent shall be promptly remitted by the Canadian Administrative
Agent to the Canadian Lenders that shall have made their payments pursuant to
this paragraph and to the Canadian Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Canadian Swingline Lender or to the Canadian Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrowers for any reason. The purchase of participations in a Canadian Swingline
Loan pursuant to this paragraph shall not relieve the Borrowers of any default
in the payment thereof. Notwithstanding the foregoing, a Canadian Lender shall
not have any obligation to acquire a participation in a Canadian Swingline Loan
pursuant to this paragraph if an Event of Default shall have occurred and be
continuing at the time such Canadian Swingline Loan was made and such Canadian
Lender shall have notified the Canadian Swingline Lender in writing, at least
one Business Day prior to the time such Canadian Swingline Loan was made, that
such Event of Default has occurred and that such Lender will not acquire
participations in Canadian Swingline Loans made while such Event of Default is
continuing.

(e) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrowers, on behalf of the U.S. Lenders, in amounts that exceed U.S.
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance shall
result in a Default due to U.S. Borrowers’ failure to comply with Section 2.01
for so long as such U.S. Overadvance remains outstanding in accordance with the
terms of this paragraph, but solely with respect to the amount of such U.S.
Overadvance. In addition, U.S. Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied, it being
understood that the conditions precedent set forth in Sections 4.02(a), (b) and
(d) shall continue to apply (subject to the proviso set forth in the immediately
preceding sentence). All U.S. Overadvances shall constitute ABR Borrowings. The
authority of the Administrative Agent to make U.S. Overadvances is limited to an
aggregate amount not to exceed $15,000,000 at any time, no U.S. Overadvance may
remain outstanding for more than forty-five (45) days, no U.S. Overadvance shall
cause any U.S. Lender’s U.S. Revolving Exposure or Revolving Exposure to exceed
its U.S. Commitment or Revolving Commitment (as applicable), no U.S. Overadvance
shall cause the Aggregate Revolving Exposure to exceed (i) the Aggregate
Revolving Commitments minus (ii) the sum of (A) the Priority Payables Reserve,
(B) the Rent Reserve and (C) the Wage Earner Protection Act Reserve and no U.S.
Overadvance shall cause the sum of (x) the aggregate amount of all outstanding
Overadvances plus (y) the aggregate amount of all outstanding Protective
Advances to exceed $40,000,000; provided that, the Supermajority Revolving
Lenders may at any time

 

50



--------------------------------------------------------------------------------

revoke the Administrative Agent’s authorization to make U.S. Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.

(f) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Canadian Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Canadian Revolving
Loans to the Canadian Borrower, on behalf of the Canadian Lenders, in amounts
that exceed Canadian Availability (any such excess Canadian Revolving Loans are
herein referred to collectively as “Canadian Overadvances”); provided that, no
Canadian Overadvance shall result in a Default due to Canadian Borrower’s
failure to comply with Section 2.01 for so long as such Canadian Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Canadian Overadvance. In addition, Canadian
Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied, it being understood that the conditions
precedent set forth in Sections 4.02(a), (b) and (d) shall continue to apply
(subject to the proviso set forth in the immediately preceding sentence). All
Canadian Overadvances shall constitute ABR Borrowings or Canadian Prime Rate
Borrowings. The authority of the Canadian Administrative Agent to make Canadian
Overadvances is limited to an aggregate amount not to exceed $15,000,000 at any
time, no Canadian Overadvance may remain outstanding for more than forty-five
(45) days, no Canadian Overadvance shall cause any Canadian Lender’s Canadian
Revolving Exposure or Revolving Exposure to exceed its Canadian Commitment or
Revolving Commitment (as applicable), no Canadian Overadvance shall cause the
Aggregate Revolving Exposure to exceed (i) the Aggregate Revolving Commitments
minus (ii) the sum of (A) the Priority Payables Reserve, (B) the Rent Reserve
and (C) the Wage Earners Protection Act Reserve, and no Canadian Overadvance
shall cause the sum of (x) the aggregate amount of all outstanding Overadvances
plus (y) the aggregate amount of all outstanding Protective Advances to exceed
$40,000,000; provided that, the Supermajority Revolving Lenders may at any time
revoke the Canadian Administrative Agent’s authorization to make Canadian
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Canadian Administrative Agent’s receipt thereof.

(g) Upon the making of a U.S. Overadvance by the Administrative Agent, each U.S.
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such U.S.
Overadvance in proportion to its Applicable Percentage of the aggregate U.S.
Commitments. The Administrative Agent may, at any time, require the U.S. Lenders
to fund their participations. From and after the date, if any, on which any U.S.
Lender is required to fund its participation in any U.S. Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.

(h) Upon the making of a Canadian Overadvance by the Canadian Administrative
Agent, each Canadian Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Canadian
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Canadian Overadvance in proportion to its Applicable
Percentage of the aggregate Canadian Commitments. The Canadian Administrative
Agent may, at any time, require the Canadian Lenders to fund their
participations. From and after the date, if any, on which any Canadian Lender is
required to fund its participation in any Canadian Overadvance purchased
hereunder, the Canadian Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Canadian Administrative
Agent in respect of such Loan.

(i) Each of the Administrative Agent and the Canadian Administrative Agent, on
behalf of the U.S. Swingline Lender or the Canadian Swingline Lender, as
applicable, shall request

 

51



--------------------------------------------------------------------------------

settlement (a “Settlement”) with the U.S. Lenders or Canadian Lenders, as
applicable, on at least a weekly basis or on any more frequent date that the
Administrative Agent or Canadian Administrative Agent, as the case may be,
elects, by notifying the applicable Revolving Lenders of such requested
Settlement by facsimile, telephone, or electronic mail no later than 11:00 a.m.,
Chicago time, on the date of such requested Settlement (the “Settlement Date”).
With respect to Settlements involving U.S. Loans, each U.S. Lender (other than
the U.S. Swingline Lender, in the case of the U.S. Swingline Loans) shall
transfer in dollars the amount of such U.S. Lender’s Applicable Percentage of
the outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to an account of the
Administrative Agent as the Administrative Agent may designate, not later than
noon, Chicago time, on such Settlement Date. With respect to Settlements
involving Canadian Loans, each Canadian Lender (other than the Canadian
Swingline Lender, in the case of the Canadian Swingline Loans) shall transfer,
in the currency in which the applicable Loan was denominated, the amount of such
Canadian Lender’s Applicable Percentage of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Canadian Administrative Agent, to an account of the Canadian Administrative
Agent as the Canadian Administrative Agent may designate, not later than noon,
Chicago time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to:
(i) the Administrative Agent shall be applied against the amounts of the U.S.
Swingline Lender’s U.S. Swingline Loans and, together with U.S. Swingline
Lender’s Applicable Percentage of such U.S. Swingline Loan, shall constitute
U.S. Revolving Loans of such U.S. Lenders, respectively; and (ii) the Canadian
Administrative Agent shall be applied against the amounts of the Canadian
Swingline Lender’s Canadian Swingline Loans and, together with Canadian
Swingline Lender’s Applicable Percentage of such Canadian Swingline Loan, shall
constitute Canadian Revolving Loans of such Canadian Lenders, respectively. If
any such amount is not transferred to the Administrative Agent or the Canadian
Administrative Agent, as applicable, by any Revolving Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative may request the issuance of
Letters of Credit (denominated in dollars or in an LC Alternative Currency in
the case of U.S. Letters of Credit and denominated in dollars or Canadian
Dollars in the case of Canadian Letters of Credit) for its own account or for
the account of another Subsidiary, in a form reasonably acceptable to the
applicable Issuing Bank, the Administrative Agent in the case of U.S. Letters of
Credit, and the Canadian Administrative Agent in the case of Canadian Letters of
Credit, at any time and from time to time during the Availability Period;
provided that if the account party for any such Letter of Credit is not a
Borrower, a U.S. Borrower, in the case of an account party which is a Domestic
Subsidiary or a Foreign Subsidiary, or the Canadian Borrower, in the case of an
account party which is a Canadian Subsidiary, shall be a co-applicant with
respect to such Letter of Credit and shall be jointly and severally liable with
such Subsidiary for all reimbursement and other obligations in respect of such
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent in the case of U.S.
Letters of Credit and the Canadian Administrative Agent in the case of Canadian
Letters of Credit (with a copy to the Administrative Agent) (in each case, prior
to noon, Chicago time, at least three Business Days prior to the

 

52



--------------------------------------------------------------------------------

requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Loan Party or Subsidiary for
whose account such Letter of Credit is to be issued, the currency in which such
Letter of Credit will be denominated (which may be in: (x) dollars or an LC
Alternative Currency in the case of U.S. Letters of Credit and (y) dollars or
Canadian Dollars in the case of Canadian Letters of Credit), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on the applicable Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the U.S. LC Exposure shall not exceed $60,000,000,
(ii) the Canadian LC Exposure shall not exceed $20,000,000,
(iii) U.S. Availability shall not be less than zero, (iv) Canadian Availability
shall not be less than zero, (v) Aggregate Availability shall not be less than
zero, (vi) the aggregate LC Exposure with respect to all Letters of Credit
issued in an LC Alternative Currency shall not exceed $20,000,000 and (vii) each
Lender’s U.S. Revolving Exposure, Canadian Revolving Exposure and Revolving
Exposure shall not exceed such Lender’s U.S. Commitment, Canadian Commitment and
Revolving Commitment, respectively.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that in the case of any
Letter of Credit providing for annual automatic renewal, such Letter of Credit
may be automatically extended for a period of up to one year after the Maturity
Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each U.S. Lender, with respect to a U.S. Letter of Credit,
and each Canadian Lender, with respect to a Canadian Letter of Credit, and each
U.S. Lender and Canadian Lender, as applicable, hereby acquires from the
applicable Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Lender
hereby absolutely and unconditionally agrees to pay in dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each Canadian Lender hereby absolutely and unconditionally promises to pay, in
the same currency in which such Canadian Letter of Credit is issued, the
Canadian Administrative Agent, in each case for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement, made
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, U.S. Commitments or Canadian Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

53



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any U.S.
Letter of Credit) in dollars, and (ii) the Canadian Administrative Agent (in the
case of any Canadian Letter of Credit) in the same currency as the applicable LC
Disbursement, an amount equal to such LC Disbursement not later than noon,
Chicago time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 10:00
a.m., Chicago time, on such date, or, if such notice has not been received by
the Borrower Representative prior to such time on such date, then not later than
noon, Chicago time, on (x) the Business Day that the Borrower Representative
receives such notice, if such notice is received prior to 10:00 a.m., Chicago
time, on the date of receipt, or (y) the Business Day immediately following the
day that the Borrower Representative receives such notice, if such notice is not
received prior to such time on the date of receipt; provided that the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or U.S. Swingline Loan (in the case of U.S. Letters of
Credit), or a Canadian Prime Rate Revolving Borrowing or Canadian Swingline Loan
(in the case of Canadian Letters of Credit), in an equivalent amount and, to the
extent so financed (in the event that such LC Disbursement with respect to a
U.S. Letter of Credit was made in an LC Alternative Currency, such Borrowing
Request shall be for an amount equal to the Equivalent Amount in dollars of the
amount of such LC Disbursement), the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Canadian Prime Rate Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall notify each U.S. Lender of the
applicable LC Disbursement with respect to U.S. Letters of Credit and each
Canadian Lender of the applicable LC Disbursement with respect of Canadian
Letters of Credit, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice with respect to any Letter of Credit, each U.S. Lender
(in the case of any U.S. Letter of Credit) and each Canadian Lender (in the case
of any Canadian Letter of Credit) shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
such Lenders. Promptly following receipt by the Administrative Agent or the
Canadian Administrative Agent, as the case may be, of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent and Canadian
Administrative Agent, as applicable, shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Canadian Prime Rate Revolving Loans, or a Swingline Loan as
contemplated above) shall not constitute a Loan (but shall be a Secured
Obligation) and shall not relieve the Borrowers of their obligation to reimburse
such LC Disbursement.

(f) Exchange Indemnification and Increased Costs. The U.S. Borrowers shall, upon
demand from any Issuing Bank or any U.S. Lender, pay to such Issuing Bank or
such U.S. Lender, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Bank or such U.S. Lender, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Bank or
such U.S. Lender, (iii) any currency exchange loss, in each case with respect to
clauses (i), (ii) and (iii), that such Issuing Bank or such U.S. Lender sustains
as a result of the U.S. Borrowers’ repayment in dollars of any U.S. Letter of
Credit that was denominated in an LC Alternative Currency or (iv) any interest
or any other return, including principal, foregone by such Issuing Bank as a
result of the introduction of, change over to or operation of the Euro in any
member state participating in the Euro. A

 

54



--------------------------------------------------------------------------------

certificate of the applicable Issuing Bank setting forth in reasonable detail
the basis for determining such additional amount or amounts necessary to
compensate such Issuing Bank shall be conclusively presumed to be correct save
for manifest error.

(g) Obligations Absolute. The joint and several obligations of U.S. Borrowers to
reimburse LC Disbursements and the obligation of Canadian Borrower to reimburse
LC Disbursements on account of Canadian Letters of Credit, in each case, as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Canadian Administrative Agent, the Revolving
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent (in the case of U.S. Letters of
Credit), the Canadian Administrative Agent (in the case of Canadian Letters of
Credit) and the applicable Borrower by telephone (confirmed by facsimile or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the applicable Issuing Bank and the applicable Revolving
Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC

 

55



--------------------------------------------------------------------------------

Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum (i) then applicable to ABR Revolving
Loans in the case of LC Disbursements made in dollars; (ii) then applicable to
Canadian Prime Rate Revolving Loans in the case of LC Disbursements made in
Canadian Dollars; and (iii) equal to the Overnight LIBO Rate plus the Overnight
LIBO Spread as set forth in the definition of “Applicable Rate” in the case of
LC Disbursements made in an LC Alternative Currency; provided that, if the
applicable Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(f) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.

(j) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent, the Canadian Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph,
(i) the U.S. Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Lender
Parties (the “LC Collateral Account”), an amount in cash equal to 103% of the
U.S. LC Exposure as of such date plus accrued and unpaid interest thereon; and
(ii) the Canadian Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Canadian Lender Parties (the “Canadian LC Collateral Account”), an amount in
cash equal to 103% of the Canadian LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (k) or (l) of Article VII. Such deposits shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations in the case of deposits in the LC Collateral Account, and
the Canadian Secured Obligations in the case of deposits in the Canadian LC
Collateral Account. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such accounts; and
(x) the U.S. Borrowers hereby grant the Administrative Agent (for the benefit of
the Lender Parties) a security interest in the LC Collateral Account and (y) the
Canadian Borrower hereby grants the Administrative Agent (for the benefit of the
Canadian Lender Parties) a security interest in the Canadian LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not

 

56



--------------------------------------------------------------------------------

been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the U.S. Borrowers or the
Canadian Borrower, as applicable, for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Required Lenders), be applied, in the case of moneys in the LC Collateral
Account, to satisfy other Secured Obligations or, in the case of moneys in the
Canadian LC Collateral Account, to satisfy other Canadian Secured Obligations.
If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all such Events of Default have been cured or waived.

(l) Treatment of Existing Letters of Credit. On the Effective Date, (i) each
Existing U.S. Letter of Credit, to the extent outstanding, shall automatically
and without further action by the parties thereto be deemed converted into a
U.S. Letter of Credit under this Agreement (as reflected on Schedule 2.06) and
each Existing Canadian Letter of Credit, to the extent outstanding, shall
automatically and without further action by the parties thereto be deemed
converted into a Canadian Letter of Credit under this Agreement (as reflected on
Schedule 2.06), in each case, pursuant to this Section 2.06 and subject to the
provisions hereof as if each such Existing U.S. Letter of Credit and each
Existing Canadian Letter of Credit had been issued on the Effective Date,
(ii) each Existing U.S. Letter of Credit shall be included in the calculation of
U.S. LC Exposure and each Existing Canadian Letter of Credit shall be included
in the calculation of Canadian LC Exposure, and (iii) all liabilities of the
Borrowers and the other Loan Parties with respect to such Existing Letters of
Credit shall constitute Obligations.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent or the Canadian Administrative Agent, as applicable, most
recently designated by it for such purpose by notice to the Lenders; provided
that, Swingline Loans shall be made as provided in Section 2.05. Each of the
Administrative Agent and the Canadian Administrative Agent, as applicable, will
make such Loans available to the Borrower Representative by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
ABR Revolving Loans made to finance the reimbursement of (i) an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent or
the Canadian Administrative Agent, as applicable, to the applicable Issuing
Bank, (ii) a U.S. Protective Advance or a U.S. Overadvance shall be retained by
the Administrative Agent, and (iii) a Canadian Protective Advance or a Canadian
Overadvance shall be retained by the Canadian Administrative Agent. U.S. Loans
and participations in U.S. Swingline Loans and U.S. Letters of Credit will be
funded by each U.S. Lender pro rata in accordance with its Applicable Percentage
of the U.S. Commitments. Canadian Loans and participations in Canadian Swingline
Loans and Canadian Letters of Credit will be funded by each Canadian Lender pro
rata in accordance with its Applicable Percentage of the Canadian Commitments.

(b) Unless the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the Canadian Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent or the Canadian
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative

 

57



--------------------------------------------------------------------------------

Agent or the Canadian Administrative Agent, as applicable, at (i) in the case of
such Lender, the greater of either the Federal Funds Effective Rate (in the case
of dollar denominated amounts) or the Canadian Administrative Agent’s cost of
funds (in the case of Canadian Dollar denominated amounts) and a rate determined
by the Administrative Agent or the Canadian Administrative Agent, as applicable,
in accordance with banking industry rules on interbank compensation, or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans (in the
case of dollar denominated amounts), or Canadian Prime Rate Loans (in the case
of Canadian Dollar denominated amounts). If such Lender pays such amount to the
Administrative Agent or the Canadian Administrative Agent, as applicable, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Rate Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing, provided that a Borrowing in
one currency may only be converted to another Type of Borrowing denominated in
the same currency as the Borrowing to be so converted. This Section shall not
apply to Swingline Borrowings, Overadvances or Protective Advances, which may
not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the (i) Administrative Agent, with respect to each U.S. Revolving
Loan, and (ii) the Canadian Administrative Agent (with a copy to the
Administrative Agent) with respect to any Canadian Revolving Loan, of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or electronic mail
delivery to the Administrative Agent or the Canadian Administrative Agent (with
a copy to the Administrative Agent), as applicable, of a written Interest
Election Request in a form approved by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the currency in which such Borrowing is to be funded;

 

58



--------------------------------------------------------------------------------

(iv) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a CDOR Rate Borrowing, or a Eurodollar Borrowing; and

(v) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s (or, in the case of
a CDOR Rate Borrowing, 30 days’) duration.

(d) Promptly following receipt of an Interest Election Request by (i) the
Administrative Agent, the Administrative Agent shall advise each U.S. Lender of
the details thereof and of such U.S. Lender’s portion of each resulting
Borrowing, and (ii) the Canadian Administrative Agent, the Canadian
Administrative Agent shall advise each Canadian Lender of the details thereof
and of such Canadian Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, in the case of a Eurodollar Borrowing of either U.S. Revolving
Loans or Canadian Revolving Loans denominated in dollars. Notwithstanding any
contrary provision hereof, if a Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing of U.S. Revolving Loans or
Canadian Revolving Loans denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

(f) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a CDOR Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Canadian Prime Rate Borrowing. Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a Canadian Prime Rate Borrowing of the same
class at the end of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, all Revolving Commitments shall
terminate on the Maturity Date. For clarification, all U.S. Commitments and
Canadian Commitments, as sub-facilities of the Revolving Commitments, shall
terminate upon the termination of the Revolving Commitments.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding U.S. Loans, in the case of
the U.S. Commitment, and Canadian Loans, in the case of the Canadian Commitment,
together with accrued and unpaid interest thereon and on any U.S. Letters of
Credit, in the case of the U.S. Commitment, and Canadian Letters of Credit, in
the case of the Canadian Commitment, as applicable, (ii) the cancellation and
return of all outstanding U.S. Letters of Credit, in the case of the U.S.
Commitment, and Canadian Letters of Credit, in the case of the Canadian
Commitment (or alternatively, (A) with respect to each such U.S. Letter of
Credit, the deposit in the LC Collateral Account of cash equal to 103% of the
U.S. LC Exposure or with

 

59



--------------------------------------------------------------------------------

respect to each such Canadian Letter of Credit, the deposit in the Canadian LC
Collateral Account of cash equal to 103% Canadian LC Exposure, as applicable, as
of such date in accordance with Section 2.06(k), or (B) with the consent of the
Administrative Agent and the Canadian Administrative Agent, as applicable, and
each applicable Issuing Bank, a back-up standby letter of credit equal to 103%
of the U.S. LC Exposure or Canadian LC Exposure, as applicable, as of such
date), (iii) the payment in full in cash of the accrued and unpaid fees, and
(iv) the payment in full in cash of all reimbursable expenses and other U.S.
Obligations or Canadian Obligations, as applicable, together with accrued and
unpaid interest thereon. For clarification, all U.S. Commitments and Canadian
Commitments, as sub-facilities of the Revolving Commitments, shall terminate
upon the termination of the Revolving Commitments.

(c) The Borrowers may from time to time reduce the Aggregate Revolving
Commitments; provided that (i) each reduction of the Aggregate Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $5,000,000 and (ii) the Borrowers shall not reduce the Aggregate
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, Aggregate Availability
would be less than zero. Each reduction of the Aggregate Revolving Commitments
shall be made ratably among the Lenders in accordance with their Applicable
Percentages. In connection with any reduction of the Aggregate Revolving
Commitments, the aggregate U.S. Commitments shall be automatically reduced on a
dollar-for-dollar basis by the amount of the reduction in the Aggregate
Revolving Commitments, and, to the extent that the reduction in the Aggregate
Revolving Commitments would cause the Canadian Sublimit to exceed the aggregate
amount of the Canadian Commitments of the Canadian Lenders, the Canadian
Sublimit shall be automatically reduced so that after giving effect to the
reduction in the Aggregate Revolving Commitments, the Canadian Sublimit does not
exceed the aggregate amount of the Canadian Commitments of the Canadian Lenders.

(d) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent of any election to terminate or reduce the
Revolving Commitments under paragraphs (b) or (c) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall advise the U.S. Lenders or the Canadian Lenders, as
applicable, of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent.

(e) The Borrowers shall have the right to increase the Aggregate Revolving
Commitments (an “Aggregate Commitment Increase”) by obtaining additional
Revolving Commitments, either from one or more of the Lenders or another lending
institution, provided that (i) any such request for an Aggregate Commitment
Increase shall be in a minimum amount of $25,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of four (4) such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) the aggregate amount of all such Aggregate Commitment Increases shall not
exceed $100,000,000, (vi) the conditions described in Section 2.09(f) shall be
satisfied and (vii) no Lender shall have any obligation to increase its
Revolving Commitment in connection with any such Aggregate Commitment Increase
requested by the Borrowers hereunder. Administrative Agent may, in consultation
with the Borrower Representative, allocate the additional Revolving Commitments
between U.S. Commitments and Canadian Commitments.

 

60



--------------------------------------------------------------------------------

(f) Any amendment hereto for such an Aggregate Commitment Increase shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrowers
and the Lender(s) being added or increasing their Revolving Commitment(s),
subject only to the approval of all Lenders if any such increase would cause the
Aggregate Revolving Commitments to exceed $500,000,000. As condition precedents
to such an increase, the Borrower Representative shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (A) certifying
and attaching the authorizations adopted by such Loan Party approving or
consenting to such increase, and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations or warranties that are already
qualified or modified by materiality in the text thereof), and (2) no Default
exists.

(g) In addition, the Borrowers shall have the right to request, either in
connection with an Aggregate Commitment Increase or without increasing the
Aggregate Revolving Commitments, that the Canadian Sublimit be increased (a
“Canadian Sublimit Increase”) through the increase by one or more Canadian
Lenders of their Canadian Commitments or the addition of one or more new lending
institutions as additional Canadian Lenders hereunder. Any request for a
Canadian Sublimit Increase shall be subject to the following conditions (which
conditions shall be in addition to the conditions set forth in Sections 2.09(e)
and (f) above in the case of any Canadian Sublimit Increase being requested in
connection with an Aggregate Commitment Increase): (i) such request shall be
submitted by the Borrower Representative to the Administrative Agent in writing
not less than 15 days prior to the proposed dates of such Canadian Sublimit
Increase, (ii) the Borrower Representative, on behalf of the Canadian Borrower,
shall be entitled to submit such a request on only one occasion during the term
of this Agreement, (iii) the aggregate amount of the Canadian Sublimit Increase
shall not exceed $25,000,000, (iv) the Borrowers shall have executed and
delivered to the Administrative Agent an amendment hereto in form and substance
satisfactory to the Administrative Agent effecting such increase, which
amendment shall require only the signature of the Borrowers, the Administrative
Agent and the Lender(s) increasing their Canadian Commitments, (v) the Borrowers
shall have delivered to the Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (A) certifying and attaching the authorizations adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that are already qualified or modified by materiality in the text
thereof), and (2) no Default exists, and (vi) no Lender shall have any
obligation to increase its Canadian Commitment in connection with any such
Canadian Sublimit Increase requested by the Borrowers hereunder.

(h) Within a reasonable time after the effective date of any Aggregate
Commitment Increase or Canadian Sublimit Increase, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Revolving Commitment
Schedule to reflect such increase and shall distribute such revised Revolving
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such Aggregate Commitment Increase, all outstanding ABR Loans and Canadian Prime
Rate Loans shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Loans and CDOR Rate Loans shall not be reallocated among
the Lenders prior to the expiration of the applicable Interest Period in effect
at the time of any such increase.

 

61



--------------------------------------------------------------------------------

SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt. (a) (i) The
U.S. Borrowers hereby unconditionally promise to pay (A) to the Administrative
Agent for the account of each U.S. Lender the then unpaid principal amount of
each U.S. Revolving Loan on the Maturity Date, (B) to the Administrative Agent
the then unpaid amount of each U.S. Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (C) to the
Administrative Agent the then unpaid principal amount of each U.S. Overadvance
on the earliest of the Maturity Date, the forty-fifth (45th) day after such U.S.
Overadvance is made, and demand by the Administrative Agent; and (ii) the
Canadian Borrower hereby unconditionally promise to pay (A) to the Canadian
Administrative Agent for the account of each Canadian Lender the then unpaid
principal amount of each Canadian Revolving Loan on the Maturity Date, (B) to
the Canadian Administrative Agent the then unpaid amount of each Canadian
Protective Advance on the earlier of the Maturity Date and demand by the
Canadian Administrative Agent and (C) to the Canadian Administrative Agent the
then unpaid principal amount of each Canadian Overadvance on the earliest of the
Maturity Date, the forty-fifth (45th) day after such Canadian Overadvance is
made, and demand by the Canadian Administrative Agent.

(b) On each Business Day during any Dominion Trigger Period, (i) the
Administrative Agent shall apply all funds credited to each U.S. Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding, pro rata, and second to prepay the U.S. Revolving Loans (including
U.S. Swingline Loans) and to cash collateralize outstanding U.S. LC Exposure;
and (ii) the Canadian Administrative Agent shall apply all funds credited to
each Canadian Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Canadian Administrative Agent,
whether or not immediately available) first to prepay any Canadian Protective
Advances and Canadian Overadvances that may be outstanding, pro rata, and second
to prepay the Canadian Revolving Loans (including Canadian Swingline Loans) and
to cash collateralize outstanding Canadian LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) (i) The Administrative Agent shall maintain accounts in which it shall
record (A) the amount of each U.S. Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (B) the amount of any
principal or interest due and payable or to become due and payable from the U.S.
Borrowers to each U.S. Lender hereunder and (C) the amount of any sum received
by the Administrative Agent hereunder for the account of the U.S. Lenders and
each U.S. Lender’s share thereof; and (ii) the Canadian Administrative Agent
shall maintain accounts in which it shall record (A) the amount of each Canadian
Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (B) the amount of any principal or interest due and payable
or to become due and payable from the Canadian Borrower to each Canadian Lender
hereunder and (C) the amount of any sum received by the Canadian Administrative
Agent hereunder for the account of the Canadian Lenders and each Canadian
Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that the
failure of any Lender, the Administrative Agent, or the Canadian Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

 

62



--------------------------------------------------------------------------------

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time, without premium or penalty other than any break
funding payments required in accordance with Section 2.16, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (f) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that (i) Aggregate Availability shall be less than zero, (ii) U.S.
Availability shall be less than zero, or (iii) Canadian Availability shall be
less than zero, the Borrowers shall immediately prepay (or in the case of the LC
Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or Swingline
Loans in an aggregate amount sufficient to cause Aggregate Availability, U.S.
Availability and Canadian Availability to no longer be less than zero.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event during any
Dominion Trigger Period, the Borrowers shall, immediately after such Net
Proceeds are received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
(without any reduction in the Revolving Commitments).

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Aggregate Revolving Commitments and to
cash collateralize outstanding LC Exposure (in an amount up to 103% of the
outstanding LC Exposure). Notwithstanding the foregoing, any such application of
proceeds from the Collateral securing solely the Canadian Obligations shall be
made solely in respect of the Canadian Obligations.

(e) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent by telephone (confirmed by facsimile or electronic
mail) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing or a CDOR Rate Revolving Borrowing, not later than 11:00
a.m., Chicago time, three (or, in the case of a CDOR Rate Revolving Borrowing,
two) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate Revolving
Borrowing, not later than noon, Chicago time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the

 

63



--------------------------------------------------------------------------------

Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Lenders’ Revolving
Commitment terminates. Accrued commitment fees shall be payable monthly in
arrears on the first day of each calendar month and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

(b) The (i) U.S. Borrowers agree to pay to the Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrower agrees to
pay to the Canadian Administrative Agent for the account of each Canadian Lender
a participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s applicable LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure. In addition, each Borrower
agrees to pay to the applicable Issuing Bank with respect to each Letter of
Credit issued for the account of such Borrower by such Issuing Bank a fronting
fee in an amount separately agreed upon between the Borrowers and the applicable
Issuing Bank, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Fronting fees in respect of any Letter of Credit shall be
payable on the date of the issuance of such Letter of Credit and on the date of
any renewal thereof. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Canadian Administrative
Agent, as applicable, (or to the applicable Issuing Bank in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for such Type of
Loan.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

 

64



--------------------------------------------------------------------------------

(c) The Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate for such Type of Loan.

(d) The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(e) Each Protective Advance and each Overadvance shall bear interest at the
Canadian Prime Rate, if denominated in Canadian Dollars, or at the Alternate
Base Rate, if denominated in dollars, plus the Applicable Rate for corresponding
Revolving Loans plus 2% per annum.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% above the rate applicable to such fee or other
obligation, if any, as provided hereunder.

(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (f) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan or a Canadian Prime Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan or
CDOR Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Canadian Prime Rate, CDOR Rate, Adjusted LIBO Rate or LIBO
Rate shall be determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and such determination shall be conclusive
absent manifest error.

(i) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

65



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (B) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b) If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i) the Canadian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the CDOR Rate for such Interest Period; or

(ii) the Canadian Administrative Agent is advised by the Required Lenders that
the CDOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Canadian Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Canadian Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a CDOR Rate Borrowing shall be ineffective, and (B) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or CDOR Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Excluded Taxes and
(B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender (or such other Recipient) of making or maintaining any Eurodollar Loan or
CDOR Rate Loan (or of maintaining its obligation to

 

66



--------------------------------------------------------------------------------

make any such Loan) or to increase the cost to such Lender or such Issuing Bank
(or such other Recipient) of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank (or such other Recipient) hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
Issuing Bank (or such other Recipient), as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank (or such other
Recipient), as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by a Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the U.S. Borrowers shall compensate each U.S. Lender and the
Canadian Borrower shall compensate each Canadian Lender, as applicable, for the
loss, cost and expense incurred by such Lender that is attributable to such
event. In the case of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or the CDOR Rate that would have been applicable to such
Loan, for the period from the date

 

67



--------------------------------------------------------------------------------

of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period to such
Eurodollar Loan from other banks in the eurodollar market, or for Canadian
Dollar deposits of a comparable amount and period to such CDOR Rate Loan from
other banks in the Canadian bankers’ acceptance market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any Loan
Party under this Agreement or any other Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to deduct or withhold Taxes,
then such Withholding Agent may so deduct or withhold and shall timely pay the
full amount of deducted or withheld Taxes to the relevant Governmental Authority
in accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that, net
of such deduction or withholding (including such deduction or withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with this Agreement or any other Loan
Document (including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower
Representative a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement or
any other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable

 

68



--------------------------------------------------------------------------------

Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement or any other Loan Document shall deliver to the Borrower
Representative and the Administrative Agent, at the time or times reasonably
requested by the Borrower Representative or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without, or at a reduced rate of, withholding. In addition, any
Lender, if requested by the Borrower Representative or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower Representative or the Administrative Agent as will enable the
Borrower Representative or the Administrative Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement or any other Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and

 

69



--------------------------------------------------------------------------------

(2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit F-2 on behalf
of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be

 

70



--------------------------------------------------------------------------------

construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian
Administrative Agent, as applicable, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 10 South
Dearborn Street, 22nd Floor, Chicago, Illinois, except (i) payments of
principal, interest, fees or reimbursements of LC Disbursements relating to any
Canadian Loan or Canadian Letter of Credit shall be made to the Canadian
Administrative Agent at its offices at 200 Bay Street, Royal Bank Plaza, Floor
18, Toronto M57 2J2 Canada, (ii) payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein shall be made to such Issuing
Bank or Swingline Lender, and (iii) payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto. Each of
the Administrative Agent and the Canadian Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient, in like funds, promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in the currency
in which the applicable Obligations are denominated (subject to the proviso set
forth in the first sentence of Section 1.05), and, if not otherwise specified,
in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent after an Event of Default has occurred and is
continuing and the Administrative Agent or the Canadian Administrative Agent so
elects, or the Required Lenders so direct, shall be applied ratably (based in
respect of each of the following separate categories, computed independently of
the other categories, on each Lender Party’s interest in the aggregate specific
type of outstanding Secured Obligations described within (and only within) each
specific category of Secured Obligations listed respectively below) first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Canadian Administrative Agent, and each Issuing
Bank from the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of Swingline Loans,
Overadvances and Protective Advances, fourth, to pay the principal of Swingline
Loans, Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than Swingline Loans, Overadvances and Protective
Advances), sixth, to prepay principal on the Loans (other than Swingline Loans,
Overadvances and Protective Advances) and unreimbursed LC Disbursements,
seventh, to pay an amount to the Administrative Agent equal to one hundred three
percent (103%) of the U.S. LC Exposure, and to pay an amount to the Canadian
Administrative Agent equal to one hundred three percent (103%) of the Canadian
LC Exposure, to be held as cash collateral for such Obligations, eighth, to pay
any amounts owing to the Lenders and their Affiliates with respect to Specified
Foreign Credit Extensions up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22, ninth, to pay any amounts
owing to the Lenders and their Affiliates with respect to Banking Services up to
and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, Swap Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22 and
Foreign Credit Extensions (other than Specified Foreign Credit Extensions), and
tenth, to pay any other Secured Obligation due to the Administrative Agent, the
Canadian Administrative Agent or any Lender by the Borrowers. Notwithstanding
anything to

 

71



--------------------------------------------------------------------------------

the contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent, the Canadian Administrative Agent, nor any Lender shall apply any payment
which it receives to any Eurodollar Loan or CDOR Rate Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or such CDOR Rate Loan or (b) in the event, and only to the
extent, with respect to CDOR Rate Loans, that there are no outstanding Canadian
Prime Rate Loans of the same Class, and with respect to Eurodollar Loans, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent, the Canadian Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing but subject to Section 9.20, any such
application of proceeds from Collateral securing solely the Canadian Obligations
shall be made solely in respect of Canadian Obligations.

(c) At the election of the Administrative Agent or the Canadian Administrative
Agent, as the case may be, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent or the Canadian Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent or the
Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent or
the Canadian Administrative Agent, as applicable, to charge any deposit account
of any Borrower maintained with the Administrative Agent or the Canadian
Administrative Agent, as applicable, for each payment of principal, interest and
fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such

 

72



--------------------------------------------------------------------------------

Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent or the Canadian Administrative Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
or the Canadian Administrative Agent, as applicable, in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Canadian
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of such Lender to satisfy such Lender’s obligations hereunder until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and apply any such
amounts to, any future funding obligations of such Lender hereunder; application
of amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent or the Canadian Administrative Agent, as
applicable, in its discretion.

(g) Notwithstanding the foregoing, unless requested otherwise by the Canadian
Borrower (i) no Borrowings shall be made to the Canadian Borrower for the
purpose of paying any U.S. Obligations; and (ii) deposit accounts of the
Canadian Borrower may only be charged to pay Canadian Obligations.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14, 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to

 

73



--------------------------------------------------------------------------------

the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent and the Issuing Banks, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or 2.15 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

(c) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
the Lender shall first use reasonable efforts to mitigate its costs or the
effects of the applicable law or Change in Law, and any request for additional
compensation shall specify in sufficient detail the reasons therefor and the
mitigating actions taken.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Revolving Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders or the Supermajority Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(k) for so
long as such LC Exposure is outstanding;

 

74



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) of this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) of this Section 2.20(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

(v) if all or any portion of any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such Defaulting
Lender’s LC Exposure is cash collateralized and/or reallocated;

(d) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, to defease any risk in respect
of such Lender hereunder;

(e) in the event and on the date that each of the Administrative Agent, the
Canadian Administrative Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

(f) For purposes of any covenant which permits or restricts actions by any Loan
Party or any Subsidiary of a Loan Party or calculates compliance with financial
covenants or any other provision of this Agreement, in each case, based in whole
or in part upon the calculation of Aggregate Availability, U.S. Availability,
Canadian Availability or Combined Availability, with respect to any Defaulting
Lender, Aggregate Availability, U.S. Availability, Canadian Availability and
Combined Availability shall be calculated (i) as if such Defaulting Lender had
funded its Applicable Percentage of

 

75



--------------------------------------------------------------------------------

all outstanding Borrowings and (ii) including such Defaulting Lender’s Revolving
Commitment in the same manner as if such Lender were not a Defaulting Lender.

SECTION 2.21 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
the Canadian Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the Canadian Administrative Agent or
such Lender. The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Canadian Administrative Agent or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party, or providing Foreign Credit Extensions to any Foreign Subsidiary, shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services, Swap Agreements or Foreign Credit Extensions, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of such Loan Party to such Lender or Affiliate or the aggregate
amount of all Foreign Credit Extensions by such Lender to such Foreign
Subsidiary, as applicable (in each case, whether matured or unmatured, absolute
or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations,
Swap Obligations and Foreign Credit Extensions. The most recent information
provided to the Administrative Agent shall be used in determining which tier of
the waterfall, contained in Section 2.18(b), such Banking Services Obligations,
Swap Obligations and/or Foreign Credit Extensions will be placed.

SECTION 2.23 Excess Resulting From Exchange Rate Change. (a) With respect to the
Canadian Commitments, at any time following one or more fluctuations in the
exchange rate of the Canadian Dollar against the dollar, (i) the aggregate
Canadian Revolving Exposure of the Canadian Lenders exceeds the lesser of:
(A) the Canadian Borrowing Base plus U.S. Availability, or (B) (x) the Canadian
Sublimit minus (y) the sum of (1) the Priority Payables Reserve, (2) the Rent
Reserve and (3) the Wage Earner Protection Act Reserve, or (ii) the aggregate
Canadian Obligations exceeds any other limit based on dollars set forth herein
for such Canadian Obligations, the Canadian Borrower shall (A) if such excess is
an aggregate amount that is less than $1,000,000 and such excess continues to
exist in an aggregate amount less than $1,000,000 for at least five Business
Days, within two Business Days of notice from the Canadian Administrative Agent,
(B) if such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Canadian Administrative Agent, or (C) if such excess is in an aggregate amount
greater than or equal to $5,000,000 or if any Event of Default has occurred and
is continuing, immediately, (x) make the necessary payments or repayments to
reduce such Canadian Obligations to an amount necessary to eliminate such excess
or (y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Canadian Lender Parties) deposits as continuing collateral
security for the Canadian Obligations in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Canadian Administrative Agent. Without in any way
limiting the foregoing provisions, the Canadian Administrative Agent shall,
weekly or more frequently in the sole discretion of the Canadian Administrative
Agent, make the necessary

 

76



--------------------------------------------------------------------------------

exchange rate calculations to determine whether any such excess exists on such
date and advise the Borrowers if such excess exists.

(b) With respect to the U.S. Commitments, at any time following one or more
fluctuations in the exchange rate of any LC Alternative Currency against the
dollar, (i) the sum of the aggregate U.S. Revolving Exposure of the U.S. Lenders
plus the Canadian U.S. Borrowing Base Utilization exceeds the lesser of: (A) the
U.S. Borrowing Base, or (B) (x) the total U.S. Commitments minus (y) the sum of
(1) the Priority Payables Reserve, (2) the Rent Reserve and (3) the Wage Earner
Protection Act Reserve, or (ii) the aggregate U.S. Obligations exceeds any other
limit based on dollars set forth herein for such U.S. Obligations, the U.S.
Borrowers shall (A) if such excess is an aggregate amount that is less than
$1,000,000 and such excess continues to exist in an aggregate amount less than
$1,000,000 for at least five Business Days, within two Business Days of notice
from the Administrative Agent, (B) if such excess is in an aggregate amount that
is greater than or equal to $1,000,000 but less than $5,000,000, within two
Business Days of notice from the Administrative Agent, or (C) if such excess is
in an aggregate amount greater than or equal to $5,000,000 or if any Event of
Default has occurred and is continuing, immediately, (x) make the necessary
payments or repayments to reduce such U.S. Obligations to an amount necessary to
eliminate such excess or (y) maintain or cause to be maintained with the
Administrative Agent (for the benefit of the Lender Parties) deposits as
continuing collateral security for the Obligations in an amount equal to or
greater than the amount of such excess, such deposits to be maintained in such
form and upon such terms as are acceptable to the Administrative Agent. Without
in any way limiting the foregoing provisions, the Administrative Agent shall,
weekly or more frequently in the sole discretion of the Administrative Agent,
make the necessary exchange rate calculations to determine whether any such
excess exists on such date and advise the Borrowers if such excess exists.

(c) If one or more of the U.S. Borrowers provide cash collateral to secure
obligations related to U.S. Letters of Credit that are denominated in an LC
Alternative Currency (including, without limitation, pursuant to
Section 2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the
applicable exchange rate between dollars and the applicable LC Alternative
Currency, the Equivalent Amount in dollars of cash collateral held by the
Administrative Agent is less than the specified amount of cash collateral so
required to be maintained by the U.S. Borrowers, the U.S. Borrowers shall,
promptly following a request therefor by the Administrative Agent, deposit in
the LC Collateral Account an additional amount of cash collateral in dollars
equal to such shortfall to be held as cash collateral in accordance with
Section 2.06(k).

ARTICLE III.

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each Pledged
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the failure to
so qualify would reasonably be expected to have a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of

 

77



--------------------------------------------------------------------------------

such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any Material Indebtedness or
Material Contract, or give rise to a right thereunder to require any payment to
be made by any Loan Party or any of its Subsidiaries, (d) will not violate the
certificate of incorporation, by-laws, memorandum of association, management,
operating or partnership agreement or other organizational documents of any Loan
Party or any of its Subsidiaries, and (e) except where failure to comply would
not reasonably be expected to have a Material Adverse Effect, will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
its Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Effect. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments (all of
which when taken as a whole, would not be materially adverse) and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2010.

SECTION 3.05 Properties. (a) As of the date of this Agreement, the Owned and
Leased Property Schedule sets forth the address of each parcel of real property
that is owned or leased by any Loan Party. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any Loan Party to any such lease or sublease exists,
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Each Loan Party and each Subsidiary has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and their Subsidiaries does not infringe in any material respect
upon the rights of any other Person, and the Loan Parties’ rights thereto are
not subject to any licensing agreement or similar arrangement, except in each
case where the failure to do so could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting the Loan Parties or any of their Subsidiaries (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

78



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party nor any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party nor
any Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (B) has become subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings, for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves, and to the extent the failure to pay such taxes could
not reasonably be expected to result in a Material Adverse Effect. No Liens for
Taxes (other than Permitted Encumbrances) have been filed other than tax liens
which in an aggregate amount do not exceed $5,000,000 and no claims are being
asserted with respect to any such Taxes. Each Loan Party and its Subsidiaries
has withheld all employee withholdings and has made all employer contributions
to be withheld and made by it pursuant to applicable law on account of the
Canada and Quebec pension plans, employment insurance and employee income taxes.

SECTION 3.10 ERISA; Canadian Pension Plans. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan.

(b) Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.
Neither any Canadian Loan Party nor any of its Subsidiaries has any material
withdrawal liability in connection with a Canadian Pension Plan. No Pension
Event which has resulted or could reasonably be expected to result in any Loan
Party incurring any liability in excess of $5,000,000 has occurred. All
contributions required to be made by a Loan Party or any of its Subsidiaries
under the Canadian Union Plans have been made in the

 

79



--------------------------------------------------------------------------------

amounts and in the manner set forth in the applicable collective agreement. As
of the date hereof, each Canadian Pension Plan has no solvency deficiency and is
funded as required under the most recent actuarial valuation filed with the
applicable Governmental Authority pursuant to generally accepted actuarial
practices and principles. All contributions (including employee contributions
made by authorized payroll deductions or other withholdings) required to be made
to the appropriate funding agency in accordance with all applicable laws and the
terms of each Canadian Pension Plan have been made in accordance with all
applicable laws and the terms of each Canadian Pension Plan. All contributions
required to be made by a Loan Party or any of its Subsidiaries under the
Canadian Union Plans have been made, and the sole obligation of a Loan Party or
any of its Subsidiaries under any Canadian Union Plan is to make contributions
to the Canadian Union Plan, in the amounts and in the manner set forth in the
applicable collective agreement.

SECTION 3.11 Disclosure. Each Borrower and Holdings has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any Subsidiary is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, other than matters effecting the economy generally or the
industry segments in which the Loan Parties operate. No report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to the Projections and any
other projected financial information or forecasts, the Borrowers and Holdings
represent only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
and no representation or warranty is made as to the actual attainability of any
such Projections or forecasts.

SECTION 3.12 Material Contracts. All material agreements and contracts to which
any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12 (the “Material Contracts”). No Loan Party is in material
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.

SECTION 3.13 Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the U.S. Borrowers, taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the property of the U.S. Borrowers, taken as a whole,
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the U.S. Borrowers, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iv) the U.S. Borrowers, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date, and (v) the Canadian Borrower
shall not be an “insolvent person” as such term is defined in the Bankruptcy and
Insolvency Act (Canada).

(b) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Canadian Borrower, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of the
Canadian Borrower, will be greater than the amount that will be required to pay
the

 

80



--------------------------------------------------------------------------------

probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Canadian Borrower, will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Canadian Borrower, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.

(c) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the
Effective Date.

(d) The Loan Parties and their Subsidiaries (taken as a whole) do not intend to
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by the Loan Parties and
their Subsidiaries (taken as a whole) and the timing of the amounts of cash to
be payable on or in respect of the Indebtedness of the Loan Parties and their
Subsidiaries (taken as a whole).

SECTION 3.14 Insurance. The Insurance Schedule sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties is adequate.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) an
organizational chart of Holdings and its Subsidiaries showing the name and
relationship of each and all of Holdings’ Subsidiaries to Holdings, (b) a true
and complete listing of each class of each of the Loan Parties’ authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of
Holdings and each of its Subsidiaries (other than Excluded Subsidiaries). All of
the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.

SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Lender Parties and
the Canadian Lender Parties, as the case may be, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law or agreement and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

 

81



--------------------------------------------------------------------------------

SECTION 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Borrowers, threatened. The hours worked by and payments
made to employees of the Loan Parties and the Subsidiaries have not been in
violation of the Fair Labor Standards Act, the Employee Standards Act (Ontario)
or any other applicable federal, provincial, territorial, state, local or
foreign law dealing with such matters. All payments due from any Loan Party or
any Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages, vacation pay, and employee health and welfare
insurance and other benefits, including with respect to the Canada Pensions
Plans, have been paid or accrued as a liability on the books of the Loan Party
or such Subsidiary, except where the failure to so comply would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
or indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.19 Ranking; Other Indebtedness. The Obligations constitute “Designated
Senior Indebtedness” as such term is defined in each of the 2029 Convertible
Debentures Indenture and the Senior Subordinated Notes Indenture. The
Obligations rank, and at all times after the Effective Date will rank, senior in
right of payment to the obligations of WESCO Distribution, Inc. and Holdings
under each of the Senior Subordinated Notes Indenture and the 2029 Convertible
Debentures Indenture. The execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the making of the
Loans hereunder do not violate the terms of the Senior Subordinated Notes
Indenture, the 2029 Convertible Debentures Indenture, the Receivables
Securitization Agreements or any Real Estate Loan Agreement.

ARTICLE IV.

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsel, addressed

 

82



--------------------------------------------------------------------------------

to the Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders in form and substance satisfactory to the Agents.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings for the 2010 fiscal
year, (ii) unaudited interim consolidated financial statements of Holdings for
each fiscal month and quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings, as
reflected in the financial statements delivered pursuant to clause (i) of this
paragraph and (iii) satisfactory projections through 2014.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Officers and any other officers of such
Loan Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (or officer of
such Loan Party, as is customary in certain jurisdictions other than the United
States) and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a long form good standing certificate (or
equivalent, as is customary in certain jurisdictions other than the United
States) for each Loan Party from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower and each other Loan
Party, on the initial Borrowing date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Canadian Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Effective Date. All such amounts will be
paid on the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral (other than Permitted Liens) will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness (other than Existing Letters of Credit)
shall have been cash collateralized or supported by a Letter of Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice from
the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding

 

83



--------------------------------------------------------------------------------

Accounts”) to which the Lender is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i) Control Agreements. The Administrative Agent shall have received each
Control Agreement required to be provided pursuant to Section 5.12.

(j) Collateral Access Agreements. The Administrative Agent shall have received
Collateral Access Agreements with respect to the leased locations listed on
Schedule 4.01 hereto.

(k) Solvency. The Administrative Agent shall have received solvency certificates
from one or more Financial Officers of the Loan Parties.

(l) Borrowing Base Certificate. The Administrative Agent shall have received
Borrowing Base Certificate which calculate the Aggregate Borrowing Base, U.S.
Borrowing Base and the Canadian Borrowing Base as of July 31, 2011.

(m) Closing Aggregate Availability. After giving effect to all Borrowings to be
made on the Effective Date and all Letters of Credit (including Existing Letters
of Credit) to be issued or to remain outstanding on the Effective Date and
payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, Aggregate
Availability shall not be less than $150,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) to the extent applicable, the certificates representing the
shares of Equity Interests pledged pursuant to the U.S. Security Agreement, the
Canadian Security Agreement and the Dutch Pledge Agreements, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) to the extent required by the
U.S. Security Agreement, the Canadian Security Agreement or the Dutch Pledge
Agreements, each promissory note (if any) pledged to the Administrative Agent
pursuant to the U.S. Security Agreement, the Canadian Security Agreement or the
Dutch Pledge Agreements endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(p) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the U.S. Security Agreement and Section 4.12 of the Canadian
Security Agreement.

(q) Letter of Credit Application. The applicable Issuing Bank shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date.

(r) Amendment to Receivables Securitization Documents. The Administrative Agent
shall have received a true, correct and complete copy of that certain Fourth
Amendment to Third

 

84



--------------------------------------------------------------------------------

Amended and Restated Receivables Purchase Agreement, together with such other
amendments to the Receivables Securitization Agreements as the Administrative
Agent shall reasonably request, in each case, in form and substance satisfactory
to the Administrative Agent, which amendments shall be fully-executed and in
full force and effect as of the Effective Date.

(s) Intercreditor Agreement. The Administrative Agent shall have received a
fully executed copy of the Intercreditor Agreement.

(t) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement shall be true and correct on and as of
the date hereof.

(u) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or their respective counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit (i) U.S. Availability shall not be less than
zero, (ii) Canadian Availability shall not be less than zero, and
(iii) Aggregate Availability shall not be less than zero.

(d) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Aggregate Revolving Exposure shall not exceed any applicable
limitation under the terms of any Material Indebtedness (and if requested by the
Administrative Agent the Borrower Representative shall have delivered to the
Administrative Agent a certificate setting forth all appropriate calculations
demonstrating compliance with this clause (d)).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

 

85



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

Until all the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lender Parties that:

SECTION 5.01 Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base
and Other Information. The Borrowers will furnish to the Administrative Agent
and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year (in the same format as the financial statements historically
filed with the Securities and Exchange Commission), setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants, and
(ii) the unaudited consolidating balance sheets of Holdings and its Subsidiaries
and related consolidating statements of operations as of the end of and for such
year (which unaudited consolidating financial statements shall be in a format
reasonably satisfactory to the Administrative Agent, it being understood that
such financial statements may be delivered to the Administrative Agent in
electronic format), all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its Subsidiaries
on a consolidating basis;

(b) within 45 days after the end of each fiscal quarter of Holdings (other than
the last fiscal quarter of a fiscal year), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year (in the same format as the financial statements historically filed with the
Securities and Exchange Commission), setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) during any Monthly Financials Reporting Trigger Period, within 30 days after
the end of each fiscal month of Holdings (other than months which are the last
month of a fiscal quarter), its consolidated balance sheet and related
statements of operations, cash flows, and other reports, as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

86



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of certificates provided concurrently with the delivery of
financial statements under clauses (a) and (b) above, setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 if a Fixed Charge Coverage Trigger Period is then
in effect or (y) for informational purposes only if a Fixed Charge Coverage
Trigger Period is not then in effect, (iv) in the case of the financial
statements delivered under clause (b), setting forth a reasonably detailed
calculation of the Leverage Ratio, and (v) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(e) as soon as available, but in any event not more than 45 days after the end
of each fiscal year of Holdings, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
statement of cash flows) of Holdings and its Subsidiaries for each quarter of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(f) as soon as available but in any event within 20 days after the end of each
calendar month (or, by Wednesday of each week, with respect to the most recently
ended calendar week during any Weekly Reporting Trigger Period), and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, Borrowing Base Certificates which calculate the Aggregate Borrowing
Base, the U.S. Borrowing Base, and the Canadian Borrowing Base, and supporting
information in connection therewith, together with any additional reports with
respect to the Canadian Borrowing Base and the U.S. Borrowing Base as the
Administrative Agent may reasonably request;

(g) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent:

(i) a summary aging of the Canadian Borrower’s Accounts, including all invoices
aged by invoice date or due date (with an explanation of the terms offered)
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a detailed aging specifying the name, address, and balance due for each
Account Debtor, if requested by the Administrative Agent;

(ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to the
Administrative Agent by location (showing Inventory in transit, any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement) which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, and, if
requested by the Administrative Agent, such schedule to also provide detailing
of the Borrowers’ Inventory by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand and include a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other

 

87



--------------------------------------------------------------------------------

reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers);

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(h) as soon as available but in any event within 30 days after the end of each
calendar quarter (or, within 20 days after the end of each calendar month, with
respect to the most recently ended calendar month during any period
(a) commencing on the day that either (i) an Event of Default occurs or
(ii) Aggregate Availability falls below 10% of the Aggregate Revolving
Commitments and (b) continuing until the date on which, at all times during the
preceding sixty (60) consecutive days, no Event of Default has existed and
Aggregate Availability has been greater than 10% of the Aggregate Revolving
Commitments) and at such other times as may be requested by the Administrative
Agent, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent:

(i) a summary aging of the U.S. Borrowers’ Accounts, including all invoices aged
by invoice date or due date (with an explanation of the terms offered) prepared
in a manner reasonably acceptable to the Administrative Agent, together with a
detailed aging specifying the name, address, and balance due for each Account
Debtor, if requested by the Administrative Agent;

(ii) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(iii) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent, a summary of the Borrowers’ accounts payable, delivered electronically in
a text formatted file acceptable to the Administrative Agent in its Permitted
Discretion;

(j) promptly upon the Administrative Agent’s request during a Weekly Reporting
Trigger Period, the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debt memo/credit journal;

(k) promptly upon the Administrative Agent’s request:

(i) copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

 

88



--------------------------------------------------------------------------------

(iv) copies of all tax returns filed by any Loan Party with the U.S. Internal
Revenue Service or the Canada Revenue Agency;

(l) within 20 days after each June 30, an updated list of customers from certain
divisions of the Borrowers as requested by the Administrative Agent in form and
with such details that are satisfactory to the Administrative Agent, which shall
be certified as true and correct by a Senior Officer of the Borrower
Representative;

(m) within 20 days after June 30 of each year, a certificate of good standing
for each Loan Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation, or organization;

(n) within 30 days after the end of each calendar quarter, a list of all Swap
Agreements and amendments to Swap Agreements, in each case, having a term of 60
or more days, entered into by any Loan Party during such calendar quarter, which
list shall include the estimated exposure of the Loan Parties under each such
Swap Agreement and the counterparty party thereto;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the Securities and Exchange Commission, the Ontario Securities Commission
or any Governmental Authority succeeding to any or all of the functions of said
Commissions, or with any national securities exchange, or distributed by any
Loan Party to its shareholders generally, as the case may be;

(p) promptly after the consummation of any Permitted Acquisition, final copies
of the acquisition agreement and other material documents related to such
Acquisition; and

(q) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request.

SECTION 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period specified below) written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $20,000,000, (ii) is asserted or instituted against any Plan or any
Canadian Pension Plan, its fiduciaries or its assets an amount in excess of
$10,000,000, (iii) alleges criminal misconduct by any Loan Party, (iv) alleges
the violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws to the extent such results in, or could reasonably be
expected to result in, damages or liabilities in excess of $20,000,000, or
(v) contests any tax, fee, assessment, or other governmental charge in excess of
$5,000,000;

(c) any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted in writing
against Collateral having a value in excess of $5,000,000;

(d) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

 

89



--------------------------------------------------------------------------------

(e) any and all default notices received with respect to any leased location or
public warehouse where Collateral having a value in excess of $2,000,000 is
located;

(f) all material amendments to and any documents evidencing any Material
Indebtedness, together with a copy of each such amendment;

(g) the occurrence of any ERISA Event or Pension Event that, alone or together
with any other ERISA Events and Pension Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $10,000,000; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than an Excluded Subsidiary) to, (a) (i) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and to maintain December 31 as the last day of
its fiscal year, (ii) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and (iii) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except where the failure to comply with clauses
(ii) and (iii) of the Section 5.03 could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing in this clause (a) shall
not prohibit any merger, consolidation, amalgamation, sale, disposition,
liquidation or dissolution permitted under Section 6.03 or otherwise permitted
under this Agreement and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) such liabilities would not result in
aggregate liabilities in excess of $20,000,000 and none of the Collateral
becomes subject to forfeiture or loss as a result of the contest.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each material Subsidiary to, keep and maintain all property material to the
conduct of its business, taken as a whole, in good working order and condition,
ordinary wear and tear excepted.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep their books of record and account in
accordance with GAAP and (ii) permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent, or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. The Loan
Parties acknowledge that the Administrative Agent, after exercising its rights
of inspection, may prepare and

 

90



--------------------------------------------------------------------------------

distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Borrowers and their Subsidiaries in the
ordinary course of business, to fund Permitted Acquisitions, to fund permitted
Restricted Payments, to fund payments, repurchases and prepayments of
Indebtedness permitted under this Agreement, and to refinance existing
Indebtedness. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09 Insurance. The Loan Parties (taken as a whole) will maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents.
The Borrowers will furnish to the Lenders, upon request of the Administrative
Agent in its Permitted Discretion, information in reasonable detail as to the
insurance so maintained. Notwithstanding any provision to the contrary contained
in this Agreement, if any Loan Party’s insurance carrier at any time becomes
insolvent or its financial strength weakens such that such insurance carrier
loses the ratings described herein, such event shall not constitute a breach of
this Section 5.09 provided that the Loan Parties replace such insurance carrier
with a carrier that meets the requirements of this Section 5.09 within sixty
(60) days.

SECTION 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

SECTION 5.11 Appraisals; Field Examinations. (a) Upon request by the
Administrative Agent, the Borrowers and their Subsidiaries will provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that (i) if Aggregate Availability shall equal
or exceed 10% of the Aggregate Revolving Commitments, only one such appraisal
per calendar year shall be conducted, (ii) if Aggregate Availability shall fall
below 10% of the Aggregate Revolving Commitments, up to two such appraisals per
calendar year shall be conducted, and (iii) if an Event of Default shall have
occurred and be continuing, there shall be no limit on the number or frequency
of appraisals conducted. All appraisals conducted hereunder shall be at the
expense of the Loan Parties.

 

91



--------------------------------------------------------------------------------

(b) Upon request by the Administrative Agent, the Borrowers and their
Subsidiaries will allow the Administrative Agent to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Canadian Borrowing Base or the U.S. Borrowing Base
and related reporting and control systems; provided, however, that (i) if
Aggregate Availability shall equal or exceed 10% of the Aggregate Revolving
Commitments, only one such field examination per calendar year shall be
conducted, (ii) if Aggregate Availability shall fall below 10% of the Aggregate
Revolving Commitments, up to two such field examinations per calendar year shall
be conducted, and (iii) if an Event of Default shall have occurred and be
continuing, there shall be no limit on the number or frequency of field
examinations conducted. All field examinations conducted hereunder shall be at
the expense of the Loan Parties.

SECTION 5.12 Depository Banks; Control Agreements.

(a) The U.S. Loan Parties (other than the Canadian Cross-Border Loan Guarantors)
will at all times maintain the U.S. Cash Management Bank as their principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other Deposit Accounts for the conduct
of their business. The Canadian Loan Parties will at all times maintain the
Canadian Cash Management Bank as their principal depository bank, including for
the maintenance of operating, administrative, cash management, collection
activity, and other Deposit Accounts for the conduct of its business.

(b) On or before the Effective Date (i) the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors) will cause the U.S. Cash Management Bank
to enter into a Control Agreement with respect to all Deposit Accounts and
Securities Accounts (other than Excluded Accounts) maintained by the U.S. Loan
Parties (other than the Canadian Cross-Border Loan Guarantors) with the U.S.
Cash Management Bank as of the Effective Date, (ii) the Canadian Loan Parties
will cause the Canadian Cash Management Bank to enter into a Control Agreement
with respect to all Deposit Accounts and Securities Accounts (other than
Excluded Accounts) maintained with the Canadian Loan Parties at the Canadian
Cash Management Bank as of the Effective Date and (iii) the Loan Parties will
cause each other depository bank or other institution at which any Deposit
Account or Securities Account (other than Excluded Accounts) is maintained as of
the Effective Date to enter into a Control Agreement with respect to such
Deposit Account or Securities Account.

(c) The Loan Parties will (i) provide prompt written notice to the
Administrative Agent of the establishment of any Deposit Account, Securities
Account or Lock Box after the Effective Date and (ii) contemporaneous with the
establishment of such Deposit Account or Securities Account (other than an
Excluded Account) or Lock Box, obtain a Control Agreement with respect to such
Deposit Account, Securities Account or Lock Box. The U.S. Loan Parties (other
than the Canadian Cross-Border Loan Guarantors) will not change the U.S. Cash
Management Bank without the prior written consent of the Administrative Agent.
The Canadian Loan Parties will not change the Canadian Cash Management Bank
without the prior written consent of the Canadian Administrative Agent.

(d) At all times during the continuance of a Dominion Trigger Period (i) the
U.S. Cash Management Bank shall be required to remit to the U.S. Collection
Account on a daily basis (A) all available funds on deposit in any Deposit
Account (other than an Excluded Account) maintained by the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and (B) collections and other similar payments relating to or
constituting payments made in respect of Accounts of the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) received by the U.S. Cash
Management Bank, including any such items remitted to any Deposit Account which
is subject to a Control Agreement and maintained or controlled by the U.S. Cash
Management Bank (provided that the disbursement of payments received in respect
of Accounts that have

 

92



--------------------------------------------------------------------------------

been sold to WESCO Receivables shall be subject to the provisions of the
Intercreditor Agreement), and (ii) the Canadian Cash Management Bank shall be
required to remit to the Canadian Collection Account on a daily basis (A) all
available funds on deposit in any Deposit Account (other than an Excluded
Account) maintained by the Canadian Loan Parties with the Canadian Cash
Management Bank and (B) collections and other similar payments relating to or
constituting payments made in respect of Accounts of the Canadian Loan Parties
received by the Canadian Cash Management Bank, including any such items remitted
to any Deposit Account which is subject to a Control Agreement and maintained or
controlled by the Canadian Cash Management Bank.

SECTION 5.13 Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall cause each of its Domestic Subsidiaries
(other than Immaterial Domestic Subsidiaries) formed or acquired after the date
of this Agreement in accordance with the terms of this Agreement to become a
U.S. Loan Party by executing the Joinder Agreement set forth as Exhibit D hereto
(the “Joinder Agreement”). Upon execution and delivery thereof, each such Person
(i) shall automatically become a U.S. Borrower or U.S. Loan Guarantor hereunder,
as specified by such Person at the time of such joinder, and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Lender Parties, in all personal property of a type required
to be encumbered pursuant to the Collateral Documents.

(b) Subject to applicable law, the Canadian Borrower and each other Canadian
Loan Party shall cause each of their Subsidiaries (other than Immaterial
Canadian Subsidiaries) formed or acquired after the date of this Agreement that
is organized under the laws of Canada or any province thereof to become a
Canadian Loan Party by executing a Joinder Agreement and to become party to a
Canadian Guarantee that guarantees repayment of the Canadian Obligations (which
guarantee agreement shall be in form and substance satisfactory to
Administrative Agent) and a Canadian Security Agreement (which shall, among
other things, pledge 100% of the Equity Interests in each such Subsidiary and
grant a security interest in all the personal property of a type required to be
encumbered pursuant to the Collateral Documents, the foregoing to be in a form
substantially similar to the Canadian Security Agreement) that secures repayment
of the Canadian Obligations, together with such other documentation and filings
that the Administrative Agent may reasonably require in order to perfect its
first priority security interest in the assets subject to the terms of such
security agreement.

(c) To secure the prompt payment and performance of all U.S. Secured
Obligations, Holdings, each Domestic Subsidiary that is a U.S. Loan Party and
each Canadian Cross-Border Loan Guarantor will cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than an
Immaterial Domestic Subsidiary, any Subsidiary which is a borrower under a Real
Estate Loan Agreement or any other Subsidiary that is a special purpose entity
which has no assets other than real property) that is formed or acquired after
the Effective Date, (ii) 65% of the Equity Interests constituting the total
combined classes of Equity Interests entitled to vote in each first-tier Foreign
Subsidiary (other than an Immaterial Foreign Subsidiary) that is formed or
acquired after the Effective Date, and (iii) 100% of the non-voting Equity
Interests of each of first-tier Foreign Subsidiary (other than an Immaterial
Foreign Subsidiary) that is formed or acquired after the Effective Date, to
become subject to a first priority, perfected Lien in favor of the
Administrative Agent (for the benefit of the U.S. Lender Parties) pursuant to
the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request within thirty (30) days of the
formation or acquisition of such Subsidiary.

(d) To secure the prompt payment and performance of all Canadian Secured
Obligations, Holdings and each Subsidiary that is a Canadian Loan Party will
cause 100% of the issued and outstanding Equity Interests of each Canadian
Subsidiary acquired after the Effective Date (other than an Immaterial Canadian
Subsidiary), to be subject at all times to a first priority, perfected Lien in
favor of

 

93



--------------------------------------------------------------------------------

the Administrative Agent (for the benefit of the Canadian Lender Parties)
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.

(e) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

(f) If any assets constituting personal property of a type required to be
encumbered under the Collateral Documents (other than equity of an Immaterial
Domestic Subsidiary, an Immaterial Canadian Subsidiary, any Subsidiary which is
a borrower under a Real Estate Loan Agreement or any other Subsidiary that is a
special purpose entity which has no material assets other than real property)
are acquired by any Loan Party (other than assets constituting Collateral under
the U.S. Security Agreement or the Canadian Security Agreement that become
subject to the Lien in favor of the Administrative Agent (for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be) upon
acquisition thereof), the Borrower Representative will promptly notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers will cause such
assets to be subjected to a Lien in favor of Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be) securing the U.S. Secured Obligations and/or the Canadian Secured
Obligations, as applicable, and will take, and cause the applicable Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

SECTION 5.14 Covenants Regarding Accounts. In the ordinary course of its
business, the Borrowers and WESCO Receivables process their Accounts in a manner
such that (i) each payment received by each Borrower or WESCO Receivables in
respect of an Account is allocated to a specifically identified invoice, which
invoice corresponds to a particular Account owing to such Borrower or WESCO
Receivables, and (ii) in the event that, at any time, less than 100% of the
Accounts of the U.S. Borrowers are sold to WESCO Receivables under the
Receivables Securitization Agreements, payments received in respect of those
Accounts that are sold to WESCO Receivables under the Receivables Securitization
Agreements would be identifiable and separate from payments received in respect
of Accounts that are not sold to WESCO Receivables under the Receivables
Securitization Agreements. No Canadian Loan Party shall enter into any
Receivables Securitization or any other similar financing or transaction at any
time.

ARTICLE VI.

Negative Covenants

Until all of the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Loan Parties covenant and agree, jointly and severally, with the Lender
Parties that:

 

94



--------------------------------------------------------------------------------

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
(which scheduled Indebtedness shall include, without limitation, the Senior
Subordinated Notes and the 2029 Convertible Debentures) and extensions, renewals
and replacements of any such Indebtedness in accordance with clause (f) hereof;

(c) Indebtedness of WESCO Receivables under the Receivables Securitization
Agreements (including for greater certainty any replacement thereof);

(d) Indebtedness of any Loan Party or any Subsidiary of a Loan Party incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including equipment (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $50,000,000 at any time outstanding;

(e) Indebtedness of any Loan Party or any Subsidiary (including without
limitation, Indebtedness owing under the Real Estate Loan Agreements) secured by
a Lien on any real property (including any fixtures, equipment or other fixed or
capital assets located at any such real property) and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that (i) the Loan Party or Subsidiary has used commercially reasonable
efforts to obtain an access agreement with respect to any such property subject
to a Lien, in form and substance satisfactory to Administrative Agent, from the
holder of such Indebtedness (it being understood that to the extent such an
access agreement is not obtained, Administrative Agent may establish a Reserve
in its Permitted Discretion); (ii) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (e) shall not at any time exceed an amount
equal to 85% of the value of real estate owned or hereafter acquired by such
Loan Party or such Subsidiary; and (iii) no Event of Default has occurred and is
continuing at the time any such Indebtedness is incurred, or would result
therefrom;

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b) or (d) hereof;
provided that, (i) the principal amount of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) in the case of any extension, refinancing,
replacement or renewal of any of the Indebtedness described in clauses (b) or
(d), such extension, refinancing, replacement or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced, replaced or renewed, (v) the terms of any such extension,
refinancing, replacement or renewal are not materially less favorable to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, replaced or extended was subordinated
in right of payment to the Secured Obligations, then the terms and conditions of
the refinancing, renewal, replacement or extension Indebtedness must include
subordination terms and conditions that are substantially similar to those that
were applicable to the refinanced, renewed, replaced or extended Indebtedness;

 

95



--------------------------------------------------------------------------------

(g)(i) Indebtedness owing by any U.S. Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of Indebtedness of any U.S. Loan Party,
(ii) Indebtedness owing by any Canadian Loan Party to any other Canadian Loan
Party and Guarantees by any Canadian Loan Party of Indebtedness of any other
Canadian Loan Party, and (iii) Indebtedness owing by any U.S. Loan Party to any
Canadian Loan Party and Guarantees by any Canadian Loan Party of Indebtedness of
any U.S. Loan Party, provided that (A) in the case of (1) any Indebtedness owing
by any U.S. Loan Party to any other U.S. Loan Party or to any Canadian Loan
Party and (2) any Indebtedness owing by any Canadian Loan Party to any other
Canadian Loan Party, such Indebtedness shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent,
(B) Guarantees permitted under this clause (g) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) for purposes of this
Section 6.01(g), a Canadian Cross-Border Loan Guarantor shall be treated only as
a Canadian Loan Party and not as a U.S. Loan Party;

(h) Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of any Indebtedness of any Canadian Loan Party
(provided that for purposes of this Section 6.01(h), a Canadian Cross-Border
Loan Guarantor shall be treated only as a Canadian Loan Party and not as a U.S.
Loan Party) so long as: (i) the aggregate amount of all such Indebtedness owing
or Guaranteed (together with the aggregate amount of all investments made
pursuant to Section 6.04(c)(iii)) does not exceed at one time outstanding the
sum of (x) $75,000,000 and (y) the net proceeds of any issuance of Equity
Interests by Holdings or incurrence of Indebtedness by any U.S. Loan Party
permitted under Section 6.01 (other than Indebtedness incurred under the
Receivables Securitization Agreements) which Equity Interests or Indebtedness is
incurred for the purpose of funding a loan or advance by such U.S. Loan Party to
a Canadian Loan Party; (ii) no Event of Default has occurred and is continuing
at the time of the incurrence of any such Indebtedness or execution of such
Guarantee, or would result therefrom; (iii) for the period of sixty
(60) consecutive days prior to, and as of the date of, the incurrence of any
such Indebtedness or execution and delivery of such Guarantee, in each case,
after giving effect to the incurrence of such Indebtedness or execution and
delivery of such Guarantee, Aggregate Availability exceeds ten percent (10%) of
the Aggregate Revolving Commitments (provided that (A) in calculating Aggregate
Availability for the sixty day period prior to the incurrence of any such
Indebtedness or execution and delivery of any such Guarantee for purposes of
this clause (iii), Aggregate Availability for such sixty day period shall be
determined on a pro forma basis, as if such Indebtedness had been incurred or
such Guarantee had been executed and delivered on the first day of such period
and (B) if at any time during such sixty day period, Aggregate Availability
shall be less than or equal to 10% of the Aggregate Revolving Commitments and
(x) the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under this
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof, for purposes of
determining whether the Borrowers have met the foregoing test, Aggregate
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or such increase in the Aggregate
Revolving Commitments, as applicable, had occurred on the first day of such
sixty day period); (iv) in the case of Indebtedness owing by any Canadian Loan
Party to any U.S. Loan Party, such Indebtedness shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; and (v) Guarantees permitted under this clause (h) shall be subordinated
to the Secured Obligations on the same terms as the Indebtedness so Guaranteed
is subordinated to the Secured Obligations;

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(j) Indebtedness of any Loan Party or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business and so long as the aggregate
amount of all Indebtedness pursuant to this Section 6.01(j) does not exceed
$75,000,000 at any one time outstanding;

(k) Indebtedness owing by any Foreign Subsidiary to any Loan Party and
Guarantees by any Loan Party of Indebtedness of any Foreign Subsidiary so long
as (i) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all Investments made pursuant to
Section 6.04(d)) does not exceed $50,000,000 at any one time outstanding,
(ii) such Guarantees are unsecured, (iii) no Event of Default has occurred and
is continuing at the time of incurrence of such Indebtedness or execution of
such Guarantee, or would result therefrom, (iv) for the period of sixty
(60) consecutive days prior to, and as of the date of, the incurrence of any
such Indebtedness or execution and delivery of such Guarantee, in each case,
after giving effect to the incurrence of such Indebtedness or execution and
delivery of such Guarantee, Aggregate Availability exceeds 10% of the Aggregate
Revolving Commitments (provided that (A) in calculating Aggregate Availability
for the sixty day period prior to the incurrence of any such Indebtedness or
execution and delivery of any such Guarantee for purposes of this clause (iv),
Aggregate Availability for such sixty day period shall be determined on a pro
forma basis, as if such Indebtedness had been incurred or such Guarantee had
been executed and delivered on the first day of such period and (B) if at any
time during such sixty day period, Aggregate Availability shall be less than or
equal to 10% of the Aggregate Revolving Commitments and (x) the Borrowers shall
raise additional capital through the issuance of Equity Interests by Holdings or
the incurrence of Indebtedness permitted under this Section 6.01 and utilize a
portion of the proceeds of such additional capital raise to pay down outstanding
Revolving Loans or (y) the Aggregate Revolving Commitments are increased
pursuant to Section 2.09(e) hereof, for purposes of determining whether the
Borrowers have met the foregoing test, Aggregate Availability shall be
determined on a pro forma basis, as if such capital raise and pay down of
outstanding Revolving Loans or such increase in the Aggregate Revolving
Commitments, as applicable, had occurred on the first day of such sixty day
period); and (v) in the case of Indebtedness owing by any Foreign Subsidiary to
any Loan Party, such Indebtedness shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(l) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (l) shall not exceed $50,000,000 at any
time outstanding;

(m) other unsecured Indebtedness of any Loan Party (including, without
limitation, Subordinated Indebtedness); provided that (i) the stated maturity
date of such Indebtedness is not earlier than 181 days after the Maturity Date
(as such Maturity Date is in effect at the time of issuance of such
Indebtedness), and (ii) the interest rate, principal amortization and other
terms of such Indebtedness are acceptable to the Administrative Agent in its
Permitted Discretion, with no fee to be imposed by the Administrative Agent with
respect to any such approval;

(n) secured or unsecured Indebtedness of any Foreign Subsidiary or any other
Excluded Subsidiary to any financial institution or other Person that (i) is not
Guaranteed by any Loan Party or (ii) if Guaranteed by any Loan Party, such
Guarantee is permitted under Section 6.01(k);

(o) Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of any Indebtedness of any Canadian Loan Party
(provided that for purposes of this Section 6.01(o), a Canadian Cross-Border
Loan Guarantor shall be treated only as a

 

97



--------------------------------------------------------------------------------

Canadian Loan Party and not as a U.S. Loan Party) so long as: (i) at the time of
and after giving effect to the incurrence of such Indebtedness or the execution
of such Guarantee, the Adjusted Fixed Charge Coverage Ratio (calculated for the
period of four consecutive fiscal quarters then most recently ended as if such
Indebtedness had been incurred or such Guarantee executed on the first day of
such period) shall be not less than 1.1 to 1.0; (ii) the Borrower Representative
shall have delivered to the Administrative Agent a written certification as to
and a reasonably detailed calculation of the Adjusted Fixed Charge Coverage
Ratio demonstrating compliance with the foregoing clause (i), which
certification and calculation shall reasonably satisfactory in form and
substance to the Administrative Agent, (iii) no Event of Default has occurred
and is continuing at the time of the incurrence of any such Indebtedness or
execution of such Guarantee, or would result therefrom; (iv) for the period of
sixty (60) consecutive days prior to, and as of the date of, the incurrence of
any such Indebtedness or execution and delivery of such Guarantee, in each case,
after giving effect to the incurrence of such Indebtedness or execution and
delivery of such Guarantee, Combined Availability exceeds the Combined
Availability Trigger Amount (provided that (A) in calculating Combined
Availability for the sixty day period prior to the incurrence of any such
Indebtedness or execution and delivery of any such Guarantee for purposes of
this clause (iv), Combined Availability for such sixty day period shall be
determined on a pro forma basis, as if such Indebtedness had been incurred or
such Guarantee had been executed and delivered on the first day of such period
and (B), if at any time during such sixty day period, Combined Availability
shall be less than the Combined Availability Trigger Amount and (x) the
Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period);
(v) in the case of Indebtedness owing by any Canadian Loan Party to any U.S.
Loan Party, such Indebtedness shall be subordinated to the Secured Obligations
on terms reasonably satisfactory to the Administrative Agent; and
(vi) Guarantees permitted under this clause (o) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(p) Indebtedness owing by any Foreign Subsidiary to any Loan Party and
Guarantees by any Loan Party of Indebtedness of any Foreign Subsidiary so long
as (i) at the time of and after giving effect to the incurrence of such
Indebtedness or the execution of such Guarantee, the Adjusted Fixed Charge
Coverage Ratio (calculated for the period of four consecutive fiscal quarters
then most recently ended as if such Indebtedness had been incurred or such
Guarantee executed on the first day of such period) shall be not less than 1.1
to 1.0, (ii) the Borrower Representative shall have delivered to the
Administrative Agent a written certification as to and a reasonably detailed
calculation of the Adjusted Fixed Charge Coverage Ratio demonstrating compliance
with the foregoing clause (i), which certification and calculation shall
reasonably satisfactory in form and substance to the Administrative Agent,
(iii) such Guarantees are unsecured, (iv) no Event of Default has occurred and
is continuing at the time of incurrence of such Indebtedness or execution of
such Guarantee, or would result therefrom, (v) for the period of sixty
(60) consecutive days prior to, and as of the date of, the incurrence of such
Indebtedness or execution and delivery of any such Guarantee, in each case,
after giving effect to the incurrence of such Indebtedness or execution and
delivery of such Guarantee, Combined Availability exceeds the Combined
Availability Trigger Amount (provided that (A) in calculating Combined
Availability for the sixty day period prior to the incurrence of any such
Indebtedness or execution and delivery of any such Guarantee for purposes of
this clause (v), Combined Availability for such sixty day period shall be
determined on a

 

98



--------------------------------------------------------------------------------

pro forma basis, as if such Indebtedness had been incurred or such Guarantee had
been executed and delivered on the first day of such period and (B) if at any
time during such sixty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period); and (vi) in the case of
Indebtedness owing by any Foreign Subsidiary to any Loan Party, such
Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent; and

(q) Indebtedness with respect to Swap Agreements permitted under Section 6.07.

For greater certainty, the Borrowers may elect from time to time to consider
Indebtedness as falling within one or more of the categories above and may
divide Indebtedness among two or more categories. The restrictions set forth in
any subpart of this Section 6.01 by way of description of Indebtedness shall not
be deemed to require that Indebtedness meeting such description be placed in
such subpart for purposes of determining compliance with this Section.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof to the extent permitted by
Section 6.01(f);

(c) Liens on Accounts sold to WESCO Receivables pursuant to the Receivables
Securitization Agreements;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Borrower or Subsidiary;

(e) Liens on real property, and fixed and capital assets (including equipment);
provided that (i) such security interests secure Indebtedness permitted by
clause (e) of Section 6.01, and

 

99



--------------------------------------------------------------------------------

(ii) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;

(f) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Loan Party after the date hereof prior to the time such Person becomes a Loan
Party; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be and extensions, renewals and replacements thereof to
the extent permitted by Section 6.01(f);

(g) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(j) Permitted Encumbrances;

(k) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(l) Liens granted by any Foreign Subsidiary on assets of such Foreign Subsidiary
not constituting Collateral; and

(m) Liens not otherwise permitted by this Section 6.02 so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed $20,000,000 at any time and (ii) such Liens do not cover any
Collateral.

Notwithstanding the foregoing, (1) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (A) Accounts, other than
(x) those permitted under clause (a) of the definition of Permitted Encumbrance
and clause (a) above and (y) Accounts sold to WESCO Receivables pursuant to the
Receivables Securitization Agreements or (B) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrance
and clause (a) above.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve (and distribute its assets), except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any U.S. Loan Party (other than a Canadian
Cross-Border Loan Guarantor) may merge into another U.S. Loan Party (including
the merger of any U.S. Borrower into another U.S. Borrower but excluding any
merger involving a Canadian Cross-Border Loan Guarantor) so long as in a
transaction in which a U.S. Borrower is involved, such U.S. Borrower is the
surviving corporation, (ii) any Canadian Loan Party may merge or amalgamate into
another Canadian Loan Party so long as in a transaction in which the Canadian
Borrower is involved, the Canadian Borrower is the

 

100



--------------------------------------------------------------------------------

surviving corporation, (iii) TVC Canada Corp. may merge or amalgamate into WDCH,
LP or WDCH, LP may liquidate or dissolve TVC Canada Corp., (iv) any Subsidiary
that is not a Loan Party may liquidate or dissolve (and distribute its assets to
its immediate parent) if Holdings determines in good faith that such liquidation
or dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders, (v) any Subsidiary may transfer its assets to a
Loan Party and any Subsidiary which is not a Loan Party may transfer its assets
to another Subsidiary which is not a Loan Party, and (vi) any Loan Party may
merge or amalgamate with any other Person in connection with the consummation of
a Permitted Acquisition so long as (A) no Change of Control results therefrom,
(B) in the case of a merger of any Loan Party with any other Person, such Loan
Party is the surviving entity and (C) in the case of the amalgamation of any
Canadian Loan Party (the “Constituent Canadian Loan Party”) with any other
Person, the entity resulting from such amalgamation shall confirm in writing
that it is a Canadian Loan Party and has succeeded to and is bound by all of the
obligations of the Constituent Canadian Loan Party under the Loan Documents in
the same manner and to the same extent as the Constituent Canadian Loan Party
was so bound immediately prior to such amalgamation and shall take such other
actions and execute and deliver such other documents as the Administrative Agent
may reasonably request to ratify and confirm such obligations and the continuing
validity, perfection and priority of the Administrative Agent’s Liens in the
Collateral of the Constituent Canadian Loan Party after giving effect to such
amalgamation, all of which shall be satisfactory in form and substance to the
Administrative Agent.

(b) No Loan Party will, nor will it permit any of its Subsidiaries (other than
Excluded Subsidiaries which are not Loan Parties), to engage in any business
other than businesses substantially similar to the type conducted by the Loan
Parties on the date of execution of this Agreement and businesses reasonably
related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of Equity Interests in its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any material assets (other than Equity
Interests in its Subsidiaries and the cash proceeds of any Restricted Payments
permitted by Section 6.08) or incur any liabilities (other than liabilities
under the Loan Documents, Indebtedness permitted under Section 6.01, and
liabilities reasonably incurred in connection with its maintenance of its
existence).

(d) WESCO Receivables will not engage in any business or activity other than the
ownership of Accounts sold to WESCO Receivables by the U.S. Borrowers pursuant
to the Receivables Securitization Agreements and the incurrence of Indebtedness
pursuant to the Receivables Securitization Agreements and activities incidental
thereto. WESCO Receivables will not own or acquire any material assets other
than Accounts sold to WESCO Receivables by the U.S. Borrowers or incur any
liabilities, in each case, except pursuant to and in accordance with the
Receivables Securitization Agreements (other than liabilities reasonably
incurred in connection with its maintenance of its existence).

(e) The Real Estate Subsidiaries will not engage in any business or activity
other than the ownership and leasing of real property (and the fixtures and
equipment located thereon) and the incurrence of Indebtedness pursuant to the
Real Estate Loan Agreements or as otherwise permitted by Section 6.01(e) and
activities incidental thereto. The Real Estate Subsidiaries will not own or
acquire any material assets other than real property (and the fixtures and
equipment located thereon) or incur any liabilities, in each case, except
pursuant to and in accordance with the Real Estate Loan Agreements or as
otherwise permitted by Section 6.01(e) (other than liabilities reasonably
incurred in connection with its maintenance of its existence).

(f) Unless such entity shall have complied with the applicable provisions of
Section 5.13 within the time periods set forth in such Section:

 

101



--------------------------------------------------------------------------------

(i) TVC International Holding, LLC, WESCO Distribution III ULC, and Carlton
Bates Company of Texas GP, Inc. will not engage in any business or activity and
will not own or acquire any material assets or incur any liabilities (other than
liabilities reasonably incurred in connection with the maintenance of their
existence);

(ii) TVC Canada Corp. will not engage in any business or activity other than the
ownership of Equity Interests in WESCO Distribution Canada Co. and activities
incidental thereto; and

(iii) TVC Canada Corp. will not own or acquire any material assets (other than
Equity Interests in WESCO Distribution Canada Co.) or incur any liabilities
(other than Indebtedness under the Loan Documents and liabilities reasonably
incurred in connection with the maintenance of its existence).

(g) WDINESCO II B.V. will not engage in any business or activity other than the
ownership of Equity interests in WDCH, LP and in Excluded Subsidiaries and
activities incidental thereto. WDINESCO II B.V. will not own or acquire any
material assets (other than Equity Interests in WDCH, LP and in Excluded
Subsidiaries and intercompany Indebtedness owing from Holdings or one or more of
its Subsidiaries to WDINESCO II B.V.) or incur any liabilities (other than
liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO II B.V. to Holdings
or one or more of its Subsidiaries).

(h) WDINESCO II C.V. will not engage in any business or activity other than the
ownership of Equity interests in WDINSESCO C.V. and in Excluded Subsidiaries and
activities incidental thereto. WDINESCO II C.V. will not own or acquire any
material assets (other than Equity Interests in WDINESCO C.V. and in Excluded
Subsidiaries and intercompany Indebtedness owing from Holdings or one or more it
its Subsidiaries to WDINESECO II C.V.) or incur any liabilities (other than
liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO II C.V. to Holdings
or one or more of its Subsidiaries).

(i) WDINESCO C.V. will not engage in any business or activity other than the
ownership of Equity interests in WESCO Distribution Canada GP Inc. and in
Excluded Subsidiaries and activities incidental thereto. WDINESCO C.V. will not
own or acquire any material assets (other than Equity Interests in WESCO
Distribution Canada GP and in Excluded Subsidiaries and intercompany
Indebtedness owing to WDINESCO C.V. from Holdings or one or more of its
Subsidiaries) or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of its existence and intercompany
Indebtedness owing from WDINESCO C.V. to Holdings or one or more of its
Subsidiaries).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary (other than Excluded Subsidiaries)
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any Investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

(a) Permitted Investments, subject (as provided in the U.S. Security Agreement
or the Canadian Security Agreement, as the case may be) to control agreements in
favor of the

 

102



--------------------------------------------------------------------------------

Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) or otherwise subject to a perfected security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties or the Canadian Lender Parties, as the case may be);

(b) Investments in existence on the date of this Agreement (including
Investments by the Loan Parties in Equity Interests in their respective
Subsidiaries);

(c) Investments made after the date hereof by: (i) a U.S. Loan Party in any
other U.S. Loan Party; (ii) a Canadian Loan Party in any other Canadian Loan
Party; or (iii) a U.S. Loan Party in a Canadian Loan Party so long as, in the
case of this subclause (iii): (A) the aggregate amount of such Investments
(together with the aggregate Indebtedness and Guarantees outstanding pursuant to
Section 6.01(h)) shall not exceed at any time outstanding (in each case
determined without regarding to any write-downs or write-offs) the sum of
(x) $75,000,000 and (y) the net proceeds of any issuance of Equity Interests by
Holdings or any incurrence of Indebtedness by any U.S. Loan Party permitted
under Section 6.01 (other than Indebtedness incurred under the Receivables
Securitization Agreements) which Indebtedness is incurred for the purpose of
funding an investment in a Canadian Loan Party, (B) no Event of Default has
occurred and is continuing at the time of such Investment, or would result
therefrom; and (C) for the period of sixty (60) consecutive days prior to, and
as of the date of, such Investment, in each case, after giving effect to such
Investment (and any Revolving Loans made to fund such Investment), Aggregate
Availability exceeds 10% of the Aggregate Revolving Commitments (provided that
(x) in calculating Aggregate Availability for the sixty day period prior to the
making of such Investment for purposes of this clause (C), Aggregate
Availability for such sixty day period shall be determined on a pro forma basis,
as if such Investment (and any Revolving Loans made to fund such Investment) had
been made on the first day of such period and (y) if at any time during such
sixty day period, Aggregate Availability shall be less than or equal to 10% of
the Aggregate Revolving Commitments and (1) the Borrowers shall raise additional
capital through the issuance of Equity Interests by Holdings or the incurrence
of Indebtedness permitted under Section 6.01 and utilize a portion of the
proceeds of such additional capital raise to pay down outstanding Revolving
Loans or (2) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the foregoing test, Aggregate Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or such increase in the Aggregate Revolving Commitments, as applicable,
had occurred on the first day of such sixty day period); provided, that, for
purposes of this Section 6.04(c), a Canadian Cross-Border Loan Guarantor shall
be treated only as a Canadian Loan Party and not as a U.S. Loan Party;

(d) Investments made after the date hereof by a Loan Party in any Foreign
Subsidiary or in any Intermediate Holding Company which owns directly, or
through one or more subsidiaries, a Foreign Subsidiary (whether consisting of
(i) Investments in existing Foreign Subsidiaries (or Intermediate Holding
Companies) or (ii) the acquisition or formation of any new Foreign Subsidiary
(or Intermediate Holding Company)) so long as: (A) the aggregate amount of such
Investments (together with the aggregate Indebtedness and Guarantees outstanding
pursuant to Section 6.01(k)) shall not exceed $50,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs), (B) no Event of Default has occurred and is continuing at the time
of such Investment, or would result therefrom; and (C) for the period of sixty
(60) consecutive days prior to, and as of the date of, such Investment, in each
case, after giving effect to such Investment (and any Revolving Loans made to
fund such Investment), Aggregate Availability exceeds 10% of the Aggregate
Revolving Commitments (provided that (x) in calculating Aggregate Availability
for the sixty day period prior to the making of such Investment for purposes of
this clause (C), Aggregate Availability for such sixty day period shall be
determined on a pro forma basis, as if such Investment (and any Revolving Loans
made to fund such Investment) had been made on the first day of such period and
(y) if at any time during such sixty day period, Aggregate Availability shall be
less than or equal to 10% of the Aggregate Revolving

 

103



--------------------------------------------------------------------------------

Commitments and (1) the Borrowers shall raise additional capital through the
issuance of Equity Interests by Holdings or the incurrence of Indebtedness
permitted under Section 6.01 and utilize a portion of the proceeds of such
additional capital raise to pay down outstanding Revolving Loans or (2) the
Aggregate Revolving Commitments are increased pursuant to Section 2.09(e)
hereof, for purposes of determining whether the Borrowers have met the foregoing
test, Aggregate Availability shall be determined on a pro forma basis, as if
such capital raise and pay down of outstanding Revolving Loans or such increase
in the Aggregate Revolving Commitments, as applicable, had occurred on the first
day of such sixty day period);

(e) loans or advances made by the Loan Parties (i) to employees of the Loan
Parties on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $1,000,000 in the aggregate at any one time
outstanding and (ii) to executive officers of Holdings on an arms-length basis
in the ordinary course of business to permit such officers to purchase Equity
Interests in Holdings (or to exercise options to purchase Equity Interests in
Holdings) up to a maximum of $5,000,000 in the aggregate at any one time
outstanding;

(f) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and the
Canadian Security Agreement, notes payable, or stock or other securities issued
by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(g) Investments in the form of Swap Agreements permitted by Section 6.07;

(h) Investments received in connection with the dispositions of assets permitted
by Section 6.05;

(i) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances;”

(j) Permitted Acquisitions;

(k) Investments constituting Indebtedness permitted under Section 6.01(j);

(l) the formation by (i) any U.S. Loan Party of any Domestic Subsidiary,
Canadian Subsidiary or Foreign Subsidiary, (ii) any Canadian Loan Party of any
Canadian Subsidiary or Foreign Subsidiary, and (iii) any Foreign Subsidiary of
any other Foreign Subsidiary, so long as, in each case: (i) the Loan Parties
comply with Section 5.13, and (ii) no Event of Default has occurred and is
continuing or would result after giving effect to such formation;

(m) Investments made by Foreign Subsidiaries;

(n) Guarantees of obligations of Canadian Subsidiaries or Foreign Subsidiaries
incurred in the ordinary course of business and not constituting Indebtedness
for borrowed money;

(o) Investments (other than those made in reliance on any other paragraph of
this Section 6.04) in an aggregate amount not to exceed $20,000,000, so long as
(i) no Event of Default has occurred and is continuing or would result after
giving effect to any such Investment; and (ii) for the period of sixty
(60) consecutive days prior to, and as of the date of, such Investment, in each
case, after giving effect to such Investment (and any Revolving Loans made to
fund such Investment), Aggregate Availability exceeds 10% of the Aggregate
Revolving Commitments (provided that (A) in calculating

 

104



--------------------------------------------------------------------------------

Aggregate Availability for the sixty day period prior to the making of such
Investment for purposes of this clause (ii), Aggregate Availability for such
sixty day period shall be determined on a pro forma basis, as if such Investment
(and any Revolving Loans made to fund such Investment) had been made on the
first day of such period and (B) if at any time during such sixty day period,
Aggregate Availability shall be less than or equal to 10% of the Aggregate
Revolving Commitments and (x) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
(y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the foregoing test, Aggregate Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or such increase in the Aggregate Revolving Commitments, as applicable,
had occurred on the first day of such sixty day period); and

(p) Investments (other than those made in reliance on any other paragraph of
this Section 6.04), so long as (i) at the time of and after giving effect to
such Investment, the Adjusted Fixed Charge Coverage Ratio (calculated for the
period of four consecutive fiscal quarters then most recently ended as if such
Investment had been made on the first day of such period) shall be not less than
1.1 to 1.0; (ii) the Borrower Representative shall have delivered to the
Administrative Agent a written certification as to and a reasonably detailed
calculation of the Adjusted Fixed Charge Coverage Ratio demonstrating compliance
with the foregoing clause (i), which certification and calculation shall
reasonably satisfactory in form and substance to the Administrative Agent,
(iii) no Event of Default has occurred and is continuing or would result after
giving effect to any such Investment and (iv) for the period of sixty
(60) consecutive days prior to, and as of the date of, such Investment, in each
case, after giving effect to such Investment (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such Investment), Combined Availability exceeds the Combined Availability
Trigger Amount (provided that (A) in calculating Combined Availability for the
sixty day period prior to the making of such Investment for purposes of this
clause (iv), Combined Availability for such sixty day period shall be determined
on a pro forma basis, as if such Investment (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such Investment) had been made on the first day of such period and (B) if at any
time during such sixty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period).

For greater certainty, the Borrowers may elect from time to time to consider
Investments as falling within one or more of the categories above and may divide
Investments among two or more categories. The restrictions set forth in any
subpart of this Section by way of description of Investments shall not be deemed
to require that Investments meeting such description be placed in such subpart
for purposes of determining compliance with this Section.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
(other than Excluded Subsidiaries which are not Loan Parties) to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will any Borrower permit any Subsidiary (other than

 

105



--------------------------------------------------------------------------------

Excluded Subsidiaries) to issue any additional Equity Interest in such
Subsidiary (other than to another Loan Party in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of Inventory in the ordinary course of
business;

(b) sales, transfers, leases and dispositions by: (i) any U.S. Loan Party to any
other U.S. Loan Party, or (ii) any Canadian Loan Party to any other Canadian
Loan Party; provided, that, for purposes of this Section 6.05(b), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party;

(c) sales of Accounts by the U.S. Borrowers to WESCO Receivables pursuant to the
Receivables Securitization Agreements;

(d) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(e) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;

(f) sale and leaseback transactions permitted by Section 6.06;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(h) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(i) the granting of Permitted Liens;

(j) sales, transfers and dispositions to the extent constituting Investments
permitted under Section 6.04 (other than sales of Equity Interests in Loan
Parties or in any Parent of any Loan Party); and

(k) sales, transfers and other dispositions of real property, equipment or other
fixed or capital assets that are no longer used or useful to the business
operations of the Loan Parties;

(l) sales, transfers and other dispositions of Equity Interests in Excluded
Subsidiaries; and

(m) so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers and other dispositions of assets (other than assets
constituting Collateral or Equity Interests in Loan Parties or in any Parent of
any Loan Party) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (m) shall not exceed
$20,000,000 during any fiscal year, provided further that, subject to the
condition set forth at the beginning of this Section 6.05(m), any portion of the
basket amount set forth in the foregoing proviso that is not utilized by the
Loan Parties in any particular fiscal year may be carried forward and utilized
in any subsequent fiscal year;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraph (b) above) shall be made for
fair value.

 

106



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than Excluded Subsidiaries which are not Loan
Parties) to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for:
(a) any such sale of any fixed or capital assets by any Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 90 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset; and (b) other sales of any fixed or capital assets
by any Borrower or any Subsidiary so long as: (i) no Event of Default has
occurred and is continuing at the time of any such sale, or would result
therefrom and (ii) for the period of sixty (60) consecutive days prior to, and
as of the date of, such sale of fixed or capital assets, in each case, after
giving effect to such sale of fixed or capital assets, Combined Availability
exceeds the Combined Availability Trigger Amount (provided that (A) in
calculating Combined Availability for the sixty day period prior to any such
sale of fixed of capital assets for purposes this clause (b), Combined
Availability for such sixty day period shall be determined on a pro forma basis,
as if such sale had been made on the first day of such period and (B) if at any
time during such sixty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period).

SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary (other than Excluded Subsidiaries which are not Loan Parties) to,
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which any Loan Party has actual exposure (other than those
in respect of Equity Interests of any Loan Party), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Loan Party.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except

(i) each of Holdings and each Subsidiary may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock;

(ii) any U.S. Loan Guarantor may make dividends to any other U.S. Loan Guarantor
or to any U.S. Borrower, provided that for purposes of this Section 6.08(a)(ii),
a Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Guarantor;

 

107



--------------------------------------------------------------------------------

(iii) any U.S. Borrower may make dividends to any other U.S. Borrower;

(iv) any Canadian Loan Party (other than the Canadian Borrower) may make
dividends to any other Canadian Loan Party or any U.S. Loan Party, provided that
for purposes of this Section 6.08(a)(iv), a Canadian Cross-Border Loan Guarantor
shall be treated only as a Canadian Loan Party and not as a U.S. Loan Party;

(v) any Foreign Subsidiary (A) may make dividends to any other Foreign
Subsidiary or (B) to any Loan Party;

(vi) any Subsidiary may make dividends to any direct holder of its Equity
Interests, provided that, (A) if any Intermediate Holding Company receives any
dividend at any time, substantially contemporaneously with its receipt of such
dividend, such Intermediate Holding Company shall use all of the proceeds
thereof to make a dividend to a Loan Party or to another Intermediate Holding
Company and (B) Holdings may not make any Restricted Payments other than as
provided in clause (vii) of this Section 6.08(a); and

(vii) Holdings may make dividends to the holders of Equity Interests in Holdings
and may repurchase its Equity Interests and outstanding Indebtedness (in public
or private transactions, including tender and exchange offers and the Loan
Parties and their Subsidiaries may make Restricted Payments to Holdings, or to
such entity’s respective equity holders, for the purpose of funding such
dividends and repurchases) so long as (A) such dividends and repurchases are
made in accordance with applicable law; (B) no Event of Default has occurred and
is continuing or would result after giving effect to any such dividend or
repurchase; and (C) for the period of sixty (60) consecutive days prior to, and
as of the date of, such dividend or repurchase, in each case, after giving
effect to such dividend or repurchase (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such dividend or repurchase), Combined Availability exceeds the Combined
Availability Trigger Amount (provided that (x) in calculating Combined
Availability for the sixty day period prior to the such dividend or repurchase
for purposes of this clause (C), Combined Availability for such sixty day period
shall be determined on a pro forma basis, as if dividend or repurchase (and any
Revolving Loans or loans, transfers or sales under the Receivables
Securitization Agreements made to fund such dividend or repurchase) had been
made on the first day of such period and (y) if at any time during such sixty
day period, Combined Availability shall be less than the Combined Availability
Trigger Amount and (1) the Borrowers shall raise additional capital through the
issuance of Equity Interests by Holdings or the incurrence of Indebtedness
permitted under Section 6.01 and utilize a portion of the proceeds of such
additional capital raise to pay down outstanding Revolving Loans or outstanding
amounts owing under the Receivables Securitization Agreements or (2) the
Aggregate Revolving Commitments are increased pursuant to Section 2.09(e) hereof
or the Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period).

For greater certainty, the Borrowers may elect from time to time to consider
Restricted Payments as falling within one or more of the categories above and
may divide Restricted Payments among two or more categories. The restrictions
set forth in any subpart of this Section by way of description of any

 

108



--------------------------------------------------------------------------------

Restricted Payments shall not be deemed to require that any Restricted Payments
meeting such description be placed in such subpart for purposes of determining
compliance with this Section.

(b) No Loan Party will, nor will it permit any Subsidiary (other than Excluded
Subsidiaries which are not Loan Parties) to, make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v) payment of Indebtedness owed by a Loan Party or Subsidiary of a Loan Party
to any other Loan Party or Subsidiary of a Loan Party, provided that (A) such
Indebtedness is permitted by Section 6.01 and (B) no Loan Party shall be
permitted to make any payment in respect of any Indebtedness to any Subsidiary
which is not a Loan Party if (x) an Event of Default has occurred and is
continuing or would result therefrom or (y) such payment would be prohibited by
the subordination provisions of such Indebtedness;

(vi) payment by Holdings or WESCO Distribution, Inc. in respect of any
conversion, put or mandatory repurchase obligation with respect to the 2029
Convertible Debentures in an aggregate amount not to exceed $5,000,000 in any
fiscal year; provided, however, that

(A) if (x) any such payment by Holdings or WESCO Distribution, Inc. would cause
the aggregate amount of such payments made in respect of the 2029 Convertible
Debentures in any fiscal year to exceed $5,000,000, (y) as of the date of, and
at all times during the period of sixty (60) consecutive days prior to, such
payment, in each case, after giving effect to such payment (and any Revolving
Loans or loans, transfers or sales under the Receivables Securitization
Agreements made to fund such payment): (1) Aggregate Availability is greater
than or equal to 10% of the Aggregate Revolving Commitments and (2) Aggregate
Availability does not equal or exceed 17.5% of the Aggregate Revolving
Commitments and Combined Availability does not equal or exceed the Combined
Availability Trigger Amount (it being understood that for purposes of this
clause (y), (I) Aggregate Availability and Combined Availability for the sixty
day period prior to any such payment shall be calculated on a pro forma basis as
if the applicable payment (and any Revolving Loans or loans, transfers or sales
under the Receivables Securitization Agreements made to fund such payment) had
been made on the first day of such sixty day period and (II) if at any time
during such sixty day period, Aggregate Availability shall be less than 10% of
the Aggregate Revolving Commitments and (aa) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding

 

109



--------------------------------------------------------------------------------

Revolving Loans or (bb) the Aggregate Revolving Commitments are increased
pursuant to Section 2.09(e) hereof, for purposes of determining whether the
Borrowers have met the test set forth in the foregoing clause (y)(1), Aggregate
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or such increase in the Aggregate
Revolving Commitments, as applicable, had occurred on the first day of such
sixty day period) and (z) at the time of and after giving effect to any such
payment, the Adjusted Fixed Charge Coverage Ratio (calculated for the period of
four consecutive fiscal quarters then most recently ended as if such payment had
been made on the first day of such period) shall be not less than 1.1 to 1.0,
then, Holdings or WESCO Distribution shall be permitted to make such payment
under this paragraph (A) so long as such payment would not cause the aggregate
amount of all such payments made in respect of the 2029 Convertible Debentures
during such fiscal year to exceed $30,000,000; and

(B) if (x) any such payment by Holdings or WESCO Distribution, Inc. would cause
the aggregate amount of such payments made in respect of the 2029 Convertible
Debentures in any fiscal year to exceed $5,000,000 and (y) as of the date of,
and at all times during the period of sixty (60) consecutive days prior to, such
payment, in each case, after giving effect to such payment (and any Revolving
Loans or loans, transfers or sales under the Receivables Securitization
Agreements made to fund such payment): (1) Aggregate Availability is greater
than or equal to 17.5% of the Aggregate Revolving Commitments or (2) Combined
Availability is greater than or equal to the Combined Availability Trigger
Amount (it being understood that (I) for purposes of this clause (y), Aggregate
Availability and Combined Availability for the sixty day period prior to any
such payment shall be calculated on a pro forma basis as if the applicable
payment (and any Revolving Loans or loans, transfers or sales under the
Receivables Securitization Agreements made to fund such payment) had been made
on the first day of such period and (II) if at any time during such sixty day
period, Aggregate Availability shall be less than 17.5% of the Aggregate
Revolving Commitments or Combined Availability shall be less than the Combined
Availability Trigger Amount and (aa) the Borrowers shall raise additional
capital through the issuance of Equity Interests by Holdings or the incurrence
of Indebtedness permitted under Section 6.01 and utilize a portion of the
proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (bb) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the test set forth in the foregoing
clauses (y)(1) or (y)(2), Aggregate Availability and Combined Availability shall
be determined on a pro forma basis, as if such capital raise and pay down of
outstanding Revolving Loans or amounts owing under the Receivables
Securitization Agreements or such increase in the Aggregate Revolving
Commitments or Securitization Purchase Limit, as applicable, had occurred on the
first day of such sixty day period), then, Holdings or WESCO Distribution, Inc.
shall be permitted to make such payment under this paragraph (B) regardless of
the amount thereof; and

(vii) payment or prepayment of any Indebtedness if after giving effect to such
payment: (A) no Default or Event of Default has occurred and is continuing and
(B) for the period of sixty (60) consecutive days prior to, and as of the date
of, such payment or prepayment, in each case, after giving effect to such
payment or prepayment (and any Revolving Loans or loans, transfers or sales made
under the Receivables Securitization Agreements to fund such payment or
prepayment), Combined Availability exceeds the Combined Availability Trigger

 

110



--------------------------------------------------------------------------------

Amount (provided that (x) in calculating Combined Availability for the sixty day
period prior to the making of such payment or prepayment for purposes of this
clause (B), Combined Availability for such sixty day period shall be determined
on a pro forma basis, as if payment or prepayment (and any Revolving Loans or
loans, transfers or sales under the Receivables Securitization Agreements made
to fund such payment or prepayment) had been made on the first day of such
period and (y) if any time during such sixty day period, Combined Availability
shall be less than the Combined Availability Trigger Amount and (1) the
Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (2) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period).

For greater certainty, the Borrowers may elect from time to time to consider
payments in respective of Indebtedness as falling within one or more of the
categories above and may divide such payments among two or more categories. The
restrictions set forth in any subpart of this Section by way of description of
any such payments shall not be deemed to require that any payments meeting such
description be placed in such subpart for purposes of determining compliance
with this Section.

SECTION 6.09 Transactions with Affiliates. Except as otherwise permitted by this
Agreement, no Loan Party will, nor will it permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Loan Party or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among: (i) any U.S. Loan Parties; or (ii) any
Canadian Loan Parties (provided that, for purposes of this clause (b), a
Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Party), (c) investments permitted by Section 6.04,
(d) Indebtedness permitted under Section 6.01, (e) sale and lease back
transactions permitted by Section 6.06; (f) Restricted Payments permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Loan Party who are not
employees of such Loan Party, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Loan Parties in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Loan Party’s board of directors.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any the Collateral, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and

 

111



--------------------------------------------------------------------------------

conditions existing on the date hereof with respect to documents identified on
Schedule 6.10 or any extension or renewal of, or any amendment, modification or
replacement of such documents (to the extent such extension, renewal, amendment,
modification or replacement is not prohibited by this Agreement) which does not
expand the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in any agreement relating to
Indebtedness of a special purpose entity if such restriction applies to the
creation of Liens on the assets of such special purpose entity or limits such
special purpose entity from paying dividends or distributions in respect of such
special purpose entity’s income or property, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any term or provision of
(a) the Senior Subordinated Notes Indenture, the 2029 Convertible Notes
Indenture, the Real Estate Loan Agreements or the Receivables Securitization
Agreements, except for amendments to the Receivable Securitization Agreements
which do not adversely affect the Collateral, the Intercreditor Agreement or the
Administrative Agent’s rights thereunder; or (b) (i) its certificate of
incorporation, by-laws, operating, memorandum of association, management or
partnership agreement or other organizational documents or (ii) any other
document evidencing any Material Indebtedness (other than Indebtedness described
in clause (a) of this Section 6.11), to the extent any such amendment,
modification or waiver of any instrument, contract or agreement described in
this clause (b) would be materially adverse to the Lenders.

SECTION 6.12 Fixed Charge Coverage Ratio. If a Fixed Charge Coverage Trigger
Event shall occur, the Loan Parties will not permit the Fixed Charge Coverage
Ratio to be less than 1.00 to 1.00 (a) as of the last day of the fiscal quarter
which has ended immediately prior to such Fixed Charge Coverage Trigger Event
and for which financial statements are available or are required to be delivered
hereunder (the “Initial Test Date”) and (b) as of the last day of each fiscal
quarter ending after such Initial Test Date until the Fixed Charge Coverage
Trigger Period shall no longer be continuing.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made by or on behalf of any Loan Party or any
Subsidiary in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or

 

112



--------------------------------------------------------------------------------

other document furnished pursuant to or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been materially incorrect when made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in: (i) Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii) Article
IV or Article VII of the Canadian Security Agreement or the U.S. Security
Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) 5 days after the
earlier of any Loan Party’s knowledge of such failure or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such failure relates to terms or provisions of Section 5.01, (ii) 10 days
after the earlier of any Loan Party’s knowledge of such failure or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such failure relates to terms or provisions of Section 5.02
(other than Section 5.02(a)), 5.03 (other than with respect to a Loan Party’s
existence) through 5.07, 5.09, 5.10, 5.12 or 5.14 of this Agreement or (iii) 30
days after the earlier of any Loan Party’s knowledge of such failure or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such failure relates to terms or provisions of any other
Section of this Agreement or any other Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any “Event of Default” occurs under the Senior Subordinated Notes Indenture
or the 2029 Convertible Debentures Indenture (as such term is defined under
either such Indenture);

(h) any “Event of Default” occurs under any Real Estate Loan Agreement (as such
term is defined therein);

(i) any “Termination Event” (or any other similar event) occurs under the
Receivables Securitization Agreements (as “Termination Event” is defined
therein);

(j) any event or condition occurs that results in any Material Indebtedness
(other than the Senior Subordinated Notes and 2029 Convertible Debentures)
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(k) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any federal, state, provincial or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case,

 

113



--------------------------------------------------------------------------------

such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(l) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, conservator or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(m) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(n) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party to enforce any such judgment
or any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(o)(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $20,000,000 for all periods; or
(ii) a Pension Event shall occur which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested
or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan and
any such event may reasonably be expected to have a Material Adverse Effect or
any Canadian Loan Party is in default of or with respect to any required
contributions to a Canadian Pension Plan or a Canadian Union Plan or any Lien
arises (except for contribution amounts not yet due) in connection with any
Canadian Pension Plan;

(p) a Change in Control shall occur;

(q) Intentionally Omitted;

(r) the Loan Guaranty or the Canadian Guarantee shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or the Canadian Guarantee,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or the Canadian Guarantee to which it is a

 

114



--------------------------------------------------------------------------------

party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty or the Canadian Guarantee to which it is a party, or shall
give notice to such effect;

(s) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(t) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (k) or (l) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(k) or (l) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent or the Canadian Administrative Agent,
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to it under the Loan Documents or at law or equity, including
all remedies provided under the UCC and the PPSA. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Administrative Agent
shall not deliver a notice to the U.S. Borrowers instructing such Borrowers to
terminate and cease all transfers of Receivables (as defined in the
Intercreditor Agreement) from the U.S. Borrowers to WESCO Receivables prior to
the occurrence of one or more of the following: (A) an Event of Default under
paragraphs (k), (l) or (m) of this Article VII or (B) any declaration by the
Administrative Agent that the Loans and other Obligations are due and payable
pursuant to clause (ii) of this paragraph.

ARTICLE VIII.

The Administrative Agent and Canadian Administrative Agent

Each of the Lender Parties hereby irrevocably appoints each of the
Administrative Agent and the Canadian Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Canadian Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent and the Canadian Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

115



--------------------------------------------------------------------------------

Without limiting the generality of the paragraph above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code,
between each Lender Party, taken individually, on the one hand, and the
Administrative Agent, on the other hand, each Loan Party, each such Lender Party
and the Administrative Agent acknowledge and agree with the Administrative Agent
that each such Lender Party and the Administrative Agent are hereby conferred
the legal status of solidary creditors of each Loan Party in respect of all
Obligations, present and future, owed by each such Loan Party to the
Administrative Agent and each such Lender Party hereunder and under the other
Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which is
not a signatory of this Agreement but is or may become a signatory to any other
Loan Documents shall be deemed to have accepted the provisions contained in this
paragraph by its execution of such other Loan Documents. Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Loan Party is irrevocably bound towards the Administrative
Agent and each Lender Party in respect of the entire Solidary Claim of the
Administrative Agent and such Lender Party. As a result of the foregoing, the
parties hereto acknowledge that the Administrative Agent and each Lender Party
shall at all times have a valid and effective right of action for the entire
Solidary Claim of the Administrative Agent and such Lender Party and the right
to give full acquittance for same. The parties further agree and acknowledge
that the Administrative Agent’s Liens on the Collateral under the Collateral
Documents shall be granted to the Administrative Agent, for its own benefit and
for the benefit of the Lender Parties, as solidary creditor as hereinabove set
forth.

In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Borrower or any Loan Party, each of the Lender Parties hereby irrevocably
appoints and authorizes the Administrative Agent and, to the extent necessary,
ratifies the appointment and authorization of the Administrative Agent, to act
as the person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Lender Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on its
behalf, and for its benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each of the Lender Parties hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lender
Parties to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents. Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lender Parties, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender Party shall, by its execution of an Assignment and Assumption,
be deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender Party, all actions taken by the Attorney in such capacity,
and (ii) the Custodian as the agent and custodian as aforesaid and to have
ratified, as of the date it becomes a Lender Party, all actions taken by the
Custodian in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Article VIII shall also constitute the
substitution of the Attorney and the Custodian.

The bank serving as the Administrative Agent or the Canadian Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise

 

116



--------------------------------------------------------------------------------

the same as though it were not the Administrative Agent or the Canadian
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent or the Canadian Administrative Agent hereunder.

Neither the Administrative Agent nor the Canadian Administrative Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Canadian Administrative Agent shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Canadian
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Canadian Administrative Agent is required to exercise in writing as directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Canadian Administrative Agent shall have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or
Canadian Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Canadian Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent or the Canadian Administrative Agent, as the case may be, shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent and the Canadian Administrative Agent by the
Borrower Representative or a Lender Party, and the Administrative Agent and the
Canadian Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Canadian
Administrative Agent, as the case may be.

The Administrative Agent and the Canadian Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person. The
Administrative Agent and the Canadian Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Canadian Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent and the Canadian Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the

 

117



--------------------------------------------------------------------------------

Administrative Agent or the Canadian Administrative Agent, as the case may be.
The Administrative Agent, the Canadian Administrative Agent and any such
sub-agent thereof may perform any and all its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent, the Canadian Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent and the Canadian Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent
and the Canadian Administrative Agent, as the case may be, as provided in this
paragraph, the Administrative Agent and the Canadian Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor (which shall,
in the case of the Canadian Administrative Agent only, be an Affiliate of the
Administrative Agent acting through a branch or an office in Canada). If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Canadian Administrative Agent, as the case may be, gives notice of its
resignation, then the retiring Administrative Agent or Canadian Administrative
Agent, as the case may be, may, on behalf of the Lender Parties, appoint a
successor Administrative Agent which shall be a commercial bank or an Affiliate
of any such commercial bank (which shall, in the case of the Canadian
Administrative Agent only, be an Affiliate of the Administrative Agent acting
through an office in Canada). Upon the acceptance of its appointment as
Administrative Agent or Canadian Administrative Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent or Canadian Administrative Agent, as the case may
be, and the retiring Administrative Agent or Canadian Administrative Agent shall
be discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent and Canadian Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s or
Canadian Administrative Agent’s resignation hereunder, the provisions of this
Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Canadian Administrative Agent
as the case may be, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Canadian Administrative Agent as the case may
be.

All services rendered in Canada under this Agreement or any other Loan Document
to be performed by the Administrative Agent or the Canadian Administrative Agent
will be performed by a Canadian resident for purposes of the ITA or an
authorized foreign bank for purposes of the Bank Act (Canada).

Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender Party and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Canadian
Administrative Agent; (b) the Administrative Agent and the Canadian
Administrative Agent (i) makes no representation or warranty, express or
implied, as to

 

118



--------------------------------------------------------------------------------

the completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent and the Canadian Administrative Agent
undertake no obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent, the Canadian
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The Sole Bookrunner, the Sole Lead Arranger and the Co-Documentation Agents
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail, as
follows:

(i) if to any Loan Party, to the Borrower Representative at:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: Treasurer

Facsimile No: 412-454-2595

Email: DBrailer@wesco.com

with copies to:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: General Counsel

Facsimile No.: 412-454-4236

Email: DLazzaris@wesco.com

K&L Gates LLP

210 Sixth Avenue

Pittsburgh, PA 19222

Attention: Charles E. Harris

Facsimile No: 412-355-6501

 

119



--------------------------------------------------------------------------------

Email: Charles.Harris@klgates.com

(ii) if to the Administrative Agent, or the U.S. Swingline Lender, to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114

Attention: David Waugh

Facsimile No: 216-781-2071

Email: david.j.waugh@chase.com

(iii) if to the Canadian Administrative Agent, or the Canadian Swingline Lender,
to:

JPMorgan Chase Bank, N.A., Toronto Branch

Royal Bank Plaza, South Tower

1800 –200 Bay Street

Toronto, Ontario

M5J 2J2

Attention: Augie Marchetti

Facsimile No: 416-981-2375

Email: agostino.a.marchetti@jpmorgan.com

(iv) if to any other Lender or any Issuing Bank, to it at its address, facsimile
number or electronic mail address set forth in its Administrative Questionnaire
or in any other writing delivered by any such Person to the Administrative
Agent.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or electronic mail shall be deemed
to have been given when sent, provided that if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
to compliance or Default certificates delivered pursuant to Section 5.01 or
unless otherwise agreed by the Administrative Agent and the Canadian
Administrative Agent, as the case may be, and the applicable Lender. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

120



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, electronic mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Lender Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lenders
Parties, hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Canadian Administrative Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(A) increase the U.S. Commitment or Canadian Commitment of any Lender without
the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby (including any such Lender that is a Defaulting
Lender), (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, postpone the scheduled date of expiration of the Revolving
Commitment, without the written consent of each Lender (including any such
Lender that is a Default Lender) directly affected thereby, (D) change
Section 2.18(b) in any manner adverse to any Lender without such Lender’s
consent or in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender affected thereby, (E) increase the
advance rates set forth in the definition of Canadian Borrowing Base or U.S.
Borrowing Base or add new categories of eligible assets, without the written
consent of the Supermajority Revolving Lenders, (F) change any of the provisions
of this Section or the definition of “Required Lenders” or “Supermajority
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (G) release any
Loan Guarantor from its obligation under its Loan Guaranty or Canadian Guarantee
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, (H) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Canadian Administrative Agent, such Issuing Bank or
such Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Canadian Administrative Agent, the Swingline Lenders and the Issuing Banks).
Notwithstanding the foregoing, (x) the Administrative Agent may also amend the
Revolving Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04 and (y) any amendment entered into

 

121



--------------------------------------------------------------------------------

in connection with an Aggregate Commitment Increase or a Canadian Sublimit
Increase pursuant to Section 2.09(f) or Section 2.09(g), as applicable, shall
require only the signature of the Administrative Agent, the Borrowers and the
Lender(s) being added or increasing their Revolving Commitment(s) or Canadian
Commitments, as applicable, except as otherwise provided in such
Section 2.09(f).

(c) The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties or the Canadian Loan Parties, as the
case may be, on any Collateral (i) upon the termination of all Revolving
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender Party,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty or Canadian Guarantee provided
by such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) constituting an Account originated by a Loan Party which has
been sold or otherwise transferred to WESCO Receivables pursuant to the
Receivables Securitization Agreements; (v) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Administrative Agent and the Lenders pursuant to Article VII; or
(vi) otherwise having a value in the aggregate not in excess of $20,000,000
during any calendar year. Except as provided in the preceding sentence, the
Administrative Agent will not release any Liens on Collateral valued in the
aggregate (A) in excess of $20,000,000 but not in excess of $50,000,000 during
any calendar year without the prior written authorization of the Required
Lenders; and (B) in excess of $50,000,000 during any calendar year without the
prior written authorization of the Supermajority Revolving Lenders; provided
that the consent of all Lenders shall be required for a release of all or
substantially all of the Collateral as provided in Section 9.02(b)(H). Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

122



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Canadian Administrative Agent and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Canadian Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof. Expenses
being reimbursed by the Borrowers under this Section include, without limiting
the generality of the foregoing, costs and expenses incurred by the Agents and
their Affiliates in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) taxes, fees and other charges for (A) lien searches and (B) recording the
Collateral Documents, filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Canadian Administrative Agent, each Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental taxes (other than taxes
based on income), liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand

 

123



--------------------------------------------------------------------------------

do not strictly comply with the terms of such Letter of Credit), (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.17, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Canadian
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent, the Canadian Administrative
Agent, such Issuing Bank or such Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Loan Parties or any
of their Affiliates) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving

 

124



--------------------------------------------------------------------------------

Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) any assignments of all or a portion of a Lender’s Canadian Commitment or
other rights and obligations under this Agreement relating to the Canadian
Borrower shall be made to a Canadian Qualified Lender.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such

 

125



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the

 

126



--------------------------------------------------------------------------------

requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.15, 2.16 or 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Canadian Administrative Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

127



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of Conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks; provided, however, that if the
laws of any jurisdiction other than the State of New York shall govern in regard
to the validity, perfection or effect of perfection of any Lien or in regard to
procedural matters affecting enforcement of any Liens on all or any party of the
Collateral, such laws of such other jurisdictions shall continue to apply to
that extent.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; provided that claims with respect to
Canadian Loan Documents may, as provided therein, also be tried in the courts of
the Province of Ontario. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

128



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Lender Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers unless such Lender Party knows that
such information was obtained in violation of any confidentiality agreement or
arrangement. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers; provided that,
in the case of information received from the Borrowers after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE

 

129



--------------------------------------------------------------------------------

SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender Party hereby appoints each
other Lender Party as its agent for the purpose of perfecting Liens, for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be, in assets which, in accordance with Article 9 of the UCC, the PPSA, the
Securities Transfer Act (Ontario) or any other applicable law can be perfected
only by possession. Should any Lender Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

130



--------------------------------------------------------------------------------

SECTION 9.18 Judgment Currency Conversion. (a) The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Loan Party of the full amount of the
Obligation Currency expressed to be payable to the applicable Loan Party under
this Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Administrative Agent’s quoted rate of exchange prevailing,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 9.18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

SECTION 9.19 Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or participant of a Lender, any Issuing Bank
or any Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.

(b) If the Canadian Administrative Agent has ascertained the identity of any
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender Party and the Canadian Administrative Agent within the meaning of the
applicable AML Legislation; and

(ii) shall provide to each Lender Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

 

131



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.

SECTION 9.20 Lender Loss Sharing Agreement. (a) Definitions. As used in this
Section 9.20, the following terms shall have the following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

(ii) “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 9.20(b).

(iii) “CAM Exchange Date” means the first date after the Effective Date on which
there shall occur (a) any event described in paragraphs (k) or (l) of Article
VII with respect to any Borrower, or (b) an acceleration of Loans and
termination of the Revolving Commitments pursuant to Article VII.

(iv) “CAM Percentage” means as to each Lender, a fraction, (a) the numerator of
which shall be the aggregate amount of such Lender’s Revolving Commitments
immediately prior to the CAM Exchange Date and the termination of the Revolving
Commitments, and (b) the denominator of which shall be the amount of the
Revolving Commitments of all the Lenders immediately prior to the CAM Exchange
Date and the termination of the Revolving Commitments.

(v) “Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest thereon and (c) fees under Section 2.12.

(vi) “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

(A) the U.S. Commitments and the Canadian Commitments shall have terminated in
accordance with Article VII;

(B) each U.S. Lender shall fund its participation in any outstanding Swingline
Loans and Protective Advances in accordance with Section 2.04 and Section 2.05
of this Agreement, and each Canadian Lender shall fund its participation in any
outstanding Swingline Loans and Protective Advances in accordance with
Section 2.04 and Section 2.05;

(C) each U.S. Lender shall fund its participation in any unreimbursed LC
Disbursements made under the U.S. Letters of Credit in accordance with
Section 2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and

 

132



--------------------------------------------------------------------------------

(D) the Lenders shall purchase in dollars at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments in dollars to
the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Revolver Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitments and the Canadian Commitments in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrowers or the Canadian Borrower, if applicable, then each Lender
shall promptly reimburse such Issuing Bank for its CAM Percentage of such
unreimbursed payment in the Equivalent Amount in dollars.

Notwithstanding any other provision of this Section 9.20, each Lender Party
agrees that if any Lender Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender Party
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Lender Party subject to such withholding to any other Lender Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Lender Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 9.20, having been paid to such Lender Party to
which such withholding or deduction was made.

ARTICLE X.

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lender Parties, the prompt payment when

 

133



--------------------------------------------------------------------------------

due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (the “Guaranteed Obligations”).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender Party that extended any portion of the Guaranteed Obligations.
Notwithstanding any provision to the contrary set forth in this Agreement, the
Loan Guaranty of the Canadian Loan Guarantors shall be limited to the Canadian
Obligations and in no event shall any Canadian Loan Guarantor be liable as a
Guarantor for any obligation of any U.S. Loan Party.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Lender Party to sue any Borrower, any other Loan Guarantor, any other guarantor,
or any other person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Lender Party, or any other person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Lender Party to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Lender Party with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other

 

134



--------------------------------------------------------------------------------

Loan Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower or any Loan Guarantor, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender Parties and no Obligations are outstanding.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender Parties.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
no Lender Party shall have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

SECTION 10.08 Termination. Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrowers based on this Loan Guaranty
until five days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.

SECTION 10.09 Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan

 

135



--------------------------------------------------------------------------------

Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

SECTION 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender Parties,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each U.S. Loan Guarantor
is intended solely to preserve the rights of the Lender Parties to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender Parties hereunder; provided that nothing in this sentence
shall be construed to increase any Loan Guarantor’s obligations hereunder beyond
its Maximum Liability.

SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Lender
Parties and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

 

136



--------------------------------------------------------------------------------

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender Parties under this Agreement
and the other Loan Documents to which such Loan Party is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

ARTICLE XI.

The Borrower Representative

SECTION 11.01 Appointment; Nature of Relationship. WESCO Distribution, Inc., a
Delaware corporation is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower, subject to the limits as
between Canadian Borrower and U.S. Borrowers contained in this Agreement. None
of the Lender Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lender
Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and

 

137



--------------------------------------------------------------------------------

deliver to the Lender Parties the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents, including without limitation, the
Borrowing Base Certificates and the Compliance Certificates. Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

ARTICLE XII.

Limitations on Obligations of Canadian Loan Parties

SECTION 12.01 Limitations. Notwithstanding provision to the contrary set forth
in this Credit Agreement or any of the Loan Documents, but subject to
Section 9.20, in no event shall any Canadian Loan Party (other than the Canadian
Cross-Border Loan Guarantors), be liable for, guarantee or otherwise have any
obligation with respect to, nor shall any such entity’s assets secure any U.S.
Obligations, whether arising under any provisions of such documents relating to
guaranty, set off, contribution, subrogation, indemnity, requirements to post
collateral, use of deposits or otherwise.

[Remainder of Page Left Intentionally Blank]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS:

WESCO DISTRIBUTION, INC.,

a Delaware corporation

WESCO EQUITY CORPORATION,

a Delaware corporation

BRUCKNER SUPPLY COMPANY, INC.

a Delaware corporation

WESCO NEVADA, LTD.,

a Nevada corporation

COMMUNICATIONS SUPPLY CORPORATION,

a Connecticut corporation

CALVERT WIRE & CABLE CORPORATION,

a Delaware corporation

LIBERTY WIRE & CABLE, INC.,

a Delaware corporation

CARLTON-BATES COMPANY,

an Arkansas corporation

TVC COMMUNICATIONS, L.L.C.,

a Delaware limited liability company

By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

CANADIAN BORROWER: WESCO DISTRIBUTION CANADA LP BY: WESCO DISTRIBUTION CANADA GP

INC., its General Partner

By  

Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: WESCO INTERNATIONAL, INC. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

WESCO FINANCE CORPORATION By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

CDW HOLDCO, LLC By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

WDC HOLDING INC. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

WESCO NIGERIA, INC. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

CBC LP HOLDINGS, LLC By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WDCH, LP BY: CBC LP HOLDINGS, LLC,         its General Partner By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

WESCO DISTRIBUTION CANADA GP INC. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

Treasurer

WESCO DISTRIBUTION CANADA CO. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

President

WESCO DISTRIBUTION II ULC By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

President

TVC CANADA CORP. By  

/s/ Daniel A. Brailer

Name:  

Daniel A. Brailer

Title:  

President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. ADMINISTRATIVE AGENT, U.S. LENDER, ISSUING BANK AND U.S. SWINGLINE LENDER:
JPMORGAN CHASE BANK, N.A., individually, as a U.S. Lender, Administrative Agent,
Issuing Bank and U.S. Swingline Lender By  

/s/ David J. Waugh

Name:   David J. Waugh Title:   Senior Vice President CANADIAN ADMINISTRATIVE
AGENT, CANADIAN LENDER, ISSUING BANK AND CANADIAN SWINGLINE LENDER:

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, individually, as a Canadian Lender,
Canadian Administrative Agent, Issuing Bank and

Canadian Swingline Lender

By  

/s/ Agostino A. Marchetti

Name:   Agostino A. Marchetti Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a U.S. Lender

By  

/s/ William S. Wilson

Name:   William S. Wilson Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A.,

CANADA BRANCH

as a Canadian Lender

By  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: FIRST NATIONAL BANK OF

PENNSYLVANIA, as a U.S. Lender

and as a Canadian Lender

By  

/s/ [illegible]

Name:   [illegible] Title:   SVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GENERAL ELECTRIC CAPITAL CORPORATION, as a U.S. Lender By  

/s/ Rebecca L. Bruch

Name:   Rebecca L. Bruch Title:   Duly Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GE CANDA FINANCE HOLDING COMPANY, as a Canadian Lender By  

/s/ Richard Zeni

Name:   Richard Zeni Title:   Duly Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: HSBC BANK USA, NATIONAL, ASSOCIATION, as a U.S. Lender By  

/s/ Edward Chonko

Name:   Edward Chonko Title:   VP Relationship Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

HSBC BANK CANADA,

as a Canadian Lender

By  

/s/ Ambar Bansal

Name:   Ambar Bansal Title:   Regional Head of Corporate   HSBC Bank Canada By  

/s/ Lyndsay Thompson

Name:   Lyndsay Thompson Title:   Senior Relationship Manager   Corporates

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

THE HUNTINGTON NATIONAL BANK,

as a U.S. Lender

By  

/s/ Derek C. Taylor

Name:   Derek C. Taylor Title:   Sr Portfolio Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK, National Association,

as a U.S. Lender

By  

/s/ David B. Thayer

Name:   David B. Thayer Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK CANADA BRANCH,

as a Canadian Lender

By  

/s/ Wendy Whitcher

Name:   Wendy Whitcher Title:   Vice-President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: THE PRIVATEBANK AND TRUST, COMPANY, as a U.S. Lender By  

/s/ Chandra Pierson

Name:   Chandra Pierson Title:   Associate Managing Director By  

/s/ Chandra Pierson

Name:   Chandra Pierson Title:   Associate Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: RBS CITIZENS BUSINESS CAPITAL,

A DIVISION OF RBS CITIZENS, N.A.,

as a U.S. Lender and as a Canadian Lender

By  

/s/ Don Cmar

Name:   Don Cmar Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: TD BANK, N.A., as a U.S. Lender By  

/s/ Kevin Marchetti

Name:   Kevin Marchetti Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

U.S. BANK NATIONAL ASSOCIATION,

as a U.S. Lender

By  

/s/ Matthew Kasper

Name:   Matthew Kasper Title:   Relationship Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCATION, CANADA BRANCH, as a Canadian Lender By  

/s/ Joseph Rauhala

Name:   Joseph Rauhala Title:   Principal Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL, ASSOCIATION, as a U.S. Lender By  

/s/ Sean Spring

Name:   Sean Spring Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER: WELLS FARGO CAPITAL FINANCE, CORP CANADA, as a Canadian Lender By  

/s/ Lisa M. Gonzalez

Name:   Lisa M. Gonzalez Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COST FORMULAE

1. Pursuant to Section 2.05(i) of this Agreement, unreimbursed LC Disbursements
made in an LC Alternative Currency bear interest a rate per annum equal to the
Overnight LIBO Rate plus the Overnight LIBO Spread as set forth in the
definition of “Applicable Rate”. Such interest accrues for the account of the
Issuing Bank, except that interest accrued on or after the date of payment by
any Lender pursuant to Section 2.05(e) of this Agreement to reimburse the
Issuing Bank shall be or the account of such Lender to the extent of such
payment. The Mandatory Cost is an addition to the Overnight LIBO Rate to
compensate the Issuing Banks and the Lenders for the cost of compliance with
(a) the requirements of the Bank of England and/or the United Kingdom’s
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank. For purposes of paragraphs 2 through 13 of this Schedule 1.01,
each Issuing Bank issuing a Letter of Credit in an LC Alternative Currency shall
be deemed to be a “Lender” and each LC Disbursement by any Issuing Bank in an LC
Alternative Currency and each reimbursement by any Lender to the Issuing Bank in
respect of any such LC Disbursement shall be deemed to be a “Loan” or “loan” by
such Issuing Bank or such Lender, as applicable.

2. On the first day on which interest accrues on any LC Disbursement that bears
interest at the Overnight LIBO Rate (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each relevant Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the relevant Lenders’ Additional
Cost Rates (weighted in proportion to the percentage participation of each such
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all relevant
Loans made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a) in relation to a relevant Loan denominated in Sterling:

 

AB+C(B—D)+E x 0.01

    

100 -(A + C)

   percent per annum



--------------------------------------------------------------------------------

(b) in relation to a relevant Loan in any currency other than Sterling:

 

E x 0.01

     300    percent per annum

Where:

A. is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B. is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(f) of this Agreement) payable for the
relevant period on the Loan.

C. is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England.

D. is the percentage rate per annum payable by the Bank of England to the
Administrative Agent (or such other bank as may be designated by the
Administrative Agent in consultation with the Borrower Representative) on
interest-bearing Special Deposits.

E. is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Sterling per £1.0 million.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the United Kingdom’s Bank of England
Act 1998 or (as may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation



--------------------------------------------------------------------------------

as may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Participating Member State” means each State so described in any
legislative measures of the European Council for the introduction of, change
over to, or operation of a single or unified European Community, and includes,
without limitation, each member State of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with the
aforementioned legislative procedures.

(f) “Reference Banks” means the principal office in London, England of the
Administrative Agent or its affiliate, or such other bank or banks as may be
designated by the Administrative Agent in consultation with the Borrower
Representative;

(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(h) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the United Kingdom’s Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
that Reference Bank to the United Kingdom’s Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
United Kingdom’s Financial Services Authority (calculated for this purpose by
that Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in Sterling per
£1.0 million of the Tariff Base of that Reference Bank.

8. Each relevant Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each relevant Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and



--------------------------------------------------------------------------------

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C and the rates of
charge of each Reference Bank for the purpose of E shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 and on the assumption that, unless a Lender notifies the
Administrative Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 is true and correct
in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the relevant Lenders on the basis of the
Additional Cost Rate for each such Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

13. The Administrative Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Schedule
1.01 in order to comply with any change in law, regulation or any requirements
from time to time imposed by the Bank of England, the United Kingdom’s Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Bank

  

Beneficiary

   L/C Number    Currency    Issue Date    Expiration Date    Balance

Bank of America

   Arrowood Indemnity Company    68054116    USD    10/28/2010    10/28/2011   
110,000.00

Bank of America

   Bank of America Australia    68045730    USD    9/18/2009    10/31/2012   
3,000,000.00

Bank of America

   Bank of America London    68045729    USD    9/18/2009    10/31/2012   
5,000,000.00

Bank of America

   Bank of America US    68057959    USD    4/6/2011    2/28/2012   
2,000,000.00

Bank of America

   HSBC    68050537    USD    6/1/2010    7/31/2012    5,750,000.00

Bank of America

   Offshore International, LLC    3064574    USD    9/28/05    5/17/2012   
123,000.00

Bank of America

   Samsung Heavy Industries Co Ltd    68059012    USD    5/18/2011    12/31/2011
   2,596,572.50

Bank of America

   Sandy Creek Power Partners    68047082    USD    12/9/2009    6/12/2013   
45,523.49

Bank of America

   Sandy Creek Power Partners    68049522    USD    5/2/2010    6/29/2013   
66,710.00

Bank of America

   Sandy Creek Power Partners    68049521    USD    5/2/2010    6/29/2013   
68,700.00

Bank of America

   Travelers Indemnity Company    68050375    USD    5/26/2010    6/3/2012   
7,100,000.00

Bank of America

   Wells Fargo Bank / Wells Fargo Commercial Finance    68054808    USD   
11/23/2010    11/24/2011    570,636.36

Bank of America

   Zachry Industrial, Inc    68059072    USD    5/24/2011    6/30/2013   
268,745.12

JPMorgan Chase Bank, N.A.

   Chevron Australia Pty Ltd.    CPCS-943770    USD    7/29/2011    8/19/2012   
216,510.63

JPMorgan Chase Bank, N.A.

   Chevron Australia Pty Ltd. c/o Kellogg Joint Venture Gorgon    CPCS-943774   
USD    7/29/2011    8/19/2012    612,824.70

JPMorgan Chase Bank, N.A.

   Chevron Australia Pty Ltd.    CPCS-946442    USD    6/16/2011    4/30/2012   
287,871.00

Bank of America Canada

   Technip Italy Spa    7114SB103947/08    CAD    2/12/2008    4/4/2012   
69,500

Bank of America Canada

   SNC Lavalin    7114SB103818/07    CAD    09/12/2007    11/30/2011    120,000

Bank of America Canada

   Ministry of Revenue    7114SB104314/08    CAD    06/19/2008    5/30/2012   
1,781,348



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.12

MATERIAL CONTRACTS

 

1. Recapitalization Agreement, dated as of March 27, 1998, among Thor
Acquisitions L.L.C., WESCO International, Inc. (formerly known as CDW Holding
Corporation) and certain security holders of WESCO International, Inc.

 

2. Membership Interest Purchase Agreement, dated as of November 16, 2010, by and
among WESCO Distribution, Inc., WDCH, LP, TVC Communications, L.L.C. and
Palisades TVC Holding, L.L.C.

 

3. Restated Certificate of Incorporation of WESCO International, Inc.

 

4. Amended and Restated By-laws of WESCO International, Inc., effective as of
September 28, 2009.

 

5. The Certificate of Incorporation and By-Laws, or comparable organizational or
governing documents, of each other Loan Party (as they may have been amended or
restated to date).

 

6. Indenture, dated as of September 27, 2005, by and among WESCO International,
Inc., WESCO Distribution, Inc. and J.P. Morgan Trust Company, National
Association, as Trustee.

 

7. Form of 7.50% Senior Subordinated Note due 2017.

 

8. Indenture, dated November 2, 2006, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York, as Trustee.

 

9. Form of 1.75% Convertible Senior Debenture due 2026.

 

10. Indenture, dated August 27, 2009, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York Mellon, as Trustee.

 

11. Form of 6.0% Convertible Senior Debenture due 2029.

 

12. Form of Stock Option Agreement.

 

13. Form of Amendment to Stock Option Agreement.

 

14. Form of Management Stock Option Agreement.

 

15. Form of Amendment to Management Stock Option Agreement.

 

16. 1999 Deferred Compensation Plan for Non-Employee Directors.

 

17. 1999 Long-Term Incentive Plan, as restated effective as of May 21, 2008.

 

18. Form of Stock Appreciation Rights Agreement for Employees.

 

19. Form of Restricted Stock Unit Agreement for Employees.



--------------------------------------------------------------------------------

20. Form of Stock Appreciation Rights Agreement for Non-Employee Directors.

 

21. Form of Restricted Stock Unit Agreement for Non-Employee Directors.

 

22. Lease dated December 13, 2002 between WESCO Distribution, Inc. and WESCO
Real Estate IV, LLC.

 

23. Lease dated February 14, 2003 between WESCO Real Estate I, LLC and WESCO
Distribution, Inc.

 

24. Lease dated February 24, 2003 between WESCO Real Estate II, LLC and WESCO
Distribution, Inc.

 

25. Lease dated January 30, 2003 between WESCO Real Estate III, LLC and WESCO
Distribution, Inc.

 

26. Lease Guaranty dated December 13, 2002 by WESCO International, Inc. in favor
of WESCO Real Estate IV, LLC.

 

27. Lease Guaranty dated February 24, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate II, LLC.

 

28. Lease Guaranty dated January 30, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate III, LLC.

 

29. Amended and Restated Registration and Participation Agreement, dated as of
June 5, 1998, among WESCO International, Inc. and certain security holders of
WESCO International, Inc. named therein.

 

30. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate IV, LLC, dated December 13, 2002.

 

31. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate I, LLC, dated February 14, 2003.

 

32. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate II, LLC, dated February 24, 2003.

 

33. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate III, LLC, dated January 30, 2003.

 

34. Guaranty of Non-Recourse Exceptions Agreement dated December 13, 2002 by
WESCO International, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.

 

35. Environmental Indemnity Agreement dated December 13, 2002 made by WESCO Real
Estate IV, Inc. and WESCO International, Inc. in favor of Bear Stearns
Commercial Mortgage, Inc.

 

36. Asset Purchase Agreement, dated as of September 11, 1998, among Bruckner
Supply Company, Inc. and WESCO Distribution, Inc.



--------------------------------------------------------------------------------

37. Amendment dated March 29, 2002 to Asset Purchase Agreement, dated as of
September 11, 1998, among Bruckner Supply Company, Inc. and WESCO Distribution,
Inc.

 

38. Agreement and Plan of Merger, dated August 16, 2005, by and among
Carlton-Bates Company, the shareholders of Carlton-Bates Company signatory
thereto, the Company Representative (as defined therein), WESCO Distribution,
Inc. and C-B WESCO, Inc.

 

39. Agreement and Plan of Merger, dated October 2, 2006, by and among WESCO
Distribution, Inc., WESCO Voltage, Inc., Communications Supply Holdings, Inc.
and Harvest Partners, LLC, as Shareholders’ Representative.

 

40. Third Amended and Restated Receivables Purchase Agreement, dated as of
April 13, 2009, by and among WESCO Receivables Corp., WESCO Distribution, Inc.,
the Purchasers and Purchaser Agents party thereto and PNC Bank, National
Association (as successor to Wachovia Capital Markets, LLC), as Administrator.

 

41. First Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of August 31, 2009.

 

42. Second Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of September 7, 2010.

 

43. Third Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of December 16, 2010.

 

44. Fourth Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of August 22, 2011.

 

45. Term Sheet, dated May 21, 2009, memorializing terms of employment of Richard
P. Heyse by WESCO International, Inc.

 

46. Amended and Restated Employment Agreement, dated as of September 1, 2009,
between WESCO International Inc. and John J. Engel.

 

47. Amended and Restated Employment Agreement, dated as of September 1, 2009,
between WESCO International Inc. and Roy W. Haley.

 

48. Amended and Restated Employment Agreement, dated as of September 1, 2009,
between WESCO International Inc. and Stephen A. Van Oss.

 

49. Term Sheet, dated January 15, 2010, memorializing terms of employment of
Diane Lazzaris by WESCO International, Inc.

 

50. Term Sheet, dated June 18, 2010, memorializing terms of employment of
Kimberly Windrow by WESCO International, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

 

Name of Entity

  

Jurisdiction

  

Total Shares
Authorized

  

Type of

Shares

  

Owner of

Shares

  

Percentage

Owned of

Shares
Outstanding

  

Type of

Entity

WESCO International, Inc.

   Delaware    210,000,000    Class A Common Stock    Publicly Traded (WCC)   
100%    Corporation

WESCO International, Inc.

   Delaware    20,000,000    Class B Common Stock    N/A    No shares
outstanding    Corporation

WESCO International, Inc.

   Delaware    20,000,000    Preferred Stock    N/A    No shares outstanding   
Corporation

WESCO Distribution, Inc.

   Delaware    1,000    Common Stock    WESCO International, Inc.    100%   
Corporation

Bruckner Supply Company, Inc.

   Delaware    1,000    Common Stock    WDC Holding, Inc.    100%    Corporation

Calvert-Wire & Cable Corporation

   Delaware    1,000    Common Stock    Communication Supply Corporation    100%
   Corporation

CARLTON-BATES COMPANY

   Arkansas    250,000    Class A Common Stock    WESCO Distribution Canada Co.
   100%    Corporation

CARLTON-BATES COMPANY

   Arkansas    250,000    Preferred Stock (of which 70,000 shall be designated
Series A Redeemable Convertible Preferred Stock    N/a    No shares outstanding
   Corporation

CBC LP Holdings, LLC

   Delaware    N/A    Membership Interest    WDC Holding, Inc.    100%   
Limited Liability Company

CDW Holdco, LLC

   Delaware    100    Units    WESCO Distribution, Inc.    100%    Limited
Liability Company

COMMUNICATIONS SUPPLY CORPORATION

   Connecticut    1,000    Common Stock    WESCO Distribution Canada Co.    100%
   Corporation

Liberty-Wire & Cable, Inc.

   Delaware    15,000    Common Stock    Communication Supply Corporation   
100%    Corporation

TVC Communications, L.L.C.

   Delaware    100    Units    WESCO Distribution, Inc.    100%    Limited
Liability Company

WDC Holding Inc.

   Delaware    25,000    Class A Common Stock    WESCO Distribution, Inc.   
100%    Corporation

WDC Holding Inc.

   Delaware    25,000    Class B Common Stock    WESCO Distribution, Inc.   
100%    Corporation

WESCO Equity Corporation

   Delaware    1,000    Common Stock    WESCO Distribution, Inc.    100%   
Corporation



--------------------------------------------------------------------------------

WESCO Finance Corporation

   Delaware    1,000    Common Stock    WESCO International, Inc.    100%   
Corporation

WESCO Nevada, Ltd.

   Nevada    1,000    Common Stock    WESCO Distribution Canada Co.    100%   
Corporation

WESCO Nigeria, Inc.

   Delaware    1,000    Common Stock    WESCO Distribution, Inc.    100%   
Corporation

WESCO Receivables Corp.

   Delaware    2,000    Class A Common Stock    WESCO Distribution, Inc.    100%
of Class A Common Stock (0.3% of total Common Stock)    Corporation

WESCO Receivables Corp.

   Delaware    198,000    Class B Common Stock    WESCO Distribution Canada Co.
   100% of Class B Common Stock (99.7% of total Common Stock)   

WDCH, LP

   Pennsylvania    N/A    N/A    CBC LP Holdings, LLC    0.1% (100% of the
General Partnership interest)    Limited Partnership

WDCH, LP

   Pennsylvania    N/A    N/A    WDINESCO II BV    99.9% (100% of the Limited
Partnership interest)    Limited Partnership

TVC Canada Corp

   Canada-Nova Scotia    100,000,000    Common Stock    TVC UK Holding Limited
   100%    Unlimited Liability Company

WESCO Distribution Canada Co.

   Canada-Nova Scotia   

Unlimited

Common

Shares

   Common Stock    WDCH, LP    100%    Unlimited Liability Company

WESCO Distribution Canada Co.

   Canada-Nova Scotia    1,000,000    Class A Preferred Stock    TVC Canada
Corp.    100%    Unlimited Liability Company

WESCO Distribution Canada GP Inc.

   Canada-Nova Scotia    1,000,000,000    Common Stock    WDINESCO C.V.    100%
   Limited Liability Company

WESCO Distribution II ULC

   Canada-Nova Scotia    1,000,000    Common Stock    WESCO Distribution Canada
Co.    100%    Unlimited Liability Company

WESCO Distribution Canada LP

   Canada-Ontario    N/A    N/A    WESCO Distribution Canada GP Inc.    6.6809%
   Limited Partnership

WESCO Distribution Canada LP

   Canada-Ontario    N/A    N/A    WDINESCO C.V.    93.3191%    Limited
Partnership

WDINESCO II B.V.

   The Netherlands   

Authorised:

9,000

Issued

1,801

   Common shares    WDC Holding Inc.    100%    Private company with limited
liability

WDINESCO II. C.V.

   The Netherlands    N/A    N/A    WESCO Distribution Canada Co. & WESCO
Distribution II ULC    N/A    Limited Partnership



--------------------------------------------------------------------------------

WDINESCO CV

   The Netherlands    N/A    N/A    WESCO Distribution II ULC & WDINESCO II C.V.
   N/A    Limited Partnership

In addition to the entities set forth above, set forth below is supplemental
information required by clause (a) of Section 3.15:

 

Name of Entity

  

Jurisdiction

  

Owner of Equity Interests

TVC International Holdings, L.L.C.

   Delaware    TVC Communications, L.L.C. (100%)

CARLTON-BATES COMPANY OF TEXAS GP, INC.

   Texas    CARLTON-BATES COMPANY (100%)

M&M Power Products

   California    WESCO Distribution, Inc. (45%)

WESCO Real Estate I, LLC

   Delaware    CDW Holdco, LLC (100%)

WESCO Real Estate II, LLC

   Delaware    CDW Holdco, LLC (100%)

WESCO Real Estate III, LLC

   Delaware    CDW Holdco, LLC (100%)

WESCO Real Estate IV, LLC

   Delaware    CDW Holdco, LLC (100%)

WESCO International Supply Co. Singapore Pte Ltd.

   Singapore    WESCO Distribution, Inc. (100%)

TVC UK Holding Limited

   United Kingdom    WDCH, LP (100%)

Carlton-Bates Company de Mexico, S.A. de C.V.

   Mexico    CARLTON-BATES COMPANY (100%)

WESCO Nigeria Ltd.

   Nigeria    WESCO Nigeria, Inc. (67%)

WDI Angola, LDA

   Angola   

WESCO Nigeria, Inc. (50%)

WDINESCO B.V. (50%)

WESCO Distribution III ULC

   Nova Scotia    WDINESCO CV (100%)

WDINESCO Cooperatief U.A.

   Netherlands   

WESCO Distribution III ULC (90.08%)

WDINESCO CV (9.92%)

WDINESCO B.V.

   Netherlands    WDINESCO Cooperatief U.A. (100%)

TVC Espana Distribucion

   Spain    WDINESCO B.V. (100%)

TVC do Brasil Ltda.

   Brazil    WDINESCO B.V. (100%)

WEAS Company Srl

   Mexico   

WDINESCO Cooperatief U.A. (.00015%)

WDINESCO B.V. (99.9985%)

TVC Mexico Services

   Mexico   

WEAS Company SRL (99%)

WDINESCO Cooperatief U.A. (1%)

WESCO Distribution de Mexico, Srl

   Mexico   

WDINESCO Cooperatief U.S. (.00015%)

WDINESCO B.V. (99.9985%)

TVC Mexico Distribution

   Mexico   

WDINESCO Cooperatief U.A. (1%)

WESCO Distribution de Mexico, Srl (99%)

WESCO Distribution Costa Rica, S.A.

   Costa Rica    WDINESCO B.V. (100%)

WESCO Australia Pty Ltd.

   Australia    WDINESCO B.V. (100%)

WESCO Sourcing and Procurement Services Pte Ltd.

   Singapore    WDINESCO B.V. (100%)

WESCO Distribution HK Limited

   Hong Kong    WDINESCO B.V. (100%)

WESCO (Suzhou) Trading Co. Ltd.

   China    WESCO Distribution HK Limited (100%)

WESCO Distribution International, Ltd.

   United Kingdom    WDINESCO B.V. (100%)

Bruckner Polska sp z.o.o.

   Poland   

WESCO Distribution International, Ltd. (1%)

WDINESCO B.V. 99%)



--------------------------------------------------------------------------------

SCHEDULE 4.01

EFFECTIVE DATE COLLATERAL ACCESS AGREEMENTS

Wesco US

Inventory by Location

 

Landlord

  

Address

  

City

  

State

  

L, C, O, OP,

P

  

Division

ARTICORP*

   5760 Silverado Way    Anchorage    AK    Leased    WESCO

Haleyville Mobile Home Supply, Inc.

   7643 State Highway 13    Bear Creek    AL    Leased    WESCO

NLW, Inc. *

   566 Beauregard Street    Mobile    AL    Leased    WESCO    125 32Nd Street,
South    Birmingham    AL    Leased    WESCO

Carlton Properties, LLP

   3600 West 69th Street    Little Rock    AR    Leased    CARLTON-BATES

Max Dacus Enterprises

   2500 Commerce Drive    Jonesboro    AR    Leased    WESCO

Oscar M. Hall Marital Trust

   1210 Esi Drive    Springdale    AR    Leased    WESCO

OWNED

   2000 West Washington Avenue    Little Rock    AR    OWNED    WESCO

Antonio and Francisco Gonzalez

   1050 South Plummer Street    Tucson    AZ    Leased    WESCO

GLW Development, LLC

   912 S Park Lane Suite 105    Tempe    AZ    Leased    WESCO

James H. Johnson

   353 N 44Th Avenue    Phoenix    AZ    Leased    WESCO

WESCO Real Estate IV LLC

   239 East Chambers St.    Phoenix    AZ    OWNED    WESCO

OWNED

   3425 East Van Buren    Phoenix    AZ    OWNED    WESCO

CS LLC

   6400 Artesia Blvd.    Buena Park    CA    Leased    CSC

CS LLC

   6400 Artesia Blvd.    Buena Park    CA    Leased    CSC

Louis Marcellin

   15085 LaPalma Drive    Chino    CA    Leased    TVC

J V L Properties

   567/569 Exchange Court    Livermore    CA    Leased    WESCO

J V L Properties

   567/569 Exchange Court    Livermore    CA    Leased    WESCO

JB Management

   1045 W. National Boulevard    Sacramento    CA    Leased    WESCO

OWNED

   3233 Rio Mirada Drive    Bakersfield    CA    OWNED    WESCO

OWNED

   801 West Walnut Street    Compton    CA    OWNED    WESCO

Polka Dot Properties, LLC

   26407 Highway 33    Fellows    CA    Leased    WESCO

R G G L Corporation

   3701 Parkway Place, Unit B    West Sacramento    CA    Leased    WESCO

State College Parkway Properties c/o EDI Realty, Inc.

   1333 State College Parkway    Anaheim    CA    Leased    WESCO    2800 Mead
Avenue    Santa Clara    CA       WESCO

Eddie & Mary Ann Mill

   133 Commercial Drive    Fort Collins    CO    Leased    WESCO



--------------------------------------------------------------------------------

Garrett Properties, LLC

   170 Sky Lane, Animas Air Park    Durango    CO    Leased    WESCO

OWNED

   115 South Main Street    Pueblo    CO    OWNED    WESCO

OWNED

   6883 East 47Th Avenue    Denver    CO    OWNED    WESCO

OWNED

   178 Wallace Street    New Haven    CT    OWNED    WESCO

OWNED

   62 Village Street    East Hartford    CT    OWNED    WESCO

M. R. Bradley

   5 Germany Drive    Wilmington    DE    Leased    WESCO

McLeod Properties, Inc.

   5051 L.B. McLeod Rd.    Orlando    FL    Leased    CSC

Crossroads Industrial Complex, LTD

   501 Avenue R. Se    Winterhaven    FL    Leased    WESCO

Monument Leasing Corp.

   1630 N. E. 23Rd Avenue    Gainesville    FL    Leased    WESCO

Monument Leasing Corp.

   6209 Bowdendale Avenue    Jacksonville    FL    Leased    WESCO

WESCO Real Estate II LLC

   14381 Gamma Drive SE    Fort Meyers    FL    OWNED    WESCO

OWNED

   2661 West Mcnab Road    Pompano Beach    FL    OWNED    WESCO

Calvin B & Linda J Fleming

   1945 Commerce Road    Athens    GA    Leased    WESCO

Monument Leasing Corp.

   1570 Seventh Street    Macon    GA    Leased    WESCO

Monument Leasing Corp.

   1703 Marvin Griffin Road    Augusta    GA    Leased    WESCO

Monument Leasing Corp.

   813 Gil Harbin Industrial Parkway    Valdosta    GA    Leased    WESCO

R. E. Adams Properties, Inc.

   808 Bradford Street, Sw    Gainesville    GA    Leased    WESCO

Sudan Industries, Inc.

   4301 Sudan Drive, Building #2    Martinez    GA    Leased    WESCO

The Estate of Sidney A. Evans

   114 Corporate Park East    LaGrange    GA    Leased    WESCO

W. Banks Haley Foundation

   724 Pine Avenue    Albany    GA    Leased    WESCO

Konani Partners, LP

   74-5590 Eho St., Luhia Center    Kahului-Kona    HI    Leased    WESCO

OWNED

   1030 Mapunapuna Street    Honolulu    HI    OWNED    WESCO

ELECTRO MANAGEMENT CORPORATION

   2301 Fleur Drive    Des Moines    IA    Leased    WESCO

OWNED

   2501 East Third Street    Sioux City    IA    OWNED    WESCO

OWNED

   725 33Rd Avenue, Sw    Cedar Rapids    IA    OWNED    WESCO

Interwest Investments, LLC

   2815 Garrett Way    Pocatello    ID    Leased    WESCO

OWNED

   5480 Irving Street    Boise    ID    OWNED    WESCO

Ronald W. Van Auker

   1395 South Teare Avenue    Meridian    ID    Leased    WESCO

Globe 2007 PLB LLC

   200 E. Lies Road    Carol Stream    IL    Leased    CSC

E3939 L.L.C. *

   3939 South Karlov Avenue    Chicago    IL    Leased    WESCO

OWNED

   1515 East Pershing Road    Decatur    IL    OWNED    WESCO

OWNED

   1801 Moen Avenue    Joliet    IL    OWNED    WESCO

OWNED

   2869 Eastrock Drive    Rockford    IL    OWNED    WESCO

OWNED

   737 Oaklawn Avenue    Elmhurst    IL    OWNED    WESCO

Petelle Realty, LTD

   41 North Lively Blvd.    Elk Grove Village    IL    Leased    WESCO



--------------------------------------------------------------------------------

Tobin Bros. Development Co. Inc.    915 North East Adams Street    Peoria    IL
   Leased    WESCO TP Partnership    1224 Grinnell Road    Kankakee    IL   
Leased    WESCO Bernard L. Konger    125 East Murray Street    Fort Wayne    IN
   Leased    WESCO Braun Management Partnership, L.P.    401 South 3rd Avenue   
Evansville    IN    Customer Site    WESCO Gene G. Hendrickson    716 Belvedere
Drive    Kokomo    IN    Leased    WESCO OWNED    1560 Stadium Drive   
Indianapolis    IN    OWNED    WESCO OWNED    7020 Grand Avenue    Hammond    IN
   OWNED    WESCO TAK Properties, LLC*    9214 Bond Street    Overland Park   
KS    Leased    CARLTON-
BATES David Brakey    921 West Mary    Garden City    KS    Leased    WESCO
OWNED    1257 North Mosley Street    Wichita    KS    OWNED    WESCO BAC Realty,
Inc.    3419 Bashford Avenue Court    Louisville    KY    Leased    WESCO
Fortune Business Centre, LLC    1721 Fortune Court    Lexington    KY    Leased
   WESCO Sealy Slack Industrial, LLC    9211 Slack Road    Shreveport    LA   
Leased    CARLTON-
BATES Murco Properties, LLC    1803 Farmerville Highway    Ruston    LA   
Leased    WESCO MURPHY FAMILY LIMITED PARTNERSHIP    201 Washington Street   
Monroe    LA    Leased    WESCO OWNED    721 East Pont Des Mouton Road   
Lafayette    LA    OWNED    WESCO SHAMUS, INC.*    3011 Lausat Street   
Metairie    LA    Leased    WESCO SHAMUS, INC.*    5105 Us Highway 90   
Broussard    LA    Leased    WESCO Barbara A. Sharp    1700-1710 Edison Highway
   Baltimore    MD    Leased    WESCO Commercial Coastal Maine, LLC    150 Bar
Harbor Road, Route 3    Trenton    ME    Leased    WESCO WESCO Real Estate II
LLC    64 Anthony Dr    Augustu    ME    Owned    WESCO Kemp and Sherman Company
   33162 Sterling Ponds Blvd.    Sterling Heights    MI    Leased    CSC Craig
Russett    630 East Boulevard    Kingsford    MI    Leased    WESCO E Six
Limited Partnership    125 Tecumseh Street    Adrian    MI    Leased    WESCO
Klein Brothers, LLC    3340 Legacy Park    Lansing    MI    Leased    WESCO
Ninety-Seven, LLC    2857 Enterprise Court    Saginaw    MI    Leased    WESCO
WESCO Real Estate IV LLC    3443 Gembrit Circle    Kalamazoo    MI    OWNED   
WESCO WESCO Real Estate II LLC    7 Allen Ave.    Coldwater    MI    OWNED   
WESCO OWNED    21610 Meyers Road    Oak Park    MI    OWNED    WESCO ARD
Investments LLP    4304 West First Street    Duluth    MN    Leased    WESCO
Marco Group LLC    5554 Ne Enterprise Drive    Mountain Iron    MN    Leased   
WESCO OWNED    5151 Industrial Boulevard    Fridley    MN    OWNED    WESCO
OWNED    2301 East Truman Road    Kansas City    MO    OWNED    WESCO



--------------------------------------------------------------------------------

OWNED

   2820 Market Street    St. Louis    MO    OWNED    WESCO

OWNED

   7300 West Highway I-78    Byhalia    MS    OWNED    WESCO

Ronald E. Jones

   2835 Andrews Street    Pascagoula    MS    Leased    WESCO

OWNED

   949 South Montana Street    Butte    MT    OWNED    WESCO

Robert Tomina Labacus

   1211 S. 27Th Street West    Billings    MT    Leased    WESCO

Pylon Inc.

   501 Hutton Street, Uwharrie Ct.    Raleigh    NC    Leased    CARLTON-
BATES

Beacon Ventures #2 LLC

   5521 Lakeview Road    Charlotte    NC    Leased    WESCO

WESCO Real Estate IV LLC

   1101 Carrier Drive    Charlotte    NC    Owned    WESCO

L.C. Tyson Construction, Inc.

   2716 Chamber Drive    Indian Trail    NC    Leased    WESCO

Monument Leasing Corp.

   3025 Stonybrook Drive    Raliegh    NC    Leased    WESCO

OWNED

   840 Riverside Drive    Asheville    NC    OWNED    WESCO

OWNED

   2650 Seventh Avenue, North    Fargo    ND    OWNED    WESCO

Ralph J. Keller

   901 South 9Th Street    Bismarck    ND    Leased    WESCO

OWNED

   13535 F Street    Omaha    NE    OWNED    WESCO

OWNED

   3100 North 33Rd Street    Lincoln    NE    OWNED    WESCO

Perimeter Realty

   200 Perimeter Road    Manchester    NH    Leased    WESCO

WESCO Real Estate I LLC

   1029 Edwards St    Parsippany    NJ    OWNED    WESCO

James H. Johnson

   Tract 4 Industrial Park Lane    Belen    NM    Leased    WESCO

OWNED

   3333 Los Arboles, Ne    Albuquerque    NM    OWNED    WESCO

Polaris Office/Warehouse, LLC

   6065 Polaris Avenue, Suite H    Las Vegas    NV    Leased    WESCO

Cottrone Development Co., Inc.*

   1523 Mt. Read Blvd.    Rochester    NY    Leased    WESCO

OWNED

   120 Galleria Drive    Cheektowaga    NY    OWNED    WESCO

OWNED

   331 Mill Street    Poughkeepsie    NY    OWNED    WESCO

OWNED

   424 Commerce Road    Vestal    NY    OWNED    WESCO

OWNED

   465 Newell Street    Watertown    NY    OWNED    WESCO

WESCO Real Estate III LLC

   160 East Voris Street    Akron    OH    Owned    WESCO

FBC Properties and Frank Coughlin

   4276 Strausser NW    North Canton    OH    Leased    CALVERT

Putman Properties

   5321 W. 164th St    Brook Park    OH    Leased    CALVERT

BHW Investments

   4900 A. Lyons Road    Miamisburg    OH    Leased    CARLTON-
BATES

Appel Consolidated Properties, Inc.

   8431 South Avenue, Bldg. 3    Boardman    OH    Leased    WESCO

DPH Centre, LLC

   1250 Danner Drive    Aurora    OH    Leased    WESCO

WESCO Real Estate IV LLC

   6010 Skyview Dr.    Toledo    OH    Owned    WESCO

OWNED

   4741 Hinckley Industrial Park    Cleveland    OH    OWNED    WESCO



--------------------------------------------------------------------------------

Admiral Square, Inc.    13505 E. 61st St., S., Suite A    Tulsa    OK    Leased
   CSC OWNED    500 North Pennsylvania Avenue    Oklahoma City    OK    OWNED   
WESCO World Harvest Outreach    130 Industrial Drive    Chambersburg    PA   
Leased    TVC 811 William Partners, LP (Landlord)    811 William Lane    Reading
   PA    Leased    WESCO 811 William Partners, LP (Landlord)    811 William Lane
   Reading    PA    Leased    WESCO Duquesne Light Company    2515 Preble Avenue
   Pittsburgh    PA    Leased    WESCO Lucy and Donato Spaventa    2505
Boulevard Of The Generals    Norristown    PA    Leased    WESCO OWNED    185
Thorn Hill Drive    Warrendale    PA    OWNED    WESCO OWNED    24 Parkway
Soulevard    York    PA    OWNED    WESCO OWNED    5Th Avenue And 14Th Street   
New Brighton    PA    OWNED    WESCO OWNED    One Wesco Drive    Murrysville   
PA    OWNED    WESCO    209 Broad Street    Johnstown    PA    Leased    WESCO
Gilbert Ventures, LLC    1811 Wall Street    Florence    SC    Leased    WESCO
Jim G. Bright    706 A Garlington Road    Greenville    SC    Leased    WESCO B
and K Enterprises    524 Suncrest Drive    Gray    TN    Leased    CARLTON-
BATES Memphis Investments, LLC    4477 Winchester Boulevard    Memphis    TN   
Leased    CARLTON-
BATES Hamilton Business Center,    1400 Fort Negley Boulevard    Nashville    TN
   Leased    WESCO Hamilton Business Center,    1400 Fort Negley Boulevard   
Nashville    TN    Leased    WESCO Sandra Bishop    1328F South John B. Dennis
Parkway    Kingsport    TN    Leased    WESCO OWNED    430 Clay Street   
Kingsport    TN    OWNED    WESCO Thomas W. Peggy Orton    1709 North Orchard
Knob Avenue    Chattanooga    TN    Leased    WESCO Cameron Technology Investors
II, L.P.    8900 Cameron Drive    Austin    TX    Leased    CARLTON-
BATES I.D.C. Properties No. 2 Ltd.    1201 Business Park Drive    Mission    TX
   Leased    CSC Carlos F Martinez    3815 Buckner    El Paso    TX    Leased   
CSC Cotton Street Partners, Ltd.    337 West Cotton Street    Longview    TX   
Leased    WESCO Hardeman Family Joint Venture, Ltd.    2003 Rutland Drive   
Austin    TX    Leased    WESCO WESCO Real Estate IV LLC    8329 Cross Park Dr.
   Austin    TX    Owned    WESCO Lubbock Commercial Building, Inc.    520 34Th
Street    Lubbock    TX    Leased    WESCO Monument Leasing Corp.    4030
Express Street    Arlington    TX    Leased    WESCO OWNED    1105 Howard Drive
   Deer Park    TX    OWNED    WESCO OWNED    13757 Stemmons Freeway    Dallas
   TX    OWNED    WESCO OWNED    1705 Cypress Street    Haltom City    TX   
OWNED    WESCO



--------------------------------------------------------------------------------

OWNED    208 South Williams Street    Odessa    TX    OWNED    WESCO OWNED   
306 East Nakoma Drive    San Antonio    TX    OWNED    WESCO OWNED    3815 West
Cardinal Drive    Beaumont    TX    OWNED    WESCO RLLR Properties, Ltd    7049
Brookhollow West Drive    Houston    TX    Leased    WESCO RLLR Properties, Ltd
   7049 Brookhollow West Drive    Houston    TX    Leased    WESCO RLLR
Properties, Ltd    7049 Brookhollow West Drive    Houston    TX    Leased   
WESCO RLLR Properties, Ltd    7049 Brookhollow West Drive    Houston    TX   
Leased    WESCO BDO 1080, L.C.    1080 South Depot Drive, Ste. 4    Ogden    UT
   Leased    WESCO OWNED    3210 South 900 West    Salt Lake City    UT    OWNED
   WESCO Merrimac LLC    418 Aberdeen Road    Hampton    VA    Leased    WESCO
Stevel LLC*    1270 Bolton Street    Norfolk    VA    Leased    WESCO    2902
North Boulevard    Richmond    VA    Leased    WESCO OWNED    4 Harbor View Road
   Burlington    VT    OWNED    WESCO Jeff Barden    2025 East Trent Avenue   
Spokane    WA    Leased    WESCO OWNED    2233 Sixth Avenue    Seattle    WA   
OWNED    WESCO Byers Cedarburg Properties, LLC    1220 Washington Avenue   
Cedarburg    WI    Leased    CARLTON-BATES Falanco Development LLC    47
Englewood Court    Sheboygan Falls    WI    Leased    WESCO SBP II, LLC    4111
West Mitchell Street    Milwaukee    WI    Leased    WESCO OWNED    1403 Johnson
Avenue    Bridgeport    WV    OWNED    WESCO OWNED    1803 Eoff Street   
Wheeling    WV    OWNED    WESCO OWNED    256 Ragland Road    Skelton    WV   
OWNED    WESCO OWNED    7 Stonecrest Drive    Huntington    WV    OWNED    WESCO
Arlyn N. Magnuson    2 Winland Court    Gillette    WY    Leased    WESCO Watt
Investment    11675 Ridgeline Dr          Leased    LIBERTY Coldwell Banker
Commercial Read Co., Realtors    105 Industrial Drive    Lynchburg    VA   
Leased    WESCO Jack Pearce, Inc.    1700 Se 9Th Street    Newton    KS   
Leased    WESCO Edens Airport Glass Partners    100 Branch Road    Columbia   
SC    Leased    WESCO Western Pacific Investments    10 Kukila Street    Hilo   
HI    Leased    WESCO Cox Development Partners 3    11 Worth Drive    Johnson
City    TN    Leased    WESCO Trustees of the University of Pennsylvania -
Office of the Treasurer    1535 Wilkenson Street    Shreveport    LA    Leased
   WESCO

Wesco Canada

Inventory by Location

 

Branch

Code

  

Branch Name

  

Landlord

  

Address

  

City

  

State

  

L, C,

O, OP,

P

2098    MONTREAL NDC    Atlantic Construction, Inc.    1330 TransCanada Highway
   Dorval    PQ    Leased



--------------------------------------------------------------------------------

2460

   SASKATOON SK    Pillar Leasing Corp    3911 Millar Avenue    Saskatoon    SK
   Leased

2750

   QUEBEC CITY QC    Lamco Societe en Commandite    255 rue Fortin, Suite 100   
Ville de Vanier    PQ    Leased

2515

   GRANDE PRAIRIE AB    Marcur Management Ltd.    11491 98 Avenue    Grande
Praire    AB    Leased

2520

   FT MCMURRAY AB    718721 Alberta Ltd    284 MacDonald Crescent    Fort
McMurray    AB    Leased

2620

   ABBOTSFORD BC    EMCO Investments Limited    34377 Marshall Road   
Abbotsford    BC    Leased

2145

   MONCTON NB    The Hardman Group    400 Edinburgh Drive    Moncton    NB   
Leased

2375

   SARNIA ON    DMW Electrical Instrumentation ,Inc.    567 South Vidal Street
   Sarnia    ON    Leased

2645

   NANAIMO BC    Stamford Properties Ltd.    1809 Fremont Road    Nanaimo    BC
   Leased

2380

   WINDSOR ON    Windsor Poirier Inc.    3250 Electricity Drive    Windsor    ON
   Leased

2390

   SUDBURY ON    Dalron Leasing, Ltd    48 Pacific Avenue    Sudbury    ON   
Leased

2625

   SURREY BC    Benchmark Estate (2009) Ltd.    12844 Anvil Way Unit 201   
Surrey    BC    Leased



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

INTERCOMPANY INDEBTEDNESS

 

1. WESCO DISTRIBUTION, INC.

 

Maker

  

Initial

Principal Amount

  

Original Issue

Date

Amended and

Restated Date

  

Maturity Date

  

Interest Rate

WESCO Receivables Corp.

   Floating (shall not exceed $150,000,000)    June 30, 1999    121 days after
Purchase and Sale Termination Date    Telerate Screen Rate

WESCO Australia Pty Ltd.

   AUD$700,000   

July 28, 2011

 

August 22, 2011

   August 25, 2011    0%

 

2. WESCO EQUITY CORPORATION

 

Maker

  

Initial

Principal Amount

  

Original Issue

Date

Amended and

Restated Date

  

Maturity Date

  

Interest Rate

WESCO Distribution, Inc.

   $184,000,000   

January 1, 2003

 

August 22, 2011

      5%

WESCO Receivables Corp.

   Floating (shall not exceed $150,000,000)    June 30, 1999    121 days after
Purchase and Sale Termination Date    Telerate Screen Rate



--------------------------------------------------------------------------------

3. CARLTON-BATES COMPANY

 

Maker

  

Initial

Principal Amount

  

Original Issue
Date

Amended and
Restated Date

  

Maturity Date

  

Interest Rate

WESCO Receivables Corp

   Floating (shall not exceed $150,000,000)    October 4, 2005    121 days after
Purchase and Sale Termination Date    Telerate Screen Rate

 

4. WESCO FINANCE CORPORATION

 

Pledged Entity

  

Initial

Principal Amount

  

Original Issue

Date

Amended and

Restated Date

  

Maturity Date

  

Interest Rate

WESCO Distribution, Inc.

   $334,181,639.04   

March 19, 2002

 

August 22, 2011

   October 31, 2015    Prime + 1%

WESCO Distribution, Inc.

   $146,250,000   

September 28, 2005

 

August 22, 2011

   October 31, 2015    Prime + 1%

 

5. BRUCKNER SUPPLY COMPANY, INC.

 

Maker

  

Initial

Principal Amount

   Issue Date    Maturity Date    Interest Rate

WESCO Receivables Corp.

   Floating (shall not exceed $150,000,000)    January 29, 2009    121 days
after
Purchase and Sale
Termination Date    Telerate Screen
Rate



--------------------------------------------------------------------------------

6. COMMUNICATIONS SUPPLY CORPORATION

 

Maker

  

Initial

Principal Amount

  

Issue Date

  

Maturity Date

  

Interest Rate

WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)   
February 22, 2007    121 days after Purchase and Sale Termination Date   
Telerate Screen Rate

 

7. CALVERT WIRE & CABLE CORPORATION

 

Maker

  

Initial

Principal Amount

  

Issue Date

  

Maturity Date

  

Interest Rate

WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)   
February 22, 2007    121 days after Purchase and Sale Termination Date   
Telerate Screen Rate

 

8. LIBERTY WIRE & CABLE, INC.

 

Maker

  

Initial

Principal Amount

  

Issue Date

  

Maturity Date

  

Interest Rate

WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)   
February 22, 2007    121 days after Purchase and Sale Termination Date   
Telerate Screen Rate



--------------------------------------------------------------------------------

9. WDCH, LP

 

Maker

  

Initial

Principal Amount

  

Original Issue

Date

Amended and

Restated Date

  

Maturity Date

  

Interest Rate

WESCO

Distribution

Canada Co.

  

$135,393,721

 

(Canadian

Dollars)

  

September 2,

2004

 

August 22,

2011

  

November 3,

2016

   8.75%

WESCO

Distribution

Canada Co.

  

$398,201,463

 

(Canadian

Dollars)

  

November 3,

2006

 

August 22,

2011

  

November 3,

2016

   8.75%

 

10. TVC Communications, L.L.C.

 

Maker

  

Initial

Principal

Amount

  

Issue Date

  

Maturity Date

  

Interest Rate

WESCO

Receivables

Corp.

  

Floating (shall not

exceed

$150,000,000)

  

December 16,

2010

  

121 days after

Purchase and

Sale Termination

Date

  

Telerate Screen

Rate

THIRD PARTY INDEBTEDNESS

 

  1. Lease Guaranty dated December 13, 2002 by WESCO International, Inc. in
favor of WESCO Real Estate IV, LLC.

 

  2. Lease Guaranty dated February 24, 2003 by WESCO International, Inc. in
favor of WESCO Real Estate II, LLC.

 

  3. Lease Guaranty dated January 30, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate III, LLC.

 

  4. Indemnity Agreement between Orlando Corporation and WESCO Distribution,
Inc. dated May 19, 2011 (regarding lease dated May 19, 2011 between Orlando
Corporation and WESCO Distribution Canada LP)

 

  5. $8,000,000 Uncommitted Credit Facility between WESCO Distribution
International, Ltd. and Bank of America N.A. dated December 21, 2009 as amended
from time to time.

 

  6. $5,000,000 Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility between WESCO Australia Pty Ltd and Bank of America, N.A.
dated January 4, 2010

 

  7. WESCO Distribution de Mexico S.de.R.L. de C.V.$2,000,000 line of credit
with Bank of America Mexico, S.A.



--------------------------------------------------------------------------------

  8. Amounts outstanding under the 6% Convertible Debentures due 2029 issued
pursuant to outstanding under the Indenture, dated August 27, 2009, by and among
WESCO International, Inc., WESCO Distribution, Inc. and The Bank of New York, as
Trustee

 

  9. Amounts outstanding under the 1.75% Convertible Debentures due 2026 issued
pursuant to the Indenture, dated November 2, 2006, by and among WESCO
International, Inc., WESCO Distribution, Inc. and The Bank of New York, as
Trustee

 

  10. Amounts outstanding under the 7.5% Senior Subordinated Notes issued
pursuant to the Indenture, dated as of September 22, 2005, by and among WESCO
International, Inc., WESCO Distribution, Inc. and J.P. Morgan Trust Company,
National Association, as Trustee

 

  11. Amounts outstanding under the Third Amended and Restated Receivables
Purchase Agreement dated as of April 13, 2009, and as amended from time to time,
among WESCO Receivables, as seller, WESCO Distribution, Inc., as servicer, the
purchasers from time to time party thereto, and PNC Bank National Association,
as administrator



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

WESCO INTERNATIONAL, INC.

 

I. DELAWARE

  SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    NMHG Financial Services, Inc.    Filing Number:   
60110650    Filing Date:    1-11-2006    Collateral:    All of the equipment now
or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof. Continuation File #:    03984006    Filing
date:    11-12-2010 2.    Secured Party:    Lease Plan USA, Inc.    Filing
Number:    63702222    Filing Date:    10-04-2006    Collateral:    Master Lease
Agreement dated June 14th, 2006 between Wesco International, Inc as lessee and
Lease Plan U.S.A., Inc as lessor Control No 40247 and in particular to Schedule
2006-01. Various vehicles and material handling equipment including the
equipment more fully described on attached Schedule A Amendment File #:   
12064070 (change SP to General Electric Capital Corp)    Filing date:   
5-31-2011 Continuation File #:    12064320    Filing date:    5-31-2011 3.   
Secured Party:    AT&T Capital Services, Inc.    Filing Number:    2010 2411647
   Filing Date:    7-12-2010    Collateral:    All telecommunications and data
equipment including but not limited to telephones, modems, private branch
exchanges, switchboards, key services units, and other equipment including
additions and accessions there to and other equipment licensed, leased or
otherwise provided under Schedule No 001-4596800-002 and all supplementary
schedules, exhibits and attachments including specific equipment



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC.

 

I. DELAWARE

  SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    The CIT Group/Equipment Financing Inc.    File Number:
   11075634    File Date:    8-31-2001    Collateral:    Hyster Lift Truck   
Cont.: Filed 4-21-2006 2.    Secured Party:    Citicorp Del Lease Inc. DBA
Citibank Dealer Finance    File Number:    30685746    File Date:    2-28-2003
   Collateral:    Mitsubishi #FGC25KLP, Mitsubishi #FGC18KLP    Cont.: Filed
1-19-2008 3.    Secured Party:    St. Francis Bank       United Leasing
Associates of America Ltd.    File Number:    31246134    File Date:   
5-15-2003    Collateral:    Panasonic Telephone System    Cont.: Filed 2-5-2008
4.    [reserved]    5.    Secured Party:    WestBank    File Number:    32886771
   File Date:    10-30-2003    Collateral:    Personal property which is leased
by SP to Debtor Pursuant to Lease Agreement dated 10-2-2003 (Kalmar Cushion Tire
Lift)    Cont.:    Filed 8-22-2008 6.    Secured Party:    Citicorp Leasing Inc.
   File Number:    43506872    File Date:    12-13-2004    Collateral:   
Caterpillar #P5000LP    Cont.: Filed 9-14-2009 7.    Secured Party:    Citicorp
Leasing Inc.    File Number:    43632652    File Date:    12-23-2004   
Collateral:    Clark #C25    Cont.: Filed 9-15-2009



--------------------------------------------------------------------------------

8.    Secured Party:    Citicorp Leasing Inc.    File Number:    51708081   
File Date:    6-3-2005    Collateral:    Clark #TMX17    Cont.: Filed 1-19-2010
9.    Secured Party:    General Electric Company, GE Lighting    File Number:   
52165349    File Date:    7-14-2005    Collateral:    In Lieu of financing
statement; also covers       Lights and light bulbs, lighting fixtures    Cont.:
Filed 6-24-2010 10.    Secured Party:    NMHG Financial Services Inc.    File
Number:    54023363    File Date:    12-27-2005    Collateral:    In Lieu Of
financing statement (covers equipment)    Amend.:    Filed 10-22-2010 (Changes
debtor information)    Cont.: Filed 10-22-2010 11.    Secured Party:    NMHG
Financial Services Inc.    File Number:    62579167    File Date:    7-26-2006
   Collateral:    All equipment now or hereafter leased by Lessor to Lessee   
Amend.:    Filed 6-9-2011 (change secured party information)    Cont.: Filed
6-9-2011 12.    Secured Party:    Citicorp Leasing Inc.    File Number:   
62690121    File Date:    8-3-2006    Collateral:    Mitsubishi #FG25NLP 13.   
Secured Party:    NMHG Financial Services Inc.    File Number:    63985090   
File Date:    11-15-2006    Collateral:    All equipment now or hereafter leased
by Lessor to Lessee 14.    Secured Party:    NMHG Financial Services Inc.   
File Number:    2007 1453744    File Date:    4-18-2007    Collateral:    All
equipment now or hereafter leased by Lessor to Lessee 15.    Secured Party:   
Toyota Motor Credit Corporation    File Number:    2007 2360229    File Date:   
6-21-2007    Collateral:    1995 Crown Stock Picker 16.    Secured Party:   
NMHG Financial Services Inc.    File Number:    2007 4529284    File Date:   
11-30-2007



--------------------------------------------------------------------------------

   Collateral:    All equipment leased by SP to debtor 17.    Secured Party:   
NMHG Financial Services Inc.    File Number:    2008 1756517    File Date:   
5-21-2008    Collateral:    All equipment leased by SP to debtor 18.    Secured
Party:    Motion Industries Inc.    File Number:    2008 2305397    File Date:
   7-7-2008    Collateral:    Maintenance, repair and operational assets,
including without limitation, materials, parts, equipment, supplies and other
tangible personal property, held for resale, use or consumption in Debtor’s
business and supplied by SP under consignment or other agreement 19.    Secured
Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008 2335568   
File Date:    7-9-2008    Collateral:    Ricoh Co Pier 3000CL38785300103 20.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
2335584    File Date:    7-9-2008    Collateral:    Ricoh Co Pier
MP2000L70856540816 21.    Secured Party:    Wells Fargo Financial Services Inc.
   File Number:    2008 2382263    File Date:    7-11-2008    Collateral:   
Ricoh Aficio Copier 22.    Secured Party:    IBM Credit LLC    File Number:   
2008 2465415    File Date:    7-17-2008    Collateral:    3573-L2U (IBM) all
additions, attachments, accessories 23.    Secured Party:    Wells Fargo
Financial Leasing Inc.    File Number:    2008 2640520    File Date:    8-1-2008
   Collateral:    Ricoh Aficio Copier 24.    Secured Party:    Wells Fargo
Financial Leasing Inc.    File Number:    2008 2838397    File Date:   
8-20-2008    Collateral:    Ricoh Co Pier 2550M6585401718 25.    Secured Party:
   Wells Fargo Financial Leasing Inc.    File Number:    2008 2906046    File
Date:    8-26-2008    Collateral:    Ricoh Copiers 26.    Secured Party:   
Wells Fargo Financial Leasing Inc.    File Number:    2008 2929717    File Date:
   8-28-2008    Collateral:    Ricoh Copier



--------------------------------------------------------------------------------

27.    Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:   
2008 2988978    File Date:    9-4-2008    Collateral:    Ricoh Copier 28.   
Secured Party:    IBM Credit LLC    File Date:    2008 3025473    File Date:   
9-8-2008    Collateral:   

Equipment together with related software described on

IBM Credit LLC Supplement #F63534

29.    Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:   
2008 3257753    File Date:    9-25-2008    Collateral:    Ricoh Copier 30.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3353271    File Date:    10-3-2008    Collateral:    Ricoh Copier 31.    Secured
Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008 3353446   
File Date:    10-3-2008    Collateral:    Ricoh Copier 32.    Secured Party:   
Wells Fargo Financial Leasing Inc.    File Number:    2008 3402680    File Date:
   10-2-2008    Collateral:    Ricoh Copier 33.    Secured Party:    Wells Fargo
Financial Leasing Inc.    File Number:    2008 3522222    File Date:   
10-20-2008    Collateral:    Ricoh Co Pier 4500L9086721263 34.    Secured Party:
   Wells Fargo Financial Leasing Inc.    File Number:    2008 3569082    File
Date:    10-23-2008    Collateral:    Ricoh Co Pier 2550M6585600900 35.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3569348    File Date:    10-23-2008    Collateral:    Ricoh Co Pier
4000M5585700817 36.    Secured Party:    Wells Fargo Financial Leasing Inc.   
File Number:    2008 3671862    File Date:    10-31-2008    Collateral:    Ricoh
Copier 37.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 3683701    File Date:    11-3-2008



--------------------------------------------------------------------------------

   Collateral:    Ricoh Copier 38.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3683750    File Date:    11-3-2008   
Collateral:    Ricoh Copier 39.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3699541    File Date:    11-4-2008   
Collateral:    Ricoh Copier 4000 40.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3962998    File Date:    11-28-2008   
Collateral:    Ricoh Copier 2550 41.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3969191    File Date:    12-1-2008   
Collateral:    Ricoh Copier 2550M6485800342 42.    Secured Party:    Wells Fargo
Financial Leasing Inc.    File Number:    2008 4025852    File Date:   
12-4-2008    Collateral:    Ricoh Copier 3500 43.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 4053367    File Date:   
12-8-2008    Collateral:    Ricoh Copier 44.    Secured Party:    Wells Fargo
Financial Leasing Inc.    File Number:    2008 4112809    File Date:   
12-11-2008    Collateral:    Ricoh Copier 2000 45.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 4134068    File Date:   
12-12-2008    Collateral:    Ricoh Copier 4000 46.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 4188023    File Date:   
12-17-2008    Collateral:    Ricoh copier 2550 47.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 4312060    File Date:   
12-30-2008    Collateral:    Ricoh Copier 2550 48.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2009 0064045    File Date:   
1-8-2009



--------------------------------------------------------------------------------

   Collateral:    Ricoh Copier 7500 49.    Secured Party:    OCE Financial
Services Inc.    File Number:    2009 0921277    File Date:    3-23-2009   
Collateral:    Equipment under equipment PO # 61432 (Model FX3000) 50.   
Secured Party:    OCE Financial Services Inc.    File Number:    2009 0921285   
File Date:    3-23-2009    Collateral:    Equipment under equipment PO # 61437
(Model FX3000) 51.    Secured Party:    OCE Financial Services Inc.    File
Number:    2009 0923638    File Date:    3-23-2009    Collateral:    Equipment
under equipment PO # 61436 (Model FX3000) 52.    Secured Party:    Wells Fargo
Leasing, Inc.    File Number:    2009 1285979    File Date:    4-23-2009   
Collateral:    Xerox Copier 4118 YHT 640199 53.    Secured Party:    Wells Fargo
Leasing, Inc.    File Number:    2009 1286068    File Date:    4-23-2009   
Collateral:    Xerox Copier 7328C FKA93877 54.    Secured Party:    Wells Fargo
Leasing, Inc.    File Number:    2009 1286084    File Date:    4-23-2009   
Collateral:    Xerox Copier 4118 YHT 641897       Xerox Copier 4118 YHT 641590
      Xerox Copier 4118 YHT 641589 and all accessories 55.    Secured Party:   
Wells Fargo Leasing, Inc.    File Number:    2009 1421509    File Date:   
5-5-2009    Collateral:    Xerox Copier 7328C FKA93631599 56.    Secured Party:
   Wells Fargo Leasing, Inc.    File Number:    2009 1481594    File Date:   
5-11-2009    Collateral:    Xerox Copier 5225 LNX 624521 57.    Secured Party:
   Wells Fargo Leasing, Inc.    File Number:    2009 1481677    File Date:   
5-11-2009    Collateral:    Xerox Copier 5638 WRT038192 58.    Secured Party:   
Wells Fargo Leasing, Inc.    File Number:    2009 1481727    File Date:   
5-11-2009    Collateral:    Xerox Copier 5632 WRR026630       Xerox Copier 5632
WRT036767



--------------------------------------------------------------------------------

59.    Secured Party:    Wells Fargo Leasing, Inc.    File Number:    2009
1801676    File Date:    6-8-2009    Collateral:    Xerox Copier MAV775088 60.
   Secured Party:    Kiewit Building Group, Inc.    File Number:    2009 2116124
   File Date:    7-1-2009    Collateral:    Specified electrical conduit,
couplers and computers 61.    Secured Party:    Kiewit Building Group Inc.   
File Number:    2009 2116264    File Date:    7-1-2009    Collateral:   
Specified electrical conduit, couplers and computers 62.    Secured Party:   
Advantage Financial Services, LLC    File Number:    2009 2492640    File Date:
   7-17-2009    Collateral:   

DocStar imaging System,. Fujistsu Scanner and all attachments

Products & proceeds

63.    Secured Party:    Wells Fargo Financial Leasing, Inc.    File Number:   
2009-2508130    File Date:    8-5-2009    Collateral:    XEROX 6204CP SN/ AGF
423195 and accessories 64.    Secured Party:    Comdoc, Inc.    File Number:   
2009-3122113    File Date:    9-30-2009    Collateral:    XEROX W5225AP S/N
LNX625441 and all accessories 65.    Secured Party:    Comdoc, Inc.    File
Number:    2009-3343446    File Date:    10-17-2009    Collateral:    XEROX
W5222P S/N NAF805118;       XEROX W5230AP S/N LNX625063;       XEROX MFP3635X
S/N LBP251816;       XEROX MFP3635X LBP252171 and all accessories 66.    Secured
Party:    United States Steel Corporation    File Number:    2009 4010754   
File Date:    12-15-2009    Collateral:    All US Steel owned equipment
including but not limited to electric boards and motors “Notice of Bailment” 67.
   Secured Party:    XCEL ENERGY Services, Inc.    File Number:    2009 4041932
   File Date:    12-17-2009    Collateral:    All equipment and inventory owned
by Xcel or its affiliates and held by Wesco pursuant to an Electric Products and
Logistics Agreement 68.    Secured Party:    Comdoc, Inc.    File Number:   
2000 4055072



--------------------------------------------------------------------------------

   File Date:    12-18-2009    Collateral:    Xerox WC7428P Copier SN3 PBB09891
69.    Secured Party:    Comdoc, Inc.    File Number:    2010 0304935    File
Date:    1-28-2010    Collateral:    Xerox WC7428P S/N PBB009855 70.    Secured
Party:    Wells Fargo Financial Leasing Inc.    File Number:    2010 0330989   
File Date:    1-29-2010    Collateral:    Xerox W5225AP S/N KBM 527220 71.   
Secured Party:    Wells Fargo Leasing, Inc.    File Number:    2010 0330997   
File Date:    1-29-2010    Collateral:    Xerox W5225AP S/N KBM527220 72.   
Secured Party:    Comdoc, Inc.    File Number:    2010 0331003    File Date:   
1-29-2010    Collateral:    Xerox W5230AP S/N LNX625979 73.    Secured Party:   
Comdoc, Inc.    File Number:    2010 0557375    File Date:    2-19-2010   
Collateral:    Xerox WC7435P S/N PBB011038 74.    Secured Party:    Comdoc, Inc.
   File Number:    2010 0655401    File Date:    2-26-2010    Collateral:   
Xerox W5225AP S/NLNX627348 75.    Secured Party:    Comdoc, Inc.    File Number:
   2010 1032006    File Date:    3-25-2010    Collateral:    Xerox WC7435P S/N
PBB011841 76.    Secured Party:    Comdoc, Inc.    File Number:    2010 1286420
   File Date:    4-14-2010    Collateral:    Xerox W5225AP S/N LNX625385 77.   
Secured Party:    Comdoc, Inc.    File Number:    2010 1413909    File Date:   
4-23-2010    Collateral:    Xerox WC4250X S/N MAC 585558 78.    Secured Party:
   Comdoc, Inc.    File Number:    2010 1413917    File Date:    4-23-2010   
Collateral:    Xerox WC4250X S/N MAC 585477 79.    Secured Party:    Comdoc,
Inc.    File Number:    2010 1535420



--------------------------------------------------------------------------------

   File Date:    5-3-2010    Collateral:    Xerox WC7435P S/N PBB013884      
Xerox W5638PT S/N WRT055874 80.    Secured Party:    Comdoc, Inc.    File
Number:    2010 1641590    File Date:    5-11-2010    Collateral:    Xerox
WC435P S/NBB013629 81.    Secured Party:    Comdoc, Inc.    File Number:    2010
1641608    File Date:    5-11-2010    Collateral:    Xerox WC7435P S/N PBB
013902 82.    Secured Party:    Comdoc, Inc.    File Number:    2010 1653504   
File Date:    5-12-2010    Collateral:    Xerox WC7428P S/N PBB 013946 83.   
Secured Party:    Comdoc, Inc.    File Number:    2010 1691983    File Date:   
5-14-2010    Collateral:    Xerox WC7428P S/N PBB 014375 84.    Secured Party:
   Comdoc, Inc.    File Number:    2010 1846496    File Date:    5-26-2010   
Collateral:    Xerox W5225AP S/N LNX627332 85.    Secured Party:    Comdoc, Inc.
   File Number:    2010 1852627    File Date:    5-26-2010    Collateral:   
Xerox WC4250X S/N MAC 586733 86.    Secured Party:    LES Schwab Tire Centers of
Portland Inc.    File Number:    2010 1956170    File Date:    6-4-2010   
Collateral:    Contractual Security Agreement in all present and future products
and goods and proceeds thereto including but not limited to recapped ties,
wheels and batteries 87.    Secured Party:    Comdoc, Inc.    File Number:   
2010 2202749    File Date:    6-24-2010    Collateral:    Xerox WC4250X S/N MAC
586488 88.    Secured Party:    Comdoc, Inc.    File Number:    2010 2239295   
File Date:    6-28-2010    Collateral:    Xerox WC7435P S/N PBB 014156 89.   
Secured Party:    Comdoc, Inc.    File Number:    2010-2257024    File Date:   
6-29-2010    Collateral:    XEROX WC3Q90201 S/N BRE238707



--------------------------------------------------------------------------------

      XEROX WC4250X S/N MAC584995       XEROX MFP3635X S/N LBP268190 and all
accessories 90.    Secured Party:    Comdoc, Inc.    File Number:    2010
2257792    File Date:    6-29-2010    Collateral:    Xerox W5225AP S/N LNX626870
91.    Secured Party:    Comdoc, Inc.    File Number:    2010 2321259    File
Date:    7-2-2010    Collateral:    Xerox W5755APT S/N XEH 583056 92.    Secured
Party:    Comdoc, Inc.    File Number:    2010 2333270    File Date:    7-6-2010
   Collateral:    Xerox W5225AP S/N LNX627096 93.    Secured Party:    PNCEF,
LLC    File Number:    2010 2392383    File Date:    7-9-2010    Collateral:   
All equipment and other goods, all software and other general intangibles, and
other property which are described on Installment Purchase Agreement Number
1362250000 and Equipment described therein 94.    Secured Party:    Comdoc, Inc.
   File Number:    2010 2461600    File Date:    7-15-2010    Collateral:   
Xerox WC4250X S/N MAC587902 95.    Secured Party:    Comdoc, Inc.    File
Number:    2010 2462285    File Date:    7-15-2010    Collateral:    Xerox
WC4250X S/N MAC584058 96.    Secured Party:    Comdoc, Inc.    File Number:   
2010 2462319    File Date:    7-15-2010    Collateral:    Xerox WC4250X S/N
MAC587795 97.    Secured Party:    Comdoc, Inc.    File Number:    2010 2671596
   File Date:    8-2-2010    Collateral:    Xerox WC7425P S/N PBB015621 98.   
Secured Party:    Comdoc, Inc.    File Number:    2010 3026733    File Date:   
8-30-2010    Collateral:    Xerox WC4250X S/N MAC587410 99.    Secured Party:   
Comdoc, Inc.    File Number:    2010 3096132    File Date:    9-3-2010



--------------------------------------------------------------------------------

   Collateral:    Xerox WC7120PT S/N XDC 337445 100.    Secured Party:   
Comdoc, Inc.    File Number:    2010 3233156    File Date:    9-16-2010   
Collateral:    Xerox WC4250X Copier 101.    Secured Party:    Comdoc, Inc.   
File Number:    2010 3432543    File Date:    10-1-2010    Collateral:    (3)
Xerox WC4250X S/N MAC590825;       MAC590835; MAC590849       (1) Xerox 3C9201
S/N BRE001318 102.    Secured Party:    Comdoc, Inc.    File Number:    2010
3433269    File Date:    10-1-2010    Collateral:    Xerox W5225AP S/N LNX628237
103.    Secured Party:    Comdoc, Inc.    File Number:    2010 3433285    File
Date:    10-1-2010    Collateral:    Xerox WC7755P S/N PNX001378 104.    Secured
Party:    Comdoc, Inc.    File Number:    2010 3434036    File Date:   
10-1-2010    Collateral:    Xerox WC4250X S/N MAC590368 105.    Secured Party:
   Comdoc, Inc.    File Number:    2010 3434044    File Date:    10-1-2010   
Collateral:    Xerox WC4250X S/N MAC589590 106.    Secured Party:    Comdoc,
Inc.    File Number:    2010 3434069    File Date:    10-1-2010    Collateral:
   Xerox W7120PT S/N XDC337496 107.    Secured Party:    Comdoc, Inc.    File
Number:    2010 3434085    File Date:    10-1-2010    Collateral:    Xerox
WC4250X S/N MAC584032 108.    Secured Party:    Comdoc, Inc.    File Number:   
2010 3814070    File Date:    11-1-2010    Collateral:    Xerox WC7435P S/N
PBB019603 109.    Secured Party:    Comdoc, Inc.    File Number:    2010 4191734
   File Date:    12-1-2010    Collateral:    Xerox WC7428P S/N PBB021120 110.   
Secured Party:    Comdoc, Inc.



--------------------------------------------------------------------------------

   File Number:    2010 4569665    File Date:    12-23-2010    Collateral:   
Xerox WC5225AP S/N LNX629320 111.    Secured Party:    Comdoc, Inc.    File
Number:    2010 4569699    File Date:    12-23-2010    Collateral:    Xerox
WC4250X S/N MAC592359 112.    Secured Party:    Comdoc, Inc.    File Number:   
2010 4656033    File Date:    12-31-2010    Collateral:    Xerox W5230AP S/N
LNX630069 113.    Secured Party:    Comdoc, Inc.    File Number:    2011 0318751
   File Date:    1-27-2011    Collateral:    Xerox W5225AP S/N LNX628814 114.   
Secured Party:    IBM Credit, LLC    File Number:    2011 0339799    File Date:
   1-28-2011    Collateral:   

Specific Equipment identified on IBM Credit Supplement

# G69245, G74118

115.    Secured Party:    Comdoc, Inc.    File Number:    2011 0386360    File
Date:    2-2-2011    Collateral:    Xerox W5230AP S/N LNX628737 116.    Secured
Party:    Comdoc, Inc.    File Number:    2011 0438773    File Date:    2-7-2011
   Collateral:    Xerox W5225AP S/N LNX629419 117.    Secured Party:    Comdoc,
Inc.    File Number:    2011 0547342    File Date:    2-15-2011    Collateral:
   Xerox WC7435P S/N PBB097004 118.    Secured Party:    Comdoc, Inc.    File
Number:    2011 0689797    File Date:    2-24-2011    Collateral:    Xerox
WC4250X S/N MAC592686 119.    Secured Party:    Comdoc, Inc.    File Number:   
2011 0690621    File Date:    2-24-2011    Collateral:    Xerox WC7428P
S/NPBB026954 120.    Secured Party:    Comdoc, Inc.    File Number:    2011
0774458    File Date:    3-2-2011    Collateral:    Xerox WC4250XP S/N MAC593938



--------------------------------------------------------------------------------

121.    Secured Party:    Comdoc, Inc.    File Number:    2011 0774466    File
Date:    3-2-2011    Collateral:    Xerox WC4250X S/N MAC593786 122.    Secured
Party:    Comdoc, Inc.    File Number:    2011 0916711    File Date:   
3-11-2011    Collateral:    Xerox MFP365X S/N LBP359464 123.    Secured Party:
   Comdoc, Inc.    File Number:    2011 1007882    File Date:    3-18-2011   
Collateral:    Xerox W5735APT S/N XEF437435 124.    Secured Party:    Comdoc,
Inc.    File Number:    2011 1029720    File Date:    3-21-2011    Collateral:
   Xerox WWC7435P S/N PBB024489 125.    Secured Party:    Comdoc, Inc.    File
Number:    2011 1111577    File Date:    3-25-2011    Collateral:    Xerox
MFP3635X S/N LBP359095 126.    Secured Party:    Comdoc, Inc.    File Number:   
2011 1188559    File Date:    3-31-2011    Collateral:    Xerox W5225AP S/N
LNX630696 127.    Secured Party:    Comdoc, Inc.    File Number:    2011 1214991
   File Date:    4-1-2011    Collateral:    Xerox W5225AP S/N LNX629889 128.   
Secured Party:    Comdoc, Inc.    File Number:    2011 1215444    File Date:   
4-1-2011    Collateral:    Xerox W7120P S/N XMK102854 129.    Secured Party:   
Comdoc, Inc.    File Number:    2011 1227605    File Date:    4-4-2011   
Collateral:    Xerox W7120P S/N XMK102776 130.    Secured Party:    Comdoc, Inc.
   File Number:    2011 1232381    File Date:    4-4-2011    Collateral:   
Xerox WC7775P S/N RFX351046 131.    Secured Party:    Comdoc, Inc.    File
Number:    2011 1602062    File Date:    4-28-2011    Collateral:    Xerox
W5225AP S/N LNX629451



--------------------------------------------------------------------------------

132.    Secured Party:    Comdoc, Inc.    File Number:    2011 1644635    File
Date:    5-3-2011    Collateral:    Xerox W5225AP S/N LNX631011 133.    Secured
Party:    Comdoc, Inc.    File Number:    2011 2324690    File Date:   
6-17-2011    Collateral:    Xerox WC4250X S/N MAC596210;       Xerox W7120P S/N
XMK103181 134.    Secured Party:    Comdoc, Inc.    File Number:    2011 2542564
   File Date:    7-1-2011    Collateral:    Xerox 5225AP S/N LNX631513 135.   
Secured Party:    Comdoc, Inc.    File Number:    2011 2542572    File Date:   
7-1-2011    Collateral:    Xerox WC4250X S/N MAC598001

 

II. ALLEGHENY COUNTY

  PENNSYLVANIA

 

  A. UCC Financing Statements – Recorder

     (Search Report dated 6-24-2011)

 

1.    Secured Party:    NMHG Financial Services, Inc.    File Number:   
2005-64081    File Date:    6-21-2005    Collateral:    All of the equipment now
or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof.    Cont.:    Filed 3-18-2010



--------------------------------------------------------------------------------

TVC COMMUNICATIONS, L.L.C.

 

I. DELAWARE SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party: Commscope, Inc. of North Carolina    Filing Number: 2009
1997995    Filing Date: 6-23-2009    Collateral: All components and materials
that the Secured party    furnished to the Debtor for use in finished products,
the finished products incorporating such components and material and all
proceeds as defined in the UCC code and all payments under insurance, indemnity,
warranty or guaranty, with respect to collaterals and all other amounts from
time to time payable under and with respect to collateral



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

(Search Report dated 6-16-2011)

THE STATE OF DELAWARE REPORTS UCC’S FOR 1 YEAR AFTER THE LAPSE DATE.

 

1.    Secured Party:    NMHG Financial Services, Inc.    Filing Number:   
63965134    Filing Date:    11-14-2006    Collateral:    All of the equipment
now or hereafter leased by Lessor to    Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof. 2.    Secured Party:    Modern Leasing
Inc. of Iowa    Filing Number:    2011 0059736    Filing Date:    1-6-2011   
Collateral:    Merchandising equipment further described as Edge 5000    S/N
1252648 and or vending Machines purchased or financed by Seller. 3.    Secured
Party:    Sulzer Metco    Filing Number:    2011 1184830    Filing Date:   
3-31-2011    Collateral:    As set forth on Schedule A dated June 1, 2010
attached hereto shall be incorporated by reference to the Consignment Agreement
dated June 1, 2010. Includes consignment items placed in inventory at Pratt &
Whitney, Well 10, B.U. CANMC CRIB and Pratt & Whitney Aircraft, Well 5, MPE, 400
Main Street, East Hartford, CT 06108, and related to SM Contract 20100258-C.
This includes 96 Electrode Assembly 50 Package and 96 “7M7057” Nozzle 50
Package.



--------------------------------------------------------------------------------

COMMUNICATIONS SUPPLY CORPORATION

 

I. CONNECTICUT

     SECRETARY OF STATE

 

  A. UCC Financing Statements

       (Search Report dated 6-23-2011)

 

1.    Secured Party:    Citibank, NA    Filing Number:    0002333959    Filing
Date:    6-7-2005    Collateral:   

Accounts Receivable from The Stanley Works Co. purchased

by Citibank, NA

   Cont.: Filed 3-25-2010 2.    Secured Party:    Safeco Credit Co Inc. DBA
Safeline Leasing    File Number:    0002364342    File Number:    11-28-2005   
Collateral:    This is an In-Lieu-Of Continuation Statement related to one (1)
      Crown Lift Truck.



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA LP

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926 2.    Xerox Canada Ltd.    Wesco Distribution Canada LP    101901E 3.
   CIT Financial Ltd    Wesco Distribution Canada LP    122315E 4.    CIT
Financial Ltd    Wesco Distribution Canada LP    563612E

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    CIT Financial Ltd.    Wesco Distribution Canada LP   
08111906338

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   12282172



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    Xerox Canada Ltd    Wesco Distribution Canada LP    649093644 - 20081007
1419 1462 3675 2.    CBSC Capital Inc.    Wesco Distribution Canada LP   
639303399 - 20070921 2008 1531 8747 3.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

   841343904 - 19980602 1901 1531 3453

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   16266736

NEWFOUNDLAND AND LABRADOR

NONE.



--------------------------------------------------------------------------------

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada LP

 

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada GP Inc.

   13138391

QUEBEC

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada, LP    Silverbirch Hotels and Resorts Limited
Partnership    10-0313409-0001 2.    Wesco Districution Canada LP {sic}   
9086-1675 Québec Inc    10-0243824-0001 3.    Wesco Distribution Canada   
Corporation Minière Inmet    10-0153058-0001 4.    Wesco Distribution   
Compagnie Abitibi-Consolidated du Canada    09-0784319-0001 5.    Wesco
Distribution Canada, LP    9086-1675 Québec Inc.    09-0736878-0001 6.    Wesco
Distribution    Entreprises D’Électricité J.M.N. Inc    08-0572544-0001 7.   
Wesco Distribution    Aéroport de Québec Inc    08-0347749-0001 8.    Wesco
Distribution    Les Contrôles I.S.I. Inc.    08-0258647-0001 9.    Wesco
Distribution    Sorevco Inc    08-0258641-0001 10.    Wesco Distribution   
Télénet Informatique Inc    08-0166355-0001 11.    Wesco Distribution    Élite
Technologies Inc    08-0160614-0001 12.    Xerox Canada Ltd assigned to BNP
Paribas (Canada)    Wesco Distribution Canada Inc. LP    08-0151291-0012 +
assigned by 10-0756114-0001, 11-0008742-0001 and 11-0226940-0001 13.    Wesco
Distribution    Barrette-Chapais Ltée    08-0113152-0001 14.    Wesco
Distribution    Bois D’Oeuvre Cedrico Inc    08-0109818-0001 15.    Wesco
Distribution    Cegertec Experts Conseils Inc    08-0068899-0001 16.    Wesco
Distribution    Solutions NC Inc    07-0486453-0001 17.    Wesco Distribution   
Ace Experts-Conseils Inc    07-0395549-0001 18.    Wesco Distribution    Télénet
Informatique Inc    07-0382982-0001



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

19.    Wesco Distribution    Déry télécom inc.    07-0373345-0001 20.    Wesco
Distribution    Cummins Est du Canada SEC    07-0346939-0001 21.    Wesco
Distribution    MDL Énergie Inc    07-0239753-0001 22.    Wesco Distribution
Canada LP    Denson Automation Inc    07-0102958-0001 23.    Wesco Distribution
Canada LP    Qvarx Inc    07-0037562-0001 24.    Wesco Distribution Canada LP   
Poulin Électrique Inc    07-0027196-0001 25.    Wesco Distribution    Déry
Télécom Inc    06-0732945-0001 26.    Wesco Distribution LP    Poulin Électrique
Inc    06-0720197-0001 27.    Wesco Distribution    Déry Télécom Inc   
06-0709534-0001 28.    Wesco Distribution    Mecart Inc    06-0617141-0001 29.
   Wesco Distribution LP    Denson Automation Inc    06-0599725-0001 30.   
Wesco Distribution    Les Produits Energetiques GAL Inc    06-0581316-0001 31.
   Wesco Distribution    Controles Carostan Inc    06-0569505-0001 32.    Wesco
Distribution    Ace Experts-Conseils Inc    06-0563953-0001 33.    Wesco
Distribution    Cytech Mercier Inc    06-0551652-0001 34.    PHH Vehicle
Management Services Inc.    Wesco Distribution Canada LP ; Wesco Distribution
Canada LP by its General Partner, Wesco Distibution Canada GP Inc.   
05-0383591-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA GP INC.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   12282172

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017



--------------------------------------------------------------------------------

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

   841343904 - 19980602 1901 1531 3453

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   16266736

NEWFOUNDLAND AND LABRADOR

NONE.

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada LP

 

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada GP Inc.

   13138391

QUEBEC

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada LP ;

 

Wesco Distribution Canada LP by its

 

General Partner, Wesco Distibution Canada GP Inc.

   05-0383591-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA CO.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

   Base Registration No. 1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926 2.    National Leasing Group Inc.    Wesco Distribution Canada Co.   
038646E 3


.

   Xerox Canada Ltd.    Wesco Distribution Canada Inc.    102629E

ALBERTA

 

No.

  

Secured Party

  

Debtor

   Registration No. 1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

   Registration No. 1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   12282172 2.    CIT Financial Ltd.    Wesco Distribution-Canada, Inc.   
120158484



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

   Registration No. 1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

   841343904 - 19980602 1901 1531 3453 2.    Xerox Canada Ltd    Wesco
Distribution Canada Inc.    633498714 - 20070315 1404 1462 6856 3.    General
Electric Capital Canada Leasing Inc.    Wesco Distribution Canada, Inc.   
806172237 - 19940321 2035 1515 0305 4.   

PHH Canada Inc.

 

PHH Vehicle Management Services Inc.

  

Westinghouse Canada Inc

 

WESCO Distribution – Canada, Inc.

 

The State Group Limited

 

WESCO Distribution, Inc.

 

Siemens Westinghouse Incorporated

 

Siemens Westinghouse Incorporee

 

Siemens Westinghouse Incorporated/Siemens Westinghouse Incorporee

 

Siemens Canada Limited

 

Siemens Canada Limitee

 

Siemens Canada Limited/Siemens Canada Limitee

 

Siemens Canada Limitee/Siemens Canada Limited

  

802346166 - 19920824 2159 1513 1633



--------------------------------------------------------------------------------

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   16266736

NEWFOUNDLAND AND LABRADOR

NONE.

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    De Lage Landen Financial Services Canada Inc.    Wesco Distribution
Canada, Inc.    16056202 2.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada, Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   13138391

QUEBEC

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada    Corporation Minière Inmet    10-0153058-0001
2.    Wesco Distribution    Compagnie Abitibi-Consolidated du Canada   
09-0784319-0001 3.    Wesco Distribution Canada, LP    9086-1675 Québec Inc.   
09-0736878-0001 4.    Wesco Distribution    Entreprises D’Électricité J.M.N. Inc
   08-0572544-0001 5.    Wesco Distribution    Aéroport de Québec Inc   
08-0347749-0001 6.    Wesco Distribution    Les Contrôles I.S.I. Inc.   
08-0258647-0001 7.    Wesco Distribution    Sorevco Inc    08-0258641-0001 8.   
Wesco Distribution    Télénet Informatique Inc    08-0166355-0001



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

9.    Wesco Distribution    Élite Technologies Inc    08-0160614-0001 10.   
Wesco Distribution    Barrette-Chapais Ltée    08-0113152-0001 11.    Wesco
Distribution    Bois D’Oeuvre Cedrico Inc    08-0109818-0001 12.    Wesco
Distribution    Cegertec Experts Conseils Inc    08-0068899-0001 13.    Wesco
Distribution    Solutions NC Inc    07-0486453-0001 14.    Wesco Distribution   
Ace Experts-Conseils Inc    07-0395549-0001 15.    Wesco Distribution    Télénet
Informatique Inc    07-0382982-0001 16.    Wesco Distribution    Déry télécom
inc.    07-0373345-0001 17.    Wesco Distribution    Cummins Est du Canada SEC
   07-0346939-0001 18.    Wesco Distribution    MDL Énergie Inc   
07-0239753-0001 19.    Wesco Distribution    Déry Télécom Inc    06-0732945-0001
20.    Wesco Distribution    Déry Télécom Inc    06-0709534-0001 21.    Wesco
Distribution    Mecart Inc    06-0617141-0001 22.    Wesco Distribution    Les
Produits Energetiques GAL Inc    06-0581316-0001 23.    Wesco Distribution   
Controles Carostan Inc    06-0569505-0001 24.    Wesco Distribution    Ace
Experts-Conseils Inc    06-0563953-0001 25.    Wesco Distribution    Cytech
Mercier Inc    06-0551652-0001 26.    Wesco distribution Canada inc.   

Alco / Santerre enr.;

Santerre Electrique inc.;

Alco-Tmi inc.

   06-0444872-0001 27.    Wesco distribution Canada inc.    D.G. Tech. inc.   
06-0439184-0001 28.    PHH Vehicle Management Services Inc. Assigned to FLR LP
Inc.    Wesco Distribution-Canada, Inc.    00-0317941-0001 assigned by
10-0047327-0001and 10-0047624-0002

 

No.

  

Vendor

  

Purchaser

  

Registration No.

1.    Kinecor LP    Wesco Distribution Canada Inc.    06-0341027-0001

 

No.

  

Assignor

  

Assignee

  

Registration No.

1.    Wesco Distribution-Canada, Inc.    Wesco Receivables Corp.   
98-0066208-0001 modification by 02-0105021-0001 to terminate



--------------------------------------------------------------------------------

WESCO DISTRIBUTION II ULC

ONTARIO

NONE.

NOVA SCOTIA

NONE.



--------------------------------------------------------------------------------

TVC CANADA CORP.

ONTARIO

NONE.

NOVA SCOTIA

NONE.



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIONS

 

1. Third Amended and Restated Receivables Purchase Agreement, dated as of
April 13, 2009, by and among WESCO Receivables Corp., WESCO Distribution, Inc.,
the Purchasers and Purchaser Agents party thereto and PNC Bank, National
Association (as successor to Wachovia Capital Markets, LLC), as Administrator,
as amended by the First Amendment to the Third Amended and Restated Receivables
Purchase Agreement, dated as of August 31, 2009, as further amended by the
Second Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of September 7, 2010, as further amended by the Third
Amendment to the Third Amended and Restated Receivables Purchase Agreement,
dated as of December 16, 2010, and as further amended by the Fourth Amendment to
the Third Amended and Restated Receivables Purchase Agreement, dated as of
August 22, 2011.

 

2. Indenture, dated as of September 27, 2005, by and among WESCO International,
Inc., WESCO Distribution, Inc. and J.P. Morgan Trust Company, National
Association, as Trustee.

 

3. Indenture, dated November 2, 2006, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York, as Trustee.

 

4. Indenture, dated August 27, 2009, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York Mellon, as Trustee.

 

5. The Real Estate Loan Agreements and any and all documents related thereto.

 

6. The Limited Liability Company Agreement of WESCO Real Estate I, LLC dated
January 13, 2003.

 

7. The Limited Liability Company Agreement of WESCO Real Estate II, LLC dated
January 13, 2003.

 

8. The Limited Liability Company Agreement of WESCO Real Estate III, LLC dated
January 13, 2003.

 

9. The Limited Liability Company Agreement of WESCO Real Estate IV, LLC dated
November 1, 2002.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]   

3.      Borrowers:

   WESCO Distribution, Inc., as a U.S. Borrower WESCO Distribution Canada LP, as
a Canadian Borrower The other U.S. Borrowers party thereto   

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement   

5.      Credit Agreement:

   The Credit Agreement dated as of August 22, 2011, among WESCO Distribution,
Inc., WESCO Distribution Canada LP, the other Loan Parties thereto, the other
Lenders party thereto, JPMorgan Chase Bank,   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

N.A., as Administrative Agent, and JPMorgan Chase Bank, N.A.,

Toronto Branch, as Canadian Administrative Agent.

 

6. Assigned Interest:

 

Aggregate Revolving Commitments

   Amount of
Commitment/Revolving
Assigned      Percentage Assigned of
Revolving  Commitments  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

JPMORGAN CHASE, N.A., as Administrative Agent and as Issuing Bank By  

 

Title:  

 

Consented to: [NAME(S) OF ADDITIONAL ISSUING BANK(S)]  

 

By  

 

Title:  

 

[Consented to:]5

 

[WESCO DISTRIBUTION, INC., as Borrower

Representative]

By  

 

Title:  

 

 

5  To be included only if the consent of the Borrower Representative is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender1,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1 

The concept of “Non-U.S. Lender” should be conformed to the section in the
Credit Agreement governing Taxes.



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

 

LOGO [g222708g45b50.jpg]      BORROWING BASE REPORT - WESCO - Consolidated      
      Rpt #        N/A          Obligor Number:          Date:       
as of 7/29/11          Loan Number:         
Period Covered:              to                       COLLATERAL CATEGORY   
CANADA     US                      Total A/R     Total
Inventory     Total
Inventory     Total Eligible
Collateral      -        

Description

           

1

  

Total Ending Collateral Balance

     —              

2

  

Less Ineligible - Past Due > 90

     —              

3

  

Less Ineligible - Credits in Prior

     —              

4

  

Less Ineligible - Crossage (50%)

     —              

5

  

Less Ineligible - Contras

     —              

6

  

Less Ineligible - Foreign Not Covered by L/C

     —              

7

  

Less Ineligible - Federal Government

     —              

8

  

Less Ineligible - Finance Charges

     —              

9

  

Less Ineligible - Progress Billings

     —              

10

  

Less Ineligible - Cash on Aging

     —              

11

  

Less Ineligible - Volume Rebates

     —              

12

  

Less Ineligible - Intercompany

     —              

13

  

Less Ineligible - Unapplied Cash

     —              

14

  

Less Ineligible - Deferred Revenue

     —              

15

  

Total Ineligibles -Accounts Receivable

     0            

16

  

INVENTORY ANALYSIS -

       —          —          

17

  

Less Ineligible - Work in Process

       —          —          

18

  

Less Ineligible - Inventory Shrink Reserve

       —          —          

19

  

Less Ineligible - Intercompany Profits

       —          —          

20

  

Less Ineligible - Excess/Obsolete Inventory

       —          —          

21

  

Less Ineligible - Locations less than $100M

       —          —          

22

  

Less Ineligible - Offsite Locations

       —          —          

23

  

Less Ineligible - Bill and Hold

       —          —          

24

  

Less Ineligible - Special Order/Non Stock

       —          —          

25

  

Less Ineligible - Consigned Inventory

       —          —          

26

  

Less Ineligible - In-Transit Inventory

       —          —          

27

  

Less Ineligible - Transactional Inventory

       —          —          

28

  

Less Ineligible - Ship & Debit Reserve

       —          —          

29

  

Less Ineligible - Special Buy Reserve

       —          —          

30

  

Less Ineligible - Purchase Price Variance

       —          —          

31

  

Less Ineligible - Demo/Damaged/Tools

       —          —          

32

  

Less Ineligible - International Inventory

       —          —          

33

  

Less Ineligible - Supplier Volume Rebates

       —          —          

34

  

Less Ineligible - Handling Adder Stock Reserve

       —          —          

35

  

Less Ineligible - Cash Discounts

       —          —          

36

  

Less Ineligible - Inventory Mark Ups

       —          —          

37

  

Less Ineligible - G/L to Perpetual Variance

       —          —          

38

  

Total Ineligibles - Inventory

       —          —          

39

  

Total Eligible Collateral

     —          —          —          

40

  

Advance Rate Percentage

     85.0 %      70.0 %      70.0 %      

41

  

Net Available - Borrowing Base Value

     0        0        0        

42

  

Effective Advance Rate

           

43

  

INVENTORY NOLV ANALYSIS

       0        0        

44

  

Less NOLV ineligibles

       0        0        

45

  

Eligible NOLV Inventory

       0        0        

46

  

Inventory Advance Rate Percentage

       55.7 %      56.4 %      

47

  

Total Availability NOLV Analysis

       0        0        

48

  

Lessor of Exam Calculation or NOLV

       0        0        

49

  

Additional Securitization Availability

         —          

50

  

Less Dilution Reserve

     —            —          

51

  

Less Surety Bond Reserve

     —            —          

52

  

Total Borrowing Base Value

     —          —          —          

53

  

CAPS / Loan Limits

       175,000,000        400,000,000       
  Total CAPS /
Loan Line   
        400,000,000   

54

  

Maximum Borrowing Limit

       0        0        Total Available         0   

55

  

Loan Balance

           Loan Balance:         0   

56

  

Total Availability

              0   

57

  

Total Line Reserves (see Line Reserve schedule)

              0   

58

   Net Availability               0   

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (collectively, “Agents”), WESCO Distribution, Inc.
(“Borrower Representative”), and the other parties party thereto, Borrower
Representative is executing and delivering to Agents this Collateral Report
accompanied by supporting data (collectively referred to as “Report”). Borrower
Representative warrants and represents to Agents that this Report is true,
correct, and based on information contained in Borrowers’ financial accounting
records. Borrower Representative, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this      day of         ,          that
the Borrowers are in compliance with said Agreement.

 

   BORROWER NAME:       AUTHORIZED SIGNATURE:                  



--------------------------------------------------------------------------------

  LOGO [g222708g45b50.jpg]   BORROWING BASE REPORT           WESCO - DOMESTIC  
Rpt #   N/A     Obligor Number:               Date:   as of 7/29/11     Loan
Number:               Period Covered:             to                            
       

COLLATERAL CATEGORY   Wesco
Dist.     CSC     TVC     Carlton
Bates     Calvert
Wire     Liberty
Wire     Total
Inventory     Total  Eligible
Collateral     -  

Description

                                                      1  

INVENTORY ANALYSIS -

    —          —          —          —          —          —          —         
2  

Less Ineligible - Work in Process

    —          —          —          —          —          —          —         
3  

Less Ineligible - Inventory Shrink Reserve

    —          —          —          —          —          —          —         
4  

Less Ineligible - Intercompany Profits

    —          —          —          —          —          —          —         
5  

Less Ineligible - Excess/Obsolete Inventory

    —          —          —          —          —          —          —         
6  

Less Ineligible - Locations less than $100M

    —          —          —          —          —          —          —         
7  

Less Ineligible - Offsite Locations

    —          —          —          —          —          —          —         
8  

Less Ineligible - Bill and Hold

    —          —          —          —          —          —          —         
9  

Less Ineligible - Special Order/Non Stock

    —          —          —          —          —          —          —         
10  

Less Ineligible - Consigned Inventory

    —          —          —          —          —          —          —         
11  

Less Ineligible - In-Transit Inventory

    —          —          —          —          —          —          —         
12  

Less Ineligible - Transactional Inventory

    —          —          —          —          —          —          —         
13  

Less Ineligible - Ship & Debit Reserve

    —          —          —          —          —          —          —         
14  

Less Ineligible - Special Buy Reserve

    —          —          —          —          —          —          —         
15  

Less Ineligible - Purchase Price Variance

    —          —          —          —          —          —          —         
16  

Less Ineligible - Demo/Damaged/Tools

    —          —          —          —          —          —          —         
17  

Less Ineligible - International Inventory

    —          —          —          —          —          —          —         
18  

Less Ineligible - Supplier Volume Rebates

    —          —          —          —          —          —          —         
19  

Less Ineligible - Handling Adder Stock Reserve

    —          —          —          —          —          —          —         
20  

Less Ineligible - Cash Discounts

    —          —          —          —          —          —          —         
21  

Less Ineligible - Inventory Mark Ups

    —          —          —          —          —          —          —         
22  

Less Ineligible - G/L to Perpetual Variance

    —          —          —          —          —          —          —         
23  

Total Ineligibles - Inventory

    —          —          —          —          —          —          —         
24  

Total Eligible Collateral - Inventory

    —          —          —          —          —          —          —         
25  

Advance Rate Percentage

    70 %      70 %      70 %      70 %      70 %      70 %      70 %      26  

Net Available - Borrowing Base Value - Inventory

    0        0        0        0        0        0        0         

Effective Advance Rate on Gross Inventory

                  27  

INVENTORY NOLV ANALYSIS

    0        0        0        0        0        0        0        28  

Less ineligibles - see schedule

    0        0        0        0        0        0        0        29  

Eligible Inventory

    0        0        0        0        0        0        0        30  

Inventory Advance Rate Percentage

                56.4 %      31  

Total Availability NOLV Analysis

                0        32  

Lessor of Exam Calculation or NOLV

                0        33  

Less Surety Bond Reserve

                —          34  

Additional Securitization Availability

                —          35  

Total Borrowing Base Value

                —                             

 

 

  36  

CAPS / Loan Limits

                400,000,000       


 

Total CAPS /


Loan Line

  


  

    400,000,000                       

 

 

  37  

Maximum Borrowing Limit

                0        Total Available        0                       

 

 

  38  

Loan Balance

                  Loan Balance:        0    39  

Total Availability

                    0    40  

US Letters of Credit Reserve

                    0    41  

Maxcell Royalty Reserve (TVC)

                    0    42  

3 Month Rent Reserve

                    0    43  

Net Availability

                    0   

  Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (collectively, “Agents”), WESCO Distribution, Inc.
(“Borrower Representative”), and the other parties party thereto, Borrower
Representative is executing and delivering to Agents this Collateral Report
accompanied by supporting data (collectively referred to as “Report”). Borrower
Representative warrants and represents to Agents that this Report is true,
correct, and based on information contained in Borrowers' financial accounting
records. Borrower Representative, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this      day of         ,          that
the Borrowers are in compliance with said Agreement.   BORROWER NAME:          
    AUTHORIZED SIGNATURE:  



--------------------------------------------------------------------------------

CHASE    WESCO - DOMESTIC AR SECURITIZATION    Rpt #    N/A Obligor Number:   
   Date:    April 30, 2011 Loan Number:      
Period Covered:              to              

 

COLLATERAL CATEGORY    Securitization
A/R     Revolver
A/R     Wesco      CSC      Bruckner      TVC      Calvert
Wire      Liberty
Wire      SPS
Houston      Carlton
Bates      Fastec  

Description

                                                                          

1

  

Beginning Balance ( Previous report - Line 8)

     0        0                             

2

  

Additions to Collateral (Gross Sales or Purchases)

                              

3

  

Other Additions (Add back any non-A/R cash in line 3)

                              

4

  

Deductions to Collateral (Cash Received)

                              

5

  

Deductions to Collateral (Discounts, other)

                              

6

  

Deductions to Collateral (Credit Memos, all)

                              

7

  

Other non-cash credits to A/R

                              

8

  

Total Ending Collateral Balance

     0        0        0         0         0         0         0         0      
  0         0         0   

9

  

Less Ineligible - Overage > 90

     0        0                             

10

  

‘Less Ineligible - Credits in Prior

     0        0                             

11

  

‘Less Ineligible - Crossage 25%

     0        0                             

12

  

‘Less Ineligible - Contras

     0        0                             

13

  

Less Ineligible - Foreign

     0        0                             

14

  

Less Ineligible - Inter-Company

     0        0                             

15

  

‘Less Ineligible - Collection/Bankrupt Accounts

     0        0                             

16

  

Less Ineligible - Unapplied Cash

     0        0                             

17

  

Less Ineligible - Volume Rebates

     0        0                             

18

  

Less Ineligible - Terms > 90 Days

     0        0                             

19

  

Less Ineligible - Deferred Revenue

     0        0                             

20

  

Less Ineligible - Unpaid Credits

     0        0                             

21

  

Less Ineligible - Accrued Incentives

     0        0                             

22

  

Less Ineligible - Customer Deposits

     0        0                             

23

  

Less Ineligible - Other ineligibles in borrower agreement

     0        0                             

24

  

Less Ineligible - Other ineligibles in borrower agreement

     0        0                             

25

  

Less Ineligible - Other ineligibles in borrower agreement

     0        0                             

26

  

Total Ineligibles -Accounts Receivable

     0        0        0         0         0         0         0         0      
  0         0         0   

27

                                 

28

  

Total Eligible Collateral - Accounts Receivable

     0        0                             

29

  

Advance Rate Percentage

     75.4 %      85.0 %                           

30

  

Net Available - A/R

     0        0                             

31

  

CAPS / Loan Limits - Securitization

     450,000                               

32

  

Available Receivables

     0        0                             

33

  

Less reserves

                              

34

  

Less Available Securitization A/R

       0                             

35

  

Eligible A/R

       0                             

36

  

CAPS / Loan Limits - Revolver

       50,000                             

37

  

Additional Securitization Availability

       0                             

38

                                 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (collectively, “Agents”), WESCO Distribution, Inc.
(“Borrower Representative”), and the other parties party thereto, Borrower
Representative is executing and delivering to Agents this Collateral Report
accompanied by supporting data (collectively referred to as “Report”). Borrower
Representative warrants and represents to Agents that this Report is true,
correct, and based on information contained in Borrowers' financial accounting
records. Borrower Representative, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this      day of         ,          that
the Borrowers are in compliance with said Agreement.

 

BORROWER NAME:    AUTHORIZED SIGNATURE:                        



--------------------------------------------------------------------------------

LOGO [g222708g45b50.jpg]    BORROWING BASE REPORT       WESCO - CANADA    Rpt #
    Obligor Number:       as of 7/29/11     Loan Number:      
Period Covered:              to              

 

COLLATERAL CATEGORY    CAD
A/R     

USD

A/R

    CAD
Inventory      USD
Inventory     Total Eligible Collateral      -  

Description

                             7/29/11 CAD to USD
conversion rate -      1.04746  

1

  

Beginning Balance ( Previous report - Line 8)

     —           —               

2

  

Additions to Collateral (Gross Sales or Purchases)

        —               

3

  

Other Additions (Add back any non-A/R cash in line 3)

        —               

4

  

Deductions to Collateral (Cash Received)

        —               

5

  

Deductions to Collateral (Discounts, other)

        —               

6

  

Deductions to Collateral (Credit Memos, all)

        —               

7

  

Other non-cash credits to A/R

        —               

1

  

Total Ending Collateral Balance

     —           —          —           —          

2

  

Less Ineligible - Past Due > 90

     —           —               

3

  

Less Ineligible - Credits in Prior

     —           —               

4

  

Less Ineligible - Crossage (50%)

     —           —               

5

  

Less Ineligible - Contras

     —           —               

6

  

Less Ineligible - Foreign Not Covered by L/C

     —           —               

7

  

Less Ineligible - Federal Government

     —           —               

8

  

Less Ineligible - Finance Charges

     —           —               

9

  

Less Ineligible - Progress Billings

     —           —               

10

  

Less Ineligible - Cash on Aging

     —           —               

11

  

Less Ineligible - Volume Rebates

     —           —               

12

  

Less Ineligible - Intercompany

     —           —               

13

  

Less Ineligible - Unapplied Cash

     —           —               

14

  

Less Ineligible - Deferred Revenue

     —           —               

15

  

Total Ineligibles -Accounts Receivable

     —           —          —             

16

  

Less Ineligible - Work in Process

          —           —          

17

  

Less Ineligible - Inventory Shrink Reserve

          —           —          

18

  

Less Ineligible - Intercompany Profits

          —           —          

19

  

Less Ineligible - Excess/Obsolete Inventory

          —           —          

20

  

Less Ineligible - Locations less than $100M

          —           —          

21

  

Less Ineligible - Offsite Locations

          —           —          

22

  

Less Ineligible - Bill and Hold

          —           —          

23

  

Less Ineligible - Special Order/Non Stock

          —           —          

24

  

Less Ineligible - Consigned Inventory

          —           —          

25

  

Less Ineligible - In-Transit Inventory

          —           —          

26

  

Less Ineligible - Transactional Inventory

          —           —          

27

  

Less Ineligible - Ship & Debit Reserve

          —           —          

28

  

Less Ineligible - Special Buy Reserve

          —           —          

29

  

Less Ineligible - Purchase Price Variance

          —           —          

30

  

Less Ineligible - Demo/Damaged/Tools

          —           —          

31

  

Less Ineligible - International Inventory

          —           —          

32

  

Less Ineligible - Supplier Volume Rebates

          —           —          

33

  

Less Ineligible - Handling Adder Stock Reserve

          —           —          

34

  

Less Ineligible - Cash Discounts

          —           —          

35

  

Less Ineligible - Inventory Mark Ups

          —           —          

36

  

Less Ineligible - G/L to Perpetual Variance

          —           —          

37

  

Total Ineligibles Inventory

          —           —          

38

  

Total Eligible Collateral

        —             —          

39

  

Advance Rate Percentage

        85 %         70 %      

40

  

Net Available - Borrowing Base Value

        —             —          

41

  

INVENTORY NOLV ANALYSIS

             0        

42

  

Less ineligibles - see schedule

             0        

43

  

Eligible Inventory

             0        

44

  

Inventory Advance Rate Percentage

             55.71 %      

45

  

Total Availability NOLV Analysis

             —          

46

  

Total Borrowing Base Value

        —          —           —          

40

  

Less Dilution Reserve

        —               

41

  

Less Surety Bond Reserve

        —               

42

  

Total Availability/ CAPS

        —               

43

  

Revolver Line

        175,000,000             Total Revolver Line         175,000,000   

44

  

Loan Balance

        0             

45

  

Line Reserve - See schedule

        —               

46

  

Maximum Borrowing Limit

        —               Total Available         0   

47

  

Suppressed Availability

        —               

48

  

Net Availability

                  0   

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent (collectively, “Agents”), WESCO Distribution, Inc.
(“Borrower Representative”), and the other parties party thereto, Borrower
Representative is executing and delivering to Agents this Collateral Report
accompanied by supporting data (collectively referred to as “Report”). Borrower
Representative warrants and represents to Agents that this Report is true,
correct, and based on information contained in Borrowers’ financial accounting
records. Borrower Representative, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this      day of         ,          that
the Borrowers are in compliance with said Agreement.

 

BORROWER NAME:

      AUTHORIZED SIGNATURE:                        



--------------------------------------------------------------------------------

Consolidated Reserves

                 

Consolidated Total

   Total              0      

US Line Reserves

        

US Letters of Credit Reserve

        0      

Maxcell Royalty Reserve

        0      

3 Month Rent Reserve

        0                   Total      0                 USD      CAD  

Canadian Line Reserves

        

Canadian Prior Claims

        0         0   

3 Month Rent Reserve

        0         0   

Canadian Letters of Credit

        0         0            

Total

        0      

Exh. Rate

        1.0475         0.95469   



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

        Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 22, 2011 (as amended, modified, renewed or extended
from time to time, the “Credit Agreement”) among WESCO Distribution, Inc., a
Delaware corporation (“Distribution”), the other U.S. Borrowers party thereto
(together with Distribution, the “U.S. Borrowers”), WESCO Distribution Canada
LP, an Ontario limited partnership (the “Canadian Borrower”; each of the U.S.
Borrowers and the Canadian Borrower are referred to herein collectively as the
“Borrowers”), the other Loan Parties, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative Agent”)
and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent.
This Compliance Certificate is being delivered by Distribution in its capacity
as Borrower Representative. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED, AS BORROWER REPRESENTATIVE, HEREBY CERTIFIES, ON ITS BEHALF AND
ON BEHALF OF THE OTHER BORROWERS, THAT:

1. I am the duly elected             of the Borrower Representative;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements (the “Accounting Period”) [for
quarterly financial statements add: and such financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Credit Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

5. Check one of the following options based upon whether a Fixed Charge Coverage
Trigger Period is in effect as described in Section 6.12 of the Credit
Agreement.

 

  ¨  

As of the last day of the Accounting Period, a Fixed Charge Coverage Trigger
Period is in effect, and therefore, the Loan Parties are required to comply with
the Fixed Charge Coverage Ratio covenant set forth in Section 6.12 of the Credit
Agreement. Accordingly, the attached Schedule I sets forth financial data and
computations evidencing the Loan Parties’ compliance with the Fixed Charge



--------------------------------------------------------------------------------

 

Coverage Ratio covenant set forth in Section 6.12 of the Agreement, all of which
data and computations are true, complete and correct.

 

  ¨  

As of the last day of the Accounting Period, a Fixed Charge Coverage Covenant
Period is not in effect, and therefore, the Loan Parties are not required to
comply with the Fixed Charge Coverage Ratio covenant set forth in Section 6.12
of the Credit Agreement. Notwithstanding such fact, the attached Schedule I sets
forth (for informational purposes only) financial data and computations
evidencing the Loan Parties’ compliance with the Fixed Charge Coverage Ratio
covenant set forth in Section 6.12 of the Agreement.

[6. Schedule II hereto sets forth a computation of the Leverage Ratio as of the
end of the Accounting Period, for purposes of determining the Applicable Rate
commencing on the fifth Business Day after this certificate is delivered.]1

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,         .

 

WESCO Distribution, Inc., as

Borrower Representative

By:

 

 

Name:

 

Title:

 

 

1  Include item 6 only in quarterly Compliance Certificates for fiscal quarters
ending from and after December 31, 2011.



--------------------------------------------------------------------------------

SCHEDULE 1

Compliance as of                     ,          with Section 6.12 of the Credit
Agreement.

Fixed Charge Coverage Ratio. Ratio of EBITDA for the period of four consecutive
fiscal quarters most recently ended to Fixed Charges for such period, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

  A. EBITDA             $

 

EBITDA of Holdings and its Subsidiaries on a consolidated basis

   Quarter
Ended
   Quarter
Ended
   Quarter
Ended
   Quarter
Ended
   Twelve
Months
Ended


Net Income

              

(+) (a)(i) Interest Expense

              

(+) (a)(ii) income tax expense

              

(+) (a)(iii) all amounts attributable to depreciation and amortization expense

              

(+) (a)(iv) amortized debt discount

              

(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period

              

(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)

              

(-) (b)(i) income tax credits and refunds

              

(-) (b)(ii) interest income

               (-) (b)(iii) any cash payments made during such period in respect
of non-cash charges               



--------------------------------------------------------------------------------

described in clause (a)(v) above taken in a prior period

              

(-) (b)(iv) any non-cash gains and non-cash items of income for such period that
relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period

              

(-)(b)(v)any other non-cash gains and non-cash items of income for such period

              

= EBITDA

   $                    $                    $                    $             
      $                

 

  B. FIXED CHARGES             $

 

Fixed Charges of Holdings and its Subsidiaries on a consolidated basis

   Quarter
Ended
   Quarter
Ended
   Quarter
Ended
   Quarter
Ended
   Twelve
Months
Ended


cash Interest Expense

              

(+) prepayments and scheduled principal payments on Indebtedness made during
such period (excluding principal payments in respect of the Revolving Loans or
Indebtedness owing under the Receivables Securitization Agreements, but
including repurchases of Indebtedness or payments in respect of conversion
rights relating to Indebtedness)

              

(+) expense for taxes paid in cash

              

(+) Restricted Payments paid in cash Persons other than Loan Parties or
Subsidiaries of Loan Parties

              

(+) Capital Lease Obligation payments

              

(+) cash contributions to any Plan or any Canadian Pension Plan

              



--------------------------------------------------------------------------------

(+)Capital Expenditures (other than any such Capital Expenditures to the extent
that such Capital Expenditures are made with proceeds from the sale of assets
not constituting Collateral and such sale is permitted by the Credit Agreement)
               = Fixed Charges    $                    $                    $
                   $                    $                

C. FIXED CHARGE COVERAGE RATIO (Line A ÷ Line B)             

[D. IN COMPLIANCE                                        
                                              ¨  YES            ¨  NO]2

 

2  Include item D only if Fixed Charge Coverage Trigger Period is in effect.



--------------------------------------------------------------------------------

SCHEDULE II3

LEVERAGE RATIO CALCULATION

Leverage Ratio. On any date, the ratio of (a) Total Indebtedness on such date to
(b) EBITDA for the period of four consecutive fiscal quarters ended on such
date.

 

A.     TOTAL INDEBTEDNESS

   $                

B.     EBITDA for the period of four consecutive fiscal quarters ended on such
date (as calculated below).

   $                

 

EBITDA of Holdings and its Subsidiaries on a consolidated basis

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended


Net Income

              

(+) (a)(i) Interest Expense

              

(+) (a)(ii) income tax expense

              

(+) (a)(iii) all amounts attributable to depreciation and amortization expense

              

(+) (a)(iv) amortized debt discount

              

(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period

              

(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)

              

 

3  Include Schedule II only in connection with quarterly Compliance Certificates
for fiscal quarters.



--------------------------------------------------------------------------------

(-) (b)(i) income tax credits and refunds           (-) (b)(ii) interest income
          (-) (b)(iii) any cash payments made during such period in respect of
non-cash charges described in clause (a)(v) above taken in a prior period      
    (-) (b)(iv) any non-cash gains and non-cash items of income for such period
that relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period
          (-)(b)(v)any other non-cash gains and non-cash items of income for
such period           = EBITDA   $               $               $              
$              

$            

(to line B)

C. LEVERAGE RATIO (Line A ÷ Line B)

     



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,     ,
20    , is entered into between                     , a                     (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of August 22, 2011 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among WESCO
DISTRIBUTION, INC., a Delaware corporation, WESCO DISTRIBUTION CANADA LP, an
Ontario limited partnership, the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., Toronto Branch, as Canadian
Administrative Agent and the Administrative Agent. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [U.S. Borrower] [“Loan Guarantor”] [U.S.
Borrower] [Canadian Cross-Border Loan Guarantor] [Canadian Loan Guarantor] for
all purposes of the Credit Agreement and shall have all of the rights, duties,
benefits and obligations of a Loan Party and a [Loan Guarantor] [U.S. Borrower]
[Canadian Cross-Border Loan Guarantor] [Canadian Loan Guarantor] thereunder as
if it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, [and] (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement [and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]1 [The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]2

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

 

1  Delete bracketed language if New Subsidiary is a Canadian Subsidiary or a
U.S. Borrower.

2  Insert bracketed language if New Subsidiary is a Canadian Subsidiary.



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

 

 

 

 

 

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTERCREDITOR AGREEMENT

Dated as of August 22, 2011

by and among

PNC BANK, NATIONAL ASSOCIATION,

as Receivables Agent,

JPMORGAN CHASE BANK, N.A.,

as Lenders Agent,

WESCO RECEIVABLES CORP.,

as Receivables Seller,

WESCO DISTRIBUTION, INC.,

as Seller, as Servicer, in its individual capacity and as Borrower,

and

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT, dated as of August 22, 2011 (as supplemented,
amended, restated or otherwise modified from time to time, this “Agreement”), is
by and among PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrator
under the Receivables Purchase Agreement (as defined below) (the “Receivables
Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as Agent, for itself and on
behalf of the Lenders (as defined below) (the “Lenders Agent”), WESCO
RECEIVABLES CORP. (the “Receivables Seller”), WESCO DISTRIBUTION, INC.
(“WESCO”), WESCO EQUITY CORPORATION, CARLTON-BATES COMPANY, COMMUNICATIONS
SUPPLY CORPORATION, LIBERTY WIRE & CABLE, INC., CALVERT WIRE & CABLE
CORPORATION, BRUCKNER SUPPLY COMPANY, INC AND TVC COMMUNICATIONS, L.L.C..

RECITALS:

A. WESCO has agreed to sell, transfer and assign to the Receivables Seller, and
the Receivables Seller has agreed to purchase or otherwise acquire from WESCO
and various of WESCO’S domestic subsidiaries and affiliates from time to time
party thereto (together with WESCO, the “Originators”), all of the right, title
and interest of WESCO in the Receivables (as hereinafter defined) pursuant to a
Purchase and Sale Agreement dated as of June 30, 1999, as amended by that
certain First Amendment to Purchase and Sale Agreement dated as of September 28,
1999, that certain Second Amendment to Purchase and Sale Agreement dated as of
November 22, 2002, that certain Third Amendment to Purchase and Sale Agreement
dated as of October 4, 2005, that certain Fourth Amendment to Purchase and Sale
Agreement dated as of February 22, 2007, that certain Fifth Amendment to
Purchase and Sale Agreement dated as of January 29, 2009, that certain Sixth
Amendment to Purchase and Sale Agreement dated as of April 13, 2009, that
certain Seventh Amendment to Purchase and Sale and Agreement and Waiver dated as
of March 1, 2010 and that certain Eighth Amendment to Purchase and Sale
Agreement dated as of December 16, 2010 (and as the same may be further
supplemented, amended, restated or otherwise modified from time to time, the
“Receivables Purchase and Sale Agreement”).

B. The Receivables Seller, as seller, WESCO, in its capacity as servicer and in
its individual capacity, the Receivables Agent, the Receivables Purchasers and
the Purchaser Agents (each as defined below) are parties to a Third Amended and
Restated Receivables Purchase Agreement, dated as of April 13, 2009, as amended
by that certain First Amendment to Third Amended and Restated Receivables
Purchase Agreement, dated as of August 31, 2009, that certain Second Amendment
to Third Amended and Restated Receivables Purchase Agreement, dated as of
September 7, 2010, that certain Third Amendment to Third Amended and Restated
Receivables Purchase Agreement, dated as of December 16, 2010, and that certain
Fourth Amendment to Third Amended and Restated Receivables Purchase Agreement,
dated as of the date hereof (and as the same may be further supplemented,
amended, restated or otherwise modified from time to time, the “Receivables
Purchase Agreement”) pursuant to which the Receivables Purchasers have agreed,
among other things, to purchase from the Receivables Seller from time to time
Receivables (or interests therein) purchased by or contributed to the
Receivables Seller pursuant to the Receivables Purchase and Sale Agreement, and
the Receivables Seller has granted a lien on the Receivables to the Receivables
Agent.

C. The Receivables Purchase and Sale Agreement and the Receivables Purchase
Agreement provide for the filing of UCC financing statements to perfect the
ownership and security interest of the parties thereto with respect to the
property covered thereby.

D. WESCO, certain subsidiaries and affiliates of WESCO, the Lenders Agent and
the financial institutions from time to time party thereto are parties to a
Credit Agreement dated as of the date



--------------------------------------------------------------------------------

hereof (as supplemented, amended, restated or otherwise modified from time to
time, the “Credit Agreement”).

E. To secure WESCO’s and the Loan Parties’ obligations to the Lenders and
Lenders Agent under the Credit Agreement and other Loan Documents (as
hereinafter defined), WESCO and the other Loan Parties have granted to the
Lenders Agent for the benefit of the Lenders Agent and the Lenders a lien over,
among other things, certain accounts receivable and certain general intangibles,
including the Unsold Receivables (as hereinafter defined), certain inventory and
all proceeds of the foregoing.

F. The parties hereto wish to set forth certain agreements with respect to the
Receivables Assets (as hereinafter defined) and with respect to the Lenders
Collateral (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is hereby agreed as
follows:

ARTICLE 1. DEFINITIONS.

1.1 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Business Day” has the meaning ascribed to such term in the Credit Agreement.

“Claim” means the Lenders Claim or the Receivables Claim, as applicable.

“Collateral” means all property and interests in property, now owned or
hereafter acquired or created, of WESCO or any of the other Loan Parties in or
upon which a Lenders Interest is granted or purported to be granted by WESCO or
such other Loan Party to the Lenders or the Lenders Agent under any of the Loan
Documents.

“Collections” means, for any Receivable as of any date, (i) all amounts, whether
in the form of wire transfer, cash, checks, drafts, or other instruments that
are received by the Receivables Seller, WESCO or any other Originator in payment
of any amounts owed in respect of such Receivable (including purchase price
finance charges, interest and other charges), or applied to any amount owed by
an Obligor on account of such Receivable, including, without limitation, all
amounts received on account of such Receivable (including insurance payments and
net proceeds of the sale or disposition of repossessed goods or other collateral
of any Person liable for repayment of such Receivable) and all other fees and
charges related thereto, (ii) cash proceeds of Returned Goods with respect to
such Receivable, (iii) all amounts paid by WESCO in respect of such Receivable
pursuant to the Receivables Purchase and Sale Agreement and/or the Receivables
Purchase Agreement and (iv) all Proceeds of such Receivable.

“Contract” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

“Disposition” means, with respect to any assets of WESCO, any liquidation of
WESCO or its assets, the establishment of any receivership for WESCO or its
assets, a Bankruptcy proceeding of WESCO (either voluntary or involuntary), the
payment of any insurance, condemnation, confiscation, seizure or other claim
upon the condemnation, confiscation, seizure, loss or destruction or thereof, or
damage to, or any other sale, transfer, assignment or other disposition of such
assets.



--------------------------------------------------------------------------------

“Enforcement” means collectively or individually, for (a) any of the Receivables
Agent or the Receivables Purchasers to (i) declare the Facility Termination Date
under the Receivables Documents or (ii) commence the judicial or nonjudicial
enforcement of any of the default rights and remedies under any of the
Receivables Documents upon the occurrence of such default and (b) any of the
Lenders Agent or the Lenders during the continuance of a Lenders Event of
Default (i) to demand payment in full of or accelerate the indebtedness of WESCO
and the Loan Parties to the Lenders and Lenders Agent or (ii) to commence the
judicial or nonjudicial enforcement of any of the default rights and remedies
under any of the Loan Documents.

“Enforcement Notice” means a written notice delivered in accordance with
Section 2.5 which notice shall (i) if delivered by the Receivables Agent, state
that the Facility Termination Date has occurred, specify the nature of the
Termination Event that has caused the declaration of such Facility Termination
Date, and state that an Enforcement Period has commenced and (ii) if delivered
by the Lenders Agent, state that a Lenders Event of Default has occurred and
that the payment in full of the Lenders Claim has been demanded or the
indebtedness of WESCO and the Loan Parties to the Lenders has been accelerated,
specify the nature of the Lenders Event of Default that caused such demand and
acceleration, and state that an Enforcement Period has commenced.

“Enforcement Period” means the period of time following the receipt by either
the Lenders Agent, on the one hand, or the Receivables Agent, on the other, of
an Enforcement Notice delivered by any of the others until the earliest of the
following: (1) the Receivables Claim has been satisfied in full, none of the
Receivables Purchasers have any further obligations under the Receivables
Documents and the Receivables Documents have been terminated; (2) the Lenders
Claim has been satisfied in full, the Lenders have no further obligations under
the Credit Agreement and the other Loan Documents and the Credit Agreement and
the other Loan Documents have been terminated; and (3) the parties hereto agree
in writing to terminate the Enforcement Period.

“Facility Termination Date” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

“Lenders” shall mean the Lenders from time to time party to the Credit
Agreement, the Lenders Agent and each other Secured Party (as defined in the
Security Agreement).

“Lenders Claim” means all of the indebtedness, obligations and other liabilities
of WESCO and the other Loan Parties now or hereafter arising under, or in
connection with, the Credit Agreement and the other Loan Documents, including,
but not limited to, all sums now or hereafter loaned or advanced to or, for the
benefit of WESCO or any Loan Party, all reimbursement obligations of WESCO or
any Loan Party, with respect to letters of credit and guarantees issued
thereunder for its account, all guarantee obligations of the Loan Parties, any
interest thereon (including, without limitation, interest accruing after the
commencement of a bankruptcy, insolvency or similar proceeding relating to any
of the Loan Parties, whether or not such interest is an allowed claim in any
such proceeding), any reimbursement obligations, fees or expenses due
thereunder, and any costs of collection or enforcement.

“Lenders Collateral” means all Collateral which does not constitute Receivables
Assets.

“Lenders Event of Default” has the meaning ascribed to the term “Event of
Default” in the Credit Agreement.

“Lenders Interest” means, with respect to any property or interest in property,
now owned or hereafter acquired or created, of WESCO or any of the Loan Parties,
any lien, claim, encumbrance, security interest or other interest of the Lenders
Agent or the Lenders in such property or interests in property.



--------------------------------------------------------------------------------

“Loan Documents” has the meaning ascribed to such term in the Credit Agreement.

“Loan Party” has the meaning ascribed to such term in the Credit Agreement.

“Obligor” has the meaning ascribed to such term in the Receivables Purchase and
Sale Agreement.

“Outstanding Balance” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity.

“Proceeds” has the meaning ascribed to such term in the UCC.

“Purchased Receivables” means now owned or hereafter existing Receivables sold,
purported to be sold, transferred or contributed or purported to be transferred
or contributed by WESCO or any other Originator to the Receivables Seller under
the Receivables Purchase and Sale Agreement.

“Purchaser Agents” means each Person from time to time party to the Receivables
Purchase Agreement in the capacity of a “Purchaser Agent.”

“Receivable” means:

(a) indebtedness, right to payment from or other obligation of an Obligor
(whether constituting an account, chattel paper, document, instrument or general
intangible) arising from the provision of merchandise, goods or services to such
Obligor, including all monies due or to become due with respect thereto,
including the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto;

(b) all security interests or liens and property subject thereto from time to
time securing or purporting to secure any such indebtedness by such Obligor;

(c) all guarantees, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(d) all Collections with respect to any of the foregoing;

(e) all Records with respect to any of the foregoing;

(f) when used with respect to a Purchased Receivable, all rights, interests and
claims of the Receivables Seller under the Receivables Purchase and Sale
Agreement; and

(g) all Proceeds with respect to any of the foregoing.

“Receivables Assets” means (i) the Purchased Receivables, (ii) the Collections
related to such Purchased Receivables, (iii) Returned Goods relating to such
Purchased Receivables, (iv) each deposit or other bank account to which any
Collections of such Purchased Receivables are deposited (but in no event shall
Receivables Assets include any Collections or other monies deposited in such
accounts which are not Collections related to Purchased Receivables), and
(v) all Proceeds with respect to any of the foregoing.

“Receivables Claim” means, all indebtedness, obligations and other liabilities
of WESCO and the other Originators to the Receivables Seller and of the
Originators and the Receivables Seller to the Receivables



--------------------------------------------------------------------------------

Agent, the Receivables Purchasers and/or the Purchaser Agents now or hereafter
arising under, or in connection with, the Receivables Documents, including, but
not limited to, all sums or increases now or hereafter advanced or made to or
for the benefit of the Receivables Seller thereunder as the purchase price paid
for Purchased Receivables (or any interests therein) or otherwise under the
Receivables Purchase Agreement, any yield thereon (including, without
limitation, yield accruing after the commencement of a Bankruptcy, insolvency or
similar proceeding relating to any Originator or the Receivables Seller, whether
or not such yield is an allowed claim in any such proceeding), any repayment
obligations, fees or expenses due thereunder, and any costs of collection or
enforcement.

“Receivables Documents” means the Receivables Purchase and Sale Agreement, the
Receivables Purchase Agreement and any other agreements, instruments or
documents (i) executed by the Originators and delivered to the Receivables
Seller, the Receivables Agent, the Purchase. Agents or the Receivables Purchaser
or (ii) executed by the Receivables Seller and delivered to the Receivables
Agent, the Purchaser Agents or the Receivables Purchasers.

“Receivables Interest” means, with respect to any property or interests in
property, now owned or hereafter acquired or created, of the Originators
(regardless of whether sold or contributed by the Originators to the Receivables
Seller), any lien, claim, encumbrance, security interest or other interest of
the Receivables Seller and/or the Receivables Agent, the Purchaser Agents or any
Receivables Purchaser in such property or interests in property.

“Receivables Purchaser” means each Person from time to time party to the
Receivables Purchase Agreement in the capacity of a “Conduit Purchaser” or a
“Related Committed Purchaser”, as each such term is defined in the Receivables
Purchase Agreement.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) maintained with respect to Receivables, the
Obligors thereunder and the Receivables Assets.

“Returned Goods” means all right, title and interest of WESCO or any Originator,
the Receivables Seller, the Receivables Agent or any Receivables Purchaser, as
applicable, in and to returned, repossessed or foreclosed goods and/or
merchandise the sale of which gave rise to a Receivable.

“Termination Event” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unsold Receivables” means any Receivables other than Purchased Receivables.

1.2 Other Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

1.3 References to Terms Defined in the Receivables Documents and the Loan
Documents. Whenever in Section 1.1 a term is defined by reference to the meaning
ascribed to such term in any of the Receivables Documents or in any of the Loan
Documents, then, unless otherwise specified herein, such term shall have the
meaning ascribed to such term in the Receivables Documents or Loan Documents.

ARTICLE 2. INTERCREDITOR PROVISIONS.

2.1 Priorities with Respect to Receivables Assets. Notwithstanding any provision
of the UCC, any applicable law, equitable principle or decision or any of the
Loan Documents or the



--------------------------------------------------------------------------------

Receivables Documents, the Lenders Agent (for itself and on behalf of each
Lender) hereby agrees that, upon the sale or other transfer (including, without
limitation, by way of capital contribution) or the purported sale or other
purported transfer (including, without limitation, by means of capital
contribution) of any Receivable (or interest therein) by WESCO or any other
Originator to the Receivables Seller pursuant to the Receivables Purchase and
Sale Agreement, any Lenders Interest of the Lenders or the Lenders Agent solely
in such Receivables and all Receivables Assets with respect thereto shall
automatically and without further action cease and be forever released and
discharged and the Lenders Agent and the Lenders shall have no Lenders Interest
therein; provided, however, that nothing in this Section 2.1 shall be deemed to
constitute a release by the Lenders Agent and the Lenders of (i) any Lenders
Interest in the proceeds received by WESCO or any other Originator from the
Receivables Seller for the sale of Receivables pursuant to the Receivables
Purchase and Sale Agreement (including, without limitation, cash payments made
by the Receivables Seller); (ii) any Lenders Interest or right of Lenders Agent
or Lenders in any interest which WESCO or any other Originator may have in
Returned Goods; provided, further, however, that any Lenders Interest in such
Returned Goods shall be junior and subject and subordinate to the Receivables
Interest therein unless and until WESCO and the Receivables Seller shall have
made all payments or adjustments required to be made under the Receivables
Documents on account of the reduction of the outstanding balance of any
Purchased Receivable related to such Returned Goods; and (iii) any Lenders
Interest or right the Lenders or the Lenders Agent have in any Unsold
Receivables and the proceeds thereof. If any goods or merchandise, the sale of
which has given rise to a Purchased Receivable, are returned to or repossessed
by WESCO or any other Originator, on behalf of the Receivables Seller, then,
upon payment by WESCO or any other Originator and the Receivables Seller of all
adjustments required on account thereof under the Receivables Purchase Agreement
and the other Receivable Documents, the Receivables Interest in such Returned
Goods shall automatically and without further action cease to exist and be
released and extinguished and such Returned Goods shall thereafter not
constitute Receivables Assets for purposes of this Agreement unless and until
such Returned Goods have been resold so as to give rise to a Receivable and such
Receivable has been sold or contributed to the Receivables Seller.

2.2 Respective Interests in Receivables Assets and Lenders Collateral.

(a) Except for all rights to access to and use of Records granted to the
Receivables Agent, the Purchaser Agents, and the Receivables Purchasers pursuant
to the Receivables Documents and except for the Receivables Interest of the
Receivables Agent (for the benefit of the Purchaser Agents and Receivables
Purchasers) in Returned Goods, which interest is senior in all respects to any
Lenders Interest therein, each of the Receivables Seller and the Receivables
Agent (for itself and on behalf of each Receivables Purchaser) agrees that it
does not have and shall not have any Receivables Interest in any of the Lenders
Collateral. Each of the Receivables Seller and the Receivables Agent (for itself
and on behalf of each Receivables Purchaser) agrees that it shall not request or
accept, directly or indirectly (by assignment or otherwise) from WESCO or any
other Originator any collateral security for payment of any Receivables Claims
(other than any such collateral security included in the Receivables Assets and
the right of access to and use of Records granted to the Receivables Agent and
the Receivables Purchasers pursuant to the Receivables Documents) and hereby
releases any Receivables Interest in any such collateral security.

(b) Except for rights in Returned Goods granted to the Lenders Agent and the
Lenders, which Lenders Interest is junior and subordinate to any Receivables
Interest therein, the Lenders Agent (for itself and on behalf of each Lender)
agrees that neither the Lenders Agent nor the Lenders have, nor shall they have,
any Lenders Interest in the Receivables Assets.

2.3 Distribution of Proceeds. At all times, all proceeds of Lenders Collateral
and Receivables Assets shall be distributed in accordance with the following
procedure:



--------------------------------------------------------------------------------

(a) All proceeds of the Lenders Collateral shall be paid to the Lenders Agent
for application on the Lenders Claim and other obligations and liabilities owing
under the Credit Agreement and other Loan Documents until the Lenders Claim and
such other obligations and liabilities have been paid and satisfied in full in
cash and each of the Credit Agreement and the other Loan Documents is terminated
and, thereafter, any remaining proceeds shall be paid to WESCO or the
appropriate Loan Party, or as otherwise required by applicable law. The
Receivables Seller and the Receivables Agent (for itself and on behalf of each
Receivables Purchaser) agrees that none of the Receivables Seller, the
Receivables Agent or the Receivables Purchasers have, nor shall they have, any
Receivables Interest in such remaining proceeds. The foregoing shall not,
however, impair any claim or any right or remedy which the Receivables Seller,
the Receivables Agent, the Purchaser Agents or the Receivables Purchasers may
have against WESCO or any other Originator under the Receivables Documents or
otherwise.

(b) All proceeds of the Receivables Assets shall be paid to the Receivables
Agent for application against the Receivables Claim and for application in
accordance with the Receivables Documents until the Receivables Claim has been
paid and satisfied in full in cash and the Receivables Documents have terminated
and, thereafter, any remaining proceeds shall be paid to the Receivables Seller
or as otherwise required by applicable law. The Lenders Agent (for itself and on
behalf of the Lenders) agrees that neither the Lenders Agent nor the Lenders
have, nor shall they have, any Lenders Interest in such remaining proceeds. The
foregoing shall not, however, impair any claim or any right or remedy which the
Lenders Agent or the Lenders may have against WESCO or any other Originator
under the Loan Documents or otherwise.

(c) In the event that any of the Receivables Seller, the Receivables Agent or
the Receivables Purchasers now or hereafter obtains possession of any Lenders
Collateral, it shall immediately deliver to the Lenders Agent such Lenders
Collateral (and until delivered to the Lenders Agent such Lenders Collateral
shall be held in trust for the Lenders Agent). Each of the Receivables Seller,
the Receivables Agent (for itself and on behalf of each Receivables Purchaser)
further agrees to immediately turn over the proceeds of any Disposition of
Lenders Collateral which it (or any Receivables Purchaser) might receive while
any Lenders Claim, any other obligations or liabilities under the Credit
Agreement, any other Loan Document or any commitment to make financial
accommodations thereunder remain outstanding, regardless of whether the Lenders
Agent has a perfected and enforceable lien in the assets of WESCO or any other
Originator from which the proceeds of any such Disposition have been received.

(d) In the event that any of the Lenders or the Lenders Agent now or hereafter
obtains possession of any Receivables Assets, it shall immediately deliver to
the Receivables Agent such Receivables Assets (and until delivered to the
Receivables Agent such Receivables Assets shall be held in trust for the
Receivables Agent). The Lenders Agent (for itself and on behalf of each Lenders)
further agrees to immediately turn over the proceeds of any Disposition of
Receivables Assets to the Receivables Agent which it (or the Lenders) might
receive while any Receivables Claim, any other obligations or liabilities under
the Receivables Documents or any commitment to make financial accommodations
thereunder remain outstanding, regardless of whether the Receivables Agent has a
perfected and enforceable lien in the assets from which the proceeds of such
Disposition have been received.

(e) To the extent that any Inventory of WESCO or any other Originator has been
commingled with Returned Goods in which the Receivables Interest continues as
provided in Section 2.1 above, and the Lenders Agent or any Lenders receives any
proceeds on account of such Returned Goods (whether by reason of sale or by
reason of insurance payments on account thereof) prior to release of such
Receivables Interest, then all proceeds of such Returned Goods shall, promptly
upon receipt of such proceeds by Lenders Agent, be paid to the Receivables Agent
for application against the Receivables Claim.



--------------------------------------------------------------------------------

2.4 Unsold Receivables.

(a) The Receivables Seller and the Receivables Agent (for itself and on behalf
of each Receivables Purchaser) hereby acknowledge that the Lenders Agent on
behalf of the Lenders and itself shall be entitled to the Collections of Unsold
Receivables.

(b) Each of the parties hereto hereby agrees that all Collections received on
account of Receivables Assets shall be paid or delivered to the Receivables
Agent for application in accordance with Section 2.3(b) and all Collections
received on account of Unsold Receivables shall be paid or delivered to the
Lenders Agent for application in accordance with Section 2.3(a).

(c) The Lenders Agent agrees that it shall not exercise any rights it may have
under the Loan Documents to send any notices to Obligors informing them of the
Lenders’ interest (if any) in the Receivables or directing such Obligors to make
payments in any particular manner of any amounts due under the Receivables prior
to the payment in full of the Receivables Claim and the termination of the
Receivables Documents, except that from and after any date on which (x) a
Receivables Termination Notice has been delivered pursuant to Section 2.18,
(y) the termination and cessation of transfers of Receivables is required to be
effective under the terms of Section 2.18 and (z) the Receivables Claim has been
paid in full or the Purchased Receivables giving rise to any unpaid Receivables
Claim have been written off in accordance with their terms, the Lenders Agent
may inform any Obligors of Unsold Receivables that such Unsold Receivables have
been assigned to the Lenders Agent, so long as such notices do not under any
circumstances direct that payments on account of such Unsold Receivables be made
to any location or account to which payments on account of Purchased Receivables
are required to be made pursuant to the terms of the Receivables Documents.

2.5 Enforcement Actions. Each, of the Lenders Agent and the Receivables Agent
agrees to use reasonable efforts to give an Enforcement Notice to the others
prior to commencement of Enforcement (but failure to do so shall not prevent
such Person from commencing Enforcement or affect its rights hereunder nor
create any cause of action or liability against such Person). Subject to the
foregoing, each of the parties hereto agrees that during an Enforcement Period:

(a) Subject to any applicable restrictions in the Receivables Documents, the
Receivables Agent may at its option and without the prior consent of the other
parties hereto, take any action to (i) accelerate payment of the Receivables
Claim or any other obligations and liabilities under any of the Receivables
Documents and (ii) liquidate the Receivables Assets or to foreclose or realize
upon or enforce any of its rights with respect to the Receivables Assets;
provided, however, that, subject to Section 2.3(e), the Receivables Agent shall
not take any action to foreclose or realize upon or to enforce any rights it may
have with respect to any Receivables Assets constituting Returned Goods which
have been commingled with the Lenders Collateral without the prior written
consent of the Lenders Agent.

(b) Subject to any applicable restrictions in the Loan Documents, the Lenders
Agent or the Lenders may, at their option and without the prior consent of the
other parties hereto, take any action to accelerate payment of the Lenders Claim
or any other obligation or liability arising under the Credit Agreement or any
of the other Loan Documents, foreclose or realize upon or enforce any of their
rights with respect to the Lenders Collateral, including, except as otherwise
provided in Section 2.3(e), with respect to any Receivables Assets constituting
Returned Goods that have been commingled with the Lenders Collateral, or take
any other actions as they deem appropriate; provided, however, that the Lenders
Agent shall not otherwise take any action to foreclose or realize upon or to
enforce any rights it may have with respect to uncommingled Returned Goods
without the Receivables Agent’s prior written consent unless the Receivables
Claim shall have been first paid and satisfied in full and the Receivables
Documents have terminated.



--------------------------------------------------------------------------------

(c) If Returned Goods are commingled with Inventory, the parties agree to
cooperate in the disposition of such Returned Goods and Inventory and the
application of the proceeds thereof as provided in Section 2.3(e).

2.6 Access to Records. Subject to any applicable restrictions in the Receivables
Documents (but without limiting any rights under the Receivables Documents),
each of the Receivables Purchasers, the Purchaser Agents and the Receivables
Agent may enter one or more premises of WESCO, any other Originator, the
Receivables Seller or their respective affiliates, whether leased or owned, at
any time during reasonable business hours, without force or process of law and
without obligation to pay rent or compensation to WESCO, any other Originator,
the Receivables Seller, such affiliates, the Lenders or the Lenders Agent,
whether before, during or after an Enforcement Period, and may have access to
and use of all Records located thereon and may have access to and use of any
other property to which such access and use are granted under the Receivables
Documents.

2.7 Accountings. The Lenders Agent agrees to render statements to the
Receivables Agent upon reasonable prior written request, which statements shall
identify in reasonable detail the Unsold Receivables and shall render an account
of the Lenders Claim, giving effect to the application of proceeds of Lenders
Collateral as hereinbefore provided. The Receivables Agent agrees to render
Purchase Reports (as defined in the Receivables Purchase Agreement) to the
Lenders. Agent upon reasonable prior written request. WESCO and the Receivable
Seller hereby authorize the Lenders Agent and the Receivables. Agent to provide
the statements described in this section. The Lenders Agent and the Receivables
Agent shall bear no liability if their respective accounts are incorrect.

2.8 Agency for Perfection. The Receivables Agent and the Lenders Agent hereby
appoint each other as agent for purposes of perfecting by possession their
respective security interests and ownership interests and liens on the Lenders
Collateral and Receivables Assets described hereunder. In the event that the
Receivables Agent obtains possession of any of the Lenders Collateral, the
Receivables Agent shall notify the Lenders Agent of such fact, shall hold such
Lenders Collateral in trust and shall deliver such Lenders Collateral to the
Lenders Agent upon request. In the event that the Lenders Agent obtains
possession of any of the Receivables Assets, the Lenders Agent shall notify the
Receivables Agent of such fact, shall hold such Receivables Assets in trust and
shall deliver such Receivables Assets to the Receivables Agent upon request.

2.9 UCC Notices. In the event that any party hereto shall be required by the UCC
or any other applicable law to give notice to the other of intended disposition
of Receivables Assets or Lenders Collateral, respectively, such notice shall be
given in accordance with Section 3.1 hereof and ten (10) days’ notice shall be
deemed to be commercially reasonable.

2.10 Independent Credit Investigations. Neither the Receivables Purchasers, the
Receivables Agent, the Lenders Agent nor the Lenders nor any of their respective
directors, officers, agents or employees shall be responsible to the other or to
any other person, firm, corporation or entity for the solvency, financial
condition or ability of WESCO, any other Originator or the Receivables Seller to
repay the Receivables Claim or the Lenders Claim, or for the worth of the
Receivables Assets or the Lenders Collateral, or for statements of WESCO, any
other Originator, the Receivables Seller or the Loan Parties, oral or written,
or for the validity, sufficiency or enforceability of the Receivables Claim, the
Lenders Claim, the Receivables Documents, the Loan Documents, the Receivables
Agent’s interest in the Receivables Assets or the Lenders’ or Lenders Agent’s
interest in the Lenders Collateral. The Lenders and the Receivables Purchasers
have entered into their respective agreements with WESCO, the Originators, the
Receivables Seller or the Loan Parties, as applicable, based upon their own
independent investigations. None of the Lenders, the Receivables Agent or the
Receivables Purchasers makes any



--------------------------------------------------------------------------------

warranty or representation to the other nor does it rely upon any representation
of the other with respect to matters identified or referred to in this
Section 2.10.

2.11 Limitation on Liability of Parties to Each Other. Except with respect to
liability for breach of an express obligation under this Agreement, no party
shall have any liability to any other party except for liability arising from
the gross negligence or willful misconduct of such party.

2.12 Amendments to Financing Arrangements or to this Agreement. The Lenders
Agent agrees to use reasonable efforts to give, concurrently with any written
amendment, waiver or other modification in the Loan Documents with respect to
the Collateral, prompt notice to the Receivables Agent of the same and the
Receivables Agent agrees to use reasonable efforts to give, concurrently with
any written amendment, waiver or other modification in the Receivables Documents
with respect to the Receivables Assets or the Collateral, prompt notice to the
Lenders Agent of the same; provided, however, that the failure to do so shall
not create a cause of action against any party failing to give such notice or
create any claim or right on behalf of any third party or affect any such
amendment or modification. Each party hereto shall, upon reasonable request of
any other party hereto, provide copies of all such modifications or amendments
and copies of all other agreements, instruments, filings or documentation
relevant to the Receivables Assets or the Lenders Collateral. All modifications
or amendments of this Agreement must be in writing and duly executed by an
authorized officer of each party hereto to be binding and enforceable.

2.13 Marshalling of Assets. Nothing in this Agreement will be deemed to require
either the Receivables Agent or the Lenders Agent (i) to proceed against certain
property securing the Lenders Claim (or any other obligation or liability under
the Credit Agreement or any other Loan Documents) or the Receivables Claim (or
any other obligation or liability under the Receivables Documents), as
applicable, prior to proceeding against other property securing such Claim or
obligations or liabilities or against certain persons guaranteeing any such
obligations or (ii) to marshal the Lenders Collateral (or any other collateral)
or the Receivables Assets (as applicable) upon the enforcement of the Lenders
Agent’s or the Receivables Agent’s remedies under the Loan Documents or
Receivables Documents, as applicable.

2.14 Relative Rights.

(a) The relative rights of the Lenders, each as against the other, shall be
determined by agreement among such parties in accordance with the terms of the
Credit Agreement and the other Loan Documents. The Receivables Agent and the
Receivables Purchasers shall be entitled to rely on the power and authority of
the Lenders Agent to act on behalf of all of the Lenders to the extent the
provisions hereof have the Lenders Agent so act.

(b) The Lenders Agent and the Lenders shall be entitled to rely on the power and
authority of the Receivables Agent to act on behalf of the Purchaser Agents and
Receivables Purchasers to the extent the provisions hereof have the Receivables
Agent so act.

2.15 Effect Upon Loan Documents and Receivables Documents. By executing this
Agreement, WESCO, the other Originators and the Receivables Seller agree to be
bound by the provisions hereof (i) as they relate to the relative rights of the
Lenders and the Lenders Agent with respect to the property of WESCO; and (ii) as
they relate to the relative rights of WESCO, the other Originators, the
Receivables Seller, the Receivables Purchasers, the Purchaser Agents and/or the
Receivables Agent as creditors of (or purchasers from) WESCO, the other
Originators, or the Receivables Seller, as the case may be. Each of WESCO and
the other Originators acknowledges that the provisions of this Agreement shall
not give it or any other Loan Party any substantive rights as against the
Lenders Agent or the Lenders and that nothing in this Agreement shall (except as
expressly provided herein) amend, modify,



--------------------------------------------------------------------------------

change or supersede the terms of the Loan Documents as between WESCO, the other
Loan Parties, the Lenders Agent and the Lenders, Each of the Receivables Seller,
WESCO and the other Originators acknowledges that the provisions of this
Agreement shall not give the Receivables Seller, WESCO, or the other Originators
any substantive rights as against the Receivables Agent, the Purchaser Agents or
the Receivables Purchasers and that nothing in this Agreement shall (except as
expressly provided herein) amend, modify, change or supersede the terms of the
Receivables Documents as among the Receivables Seller, WESCO, the other
Originators, the Receivables Agent, the Purchaser Agents or the Receivables
Purchasers. WESCO, the other Originators and the Receivables Seller further
acknowledge that the provisions of this Agreement shall not give any such party
any substantive rights as against the other and that nothing in this Agreement
shall amend, modify, change or supersede the terms of the Receivables Documents
as among WESCO, the other Originators and the Receivables Seller. To the extent
possible, this Agreement, the other Loan Documents and the Receivables Documents
shall be read and construed together so as to give full effect to each of them.
Notwithstanding the foregoing, each of the Receivables Agent (for itself and on
behalf of each Receivables Purchaser), and the Lenders Agent (for itself and on
behalf of each Lenders) agrees, that, as between themselves, to the extent the
terms and provisions of the other Loan Documents or the Receivables Documents
are inconsistent with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.

2.16 Nature of the Lenders Claim and Modification of Loan Documents; Nature of
Receivables Claim. (a) Each of the Receivables Seller and the Receivables Agent
(for itself and on behalf of each Receivables Purchaser) acknowledge that the
Lenders Claim and other obligations and liabilities owing under the Loan
Documents are revolving in nature and that the amount of such revolving
indebtedness which may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed. Except as provided in
Section 2.12, the terms of the Credit Agreement and the other Loan Documents may
be modified, extended or amended from time to time, and the amount thereof may
be increased or reduced, all without notice to or consent by any of the
Receivables Seller, the Receivables Agent or the Receivables Purchasers and
without affecting the provisions of this Agreement. Without in any way limiting
the generality of the foregoing, each of the Receivables Seller and the
Receivables Agent (for itself and on behalf of each Receivables Purchaser)
hereby agrees that the maximum amount of the Lenders Claim and other obligations
and liabilities owing under the Loan Documents may be increased at any time and
from time to time to any amount.

(b) Except as provided in Section 2.12, the terms of the Receivables Documents
may be modified, extended or amended from time to time, and the amount thereof
may be increased or reduced, all without notice to or consent by the Lenders
Agent and without affecting the provisions of this Agreement. Without in any way
limiting the generality of the foregoing, the Lenders Agent (for itself and on
behalf of the Lenders) acknowledges that the Receivables Claim and other
obligations owing under the Receivables Documents are revolving in nature and
the amount of such indebtedness which may be outstanding at any time or from
time to time may be increased or reduced in accordance with the terms of the
Receivables Documents.

2.17 Further Assurances. Each of the parties agrees to take such actions as may
be reasonably requested by any other party, whether before, during or after an
Enforcement Period, in order to effect the rules of distribution and allocation
set forth above in this Article 2 and to otherwise effectuate the agreements
made in this Article 2.

2.18 Termination and Cessation of Transfer of Receivables. After the occurrence
and during the continuance of a Lenders Event of Default resulting from the
commencement of a bankruptcy, insolvency or similar proceeding relating to
WESCO, any Originator or any other Loan Party or after any declaration by the
Lenders Agent, in accordance with the terms of the Credit Agreement, that the
Loans and Obligations are due and payable in whole or in part and upon written
notice thereof by the Lenders



--------------------------------------------------------------------------------

Agent to the Receivables Agent (a “Receivables Termination Notice”), (i) WESCO,
the other Originators and the Receivables Seller shall terminate and cease all
transfers of Receivables from WESCO and the other Originators to the Receivables
Seller and (ii) the Receivables Seller and the Receivables Agent, Receivables
Purchasers and Purchaser Agents shall terminate and cease, or shall cause the
termination and cessation of, all transfers of Receivables from the Receivables
Seller to the Receivables Purchasers or the Purchaser Agents (all such
termination and cessation to be effective at the close of business on the date
such notice is effective in accordance with Section 3.1; provided that in the
case of a Lenders Event of Default resulting from the commencement of a
bankruptcy, insolvency or similar proceeding relating to WESCO, any Originator
or any other Loan Party, all transfers of Receivables by the Originators to the
Receivables Seller immediately and automatically shall terminate and cease
without notice of any kind; provided, further, that neither the Receivables
Agent, the Receivables Purchasers nor the Purchaser Agents shall have any
responsibility for ensuring compliance by WESCO, the other Originators or the
Receivables Seller with the provisions of this Section 2.18). Nothing contained
in this Section shall affect the rights of the Receivables Seller, Receivables
Agent, Receivables Purchasers or Purchaser Agents with respect to Receivables
transferred prior to delivery of such notice.

2.19 Blocked Accounts. The Receivables Agent (for itself and on behalf of the
Receivables Purchasers and Purchaser Agents) hereby consents to the execution of
blocked account agreements with respect to bank accounts held in the name of the
Receivables Seller, in accordance with the terms of the Security Agreement (the
“Blocked Account Agreements”) (it being understood that the interest of Lenders
Agent, on behalf of itself and Lenders, in such bank accounts and amounts held
therein shall extend only to Unsold Receivables and Collections and other
proceeds in respect thereof). The Receivable Agent agrees, upon the written
request of the Lenders Agent (an “Initial Notification Request”), to provide a
written response stating whether or not the Receivables Documents have been
terminated and all monetary obligations under the Receivables Documents have
been satisfied in full and, if such termination and satisfaction have occurred,
to notify the applicable banks under the Blocked Account Agreements (it being
understood that the Lenders Agent shall deliver an Initial Notification Request
only if it believes in good faith that the Receivables Documents may have been
terminated and all monetary obligations thereunder may have been paid, or if the
Lenders Agent has been instructed in good faith by the Requisite Lenders to make
such Initial Notification Request). If the Receivables Agent does not respond in
writing within five (5) Business Days of its receipt of the Initial Notification
Request, the Lenders Agent may deliver a second notice (the “Final Notification
Request”) to the Receivables Agent asking it to provide a written response
stating whether or not the Receivables Documents have been terminated and all
monetary obligations under the Receivable Documents have been satisfied in full
and, if such termination and satisfaction have occurred, to notify the
applicable banks under the Blocked Account Agreements. In the event that the
Receivables Agent has not responded in writing within three (3) Business Days of
its receipt of the Final Notification Request, the Lenders Agent shall be
entitled to activate the Blocked Account Agreements. Notwithstanding anything to
the contrary in this Section 2.19, if the Receivables Agent responds in writing
to an Initial Notification Request or a Final Notification Request within the
respective time periods allowed herein for such response, and such written
response states that the Receivables Documents have not terminated or that all
monetary obligations in respect thereof have not been satisfied, the Lenders
Agent (regardless of whether it disputes the statements set forth in such
response) shall not be entitled to activate any of the Blocked Accounts (or
otherwise notify the applicable account banks to take other actions with respect
to such Blocked Accounts) unless and until the Receivables Agent shall have
indicated in writing (or a court of competent jurisdiction shall have
determined) that the Receivables Documents have been terminated and all monetary
obligations in respect thereof have been satisfied. For the avoidance of doubt,
to the extent of any inconsistency between the provisions of this Agreement and
the provisions of any Blocked Account Agreement, the provisions of this
Agreement shall control and be binding in all respects.



--------------------------------------------------------------------------------

2.20 No Petition. The Lenders Agent, on behalf of itself and the Lenders, agrees
that it shall not institute against or join any other Person in instituting
against the Receivables Seller or a Receivables Purchaser any bankruptcy,
reorganization, insolvency or liquidation proceeding, or other proceeding under
any federal or state bankruptcy, insolvency or similar law until ninety-one
(91) days after the date that Lenders Agent reasonably believes that the
Receivables Claims have been paid in full and the Receivables Documents have
terminated. The Receivables Agent agrees that upon written request of the
Lenders Agent, it shall promptly notify the Lenders Agent as to whether the
Receivables Claims have been paid in full and the Receivables Documents have
terminated (it being understood that the Lenders Agent shall deliver such a
written request only if it believes in good faith that the Receivables Claims
have been paid in full and the Receivables Documents may have been terminated).

ARTICLE 3. MISCELLANEOUS

3.1 Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, transmitted or delivered, as to each party hereto,
at its address set forth under its name on the signature pages hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective
upon receipt, or, in the case of notice by mail, five (5) days after being
deposited in the mails, postage prepaid, or in the case of notice by facsimile
copy, when verbal confirmation of receipt is obtained, in each case addressed as
aforesaid.

3.2 Agreement Absolute. Each of the Receivables Agent and the Receivables
Purchasers shall be deemed to have entered into and continued with the
Receivables Documents in express reliance upon this Agreement and the Lenders
and the Lenders Agent shall be deemed to have entered into and continued with
the Loan Documents in express reliance upon this Agreement. This Agreement shall
be applicable both before and after the filing of any petition by or against
WESCO, any other Originator or the Receivables Seller or any Loan Party under
the U.S. Bankruptcy Code and all references herein to WESCO, any other
Originator or the Receivables Seller or any Loan Party shall be deemed to apply
to a debtor-in-possession for such party and all allocations of payments between
the Lenders and the Receivables Purchasers shall, subject to any court order to
the contrary, continue to be made after the filing of such petition on the same
basis that the payments were to be applied prior to the date of the petition.

3.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns. The successors and assigns for WESCO and the Receivables Seller shall
include a debtor-in-possession or trustee of or for such party. The successors
and assigns for the Lenders, the Receivables Purchasers, Purchaser Agents, the
Lenders Agent and the Receivables Agent, as the case may be, shall include any
successor Lenders, Receivables Purchasers, the Purchaser Agents, Lenders Agent
and Receivables Agent, as the case may be, appointed under the terms of the Loan
Documents or the Receivables Documents, as applicable. Each of the Lenders Agent
(for itself and on behalf of each Lenders) and the Receivables Agent (for itself
and on behalf of each Receivables Purchaser), as the case may be, agrees not to
transfer any interest it may have in the Loan Documents or the Receivables
Documents unless such transferee has been notified of the existence of this
Agreement and its terms and conditions. In the event that the financing provided
under the Credit Agreement shall be refinanced, replaced, refunded or restated,
WESCO, the Receivables Seller and the Receivables Agent hereby agree, at the
request of the agent or lenders under the credit facility that so refinances,
replaces, refunds or restates, the financing under the Credit Agreement, to
execute and deliver a new intercreditor agreement with such agent and/or lenders
on substantially the same terms as herein provided. In the event that the
financing provided under the Receivables. Documents shall be refinanced,
replaced, refunded or restated, the Lenders Agent (for itself and on behalf of
each Lenders) hereby agrees that, at the request of the agent or purchasers
under the facility that so refinances, replaces,



--------------------------------------------------------------------------------

refunds or restates the financing under the Receivables Documents, to execute
and deliver a new intercreditor agreement with such agent and/or purchasers on
substantially the same terms as herein provided.

3.4 Beneficiaries. The terms and provisions of this Agreement shall be for the
sole benefit of the parties hereto, the Lenders, the Purchaser Agents and the
Receivables Purchasers and their respective successors and assigns, and no other
Person shall have any right, benefit or priority by reason of this Agreement.

3.5 GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARTIES HERETO
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

3.6 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO.

3.7 Section Titles. The article and section headings contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

3.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

3.9 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed signature page by telecopy machine shall be as effective as delivery of
a manually signed, original signature page.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PNC BANK, NATIONAL ASSOCIATION,         as Receivables Agent

By:

 

 

 

Name:

 

Title:

 

Address:   One PNC Plaza   249 Fifth Avenue   Pittsburgh, Pennsylvania 15222
Attention:     William Falcon Telecopy:   (412) 762-9184



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,         as Lenders Agent

By:

 

 

 

Name:

 

Title:

 

Address:   1300 East Ninth Street, Floor 13   Cleveland, OH 44114 Attention:  
David Waugh Telecopy:   (216) 781-2071



--------------------------------------------------------------------------------

WESCO RECEIVABLES CORP.,

        as Receivables Seller

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

WESCO EQUITY CORPORATION

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC.

as Seller, as Servicer and as Borrower

By:  

 

  Name:   Title: Address: Attention: Telecopy:        (    )              
      



--------------------------------------------------------------------------------

CARLTON-BATES COMPANY

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

COMMUNICATIONS SUPPLY CORPORATION

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

LIBERTY WIRE & CABLE, INC.

By:

 

 

 

Name:

  Daniel A. Brailer  

Title:

  Treasurer



--------------------------------------------------------------------------------

CALVERT WIRE & CABLE CORPORATION By:  

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC. By:      

Name:

 

Title:



--------------------------------------------------------------------------------

TVC COMMUNICATIONS, L.L.C. By:  

 

 

Name:

 

Title: